









ASSET PURCHASE AGREEMENT
BY AND AMONG
SHILOH DIE CAST MIDWEST LLC
AND
contech castings, LLC
and
Contech castingS real estate holdings, llc








Dated as of June 11, 2013


--------------------------------------------------------------------------------








        
Table of Contents


Page


ARTICLE I
DEFINITIONS

1.1
Definitions    1



ARTICLE II
PURCHASE AND SALE; Closing

2.1
Purchase and Sale    8

2.2
Excluded Assets    10

2.3
Assumed Liabilities    11

2.4
Excluded Liabilities    12

2.5
Non-Transferable Contracts and Permits    13

2.6
Purchase Price; Purchase Price Adjustment    13

2.7
Owned Real Property Closing Procedures    18

2.8
Closing    19



ARTICLE III
REPRESENTATIONS AND WARRANTIES OF Seller

3.1
Due Incorporation    21

3.2
Due Authorization    21

3.3
No Violation    21

3.4
Consents and Approvals; Governmental Authority Relative to This Agreement    22

3.5
Compliance With Laws    22

3.6
Title; Sufficiency.    22

3.7
Taxes    22

3.8
Permits and Licenses    23

3.9
Acquired Contracts    23

3.10
Insurance    24

3.11
Labor Matters; Benefit Plans and Benefit Programs and Agreements    24

3.12
Non-Governmental Consents    24

3.13
Employee Benefits    25

3.14
Litigation    25

3.15
Intellectual Property    26

3.16
Employees.    26

3.17
Real Property    26

3.18
Environmental Matters    27

3.19
Brokers and Finders    29

3.20
No Additional Severance    29

3.21
Fraudulent Conveyance    29

3.22
Computer Systems    29

3.23
No Liabilities    29

3.24
Customers    29

3.25
Suppliers; Raw Materials    30


--------------------------------------------------------------------------------


3.26
Product Warranties    30

3.27
Absence of Certain Business Practices    30

3.28
Operation of the Business    30

3.29
Full Disclosure    31

3.30
Disclaimer of Additional Representations and Warranties    31



ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PURCHASER

4.1
Due Incorporation    31

4.2
Due Authorization    31

4.3
Consents and Approvals; No Violations    32

4.4
Purchaser’s Examination    32

4.5
Investigation; Limitation on Warranties.    32

4.6
Available Funds    33

4.7
Brokers and Finders    33



ARTICLE V
COVENANTS

5.1
Access to Information and Facilities    33

5.2
Preservation of Business    34

5.3
Efforts    34

5.4
Preservation of Records; Post-Closing Access and Cooperation    34

5.5
Employees and Benefits    34

5.6
Confidentiality    40

5.7
Public Announcements    41

5.8
Transfer Taxes    41

5.9
Information and Access    42

5.10
Operations    42

5.11
Negative Covenants    42

5.12
Governmental Approvals    43

5.13
Notices of Certain Events    43

5.14
Limited Shop Period    43

5.15
Non-Competition    44

5.16
Injunctive Relief    44

5.17
Update of Schedules    45



ARTICLE VI
CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER

6.1
Warranties True as of Present Date    45

6.2
Compliance with Agreements, Covenant and Disclosure Schedule    45

6.3
No Prohibition    46

6.4
Court Approval/Waiver    46

6.5
Receipt of Consents    46

6.6
Officer Certificates    46

6.7
Corporate Action    46

6.8
Acquired Contracts; Disclosure Schedules    46

6.9
Transfer Documents    47

6.10
UCC-3    47

6.11
Insurance Certificate    47

6.12
Environmental Site Assessments    47

6.13
Tax Escrow    47

6.14
General Escrow    …………….48


--------------------------------------------------------------------------------


6.15
Pension Benefit Guaranty Corporation    48

6.16
Bankruptcy Order Finality    49



ARTICLE VII
CONDITIONS PRECEDENT TO OBLIGATIONS OF Seller

7.1
Warranties True as of Present Date    49

7.2
Compliance with Agreements and Covenants    49

7.3
No Prohibition    49

7.4
Pension Benefit Guaranty Corporation    49

7.5
Customer Agreements    50



ARTICLE VIII
SALE PROCESS

8.1
Sale Process    50



ARTICLE IX
TERMINATION

9.1
Termination    51

9.2
Expenses    52

9.3
Effect of Termination    53



ARTICLE X
SURVIVAL AND REMEDY; INDEMNIFICATION

10.1
Survival    53

10.2
Indemnification by Sellers    54

10.3
Indemnification by Purchaser    54

10.4
Intentionally Omitted    55

10.5
Third-Party Claims    55

10.6
Procedure for Other Claims    56

10.7
Indemnification Limits    56



ARTICLE XI
MISCELLANEOUS

11.1
Amendment    58

11.2
Notices    58

11.3
Waivers    59

11.4
Counterparts    59

11.5
Interpretation    59

11.6
Applicable Law    59

11.7
Binding Agreement    59

11.8
Assignment    59

11.9
Third Party Beneficiaries    60

11.10
Further Assurances    60

11.11
Entire Understanding    60

11.12
Jurisdiction of Disputes    60

11.13
WAIVER OF JURY TRIAL    61

11.14
Disclosure Schedule    61

11.15
Severability    62

11.16
Construction    62

11.17
Counterparts    62

11.18
Further Assurances    62

11.19
Access to Books and Records    62

11.20
Litigation Assistance    63

11.21
Bulk Sales Law Waiver    63

11.22
Accounts Receivable    63


--------------------------------------------------------------------------------


11.23
Contech Trademarks and Tradenames    63

11.24
Dowagiac Tooling    63



SCHEDULES
[See Attached List]


EXHIBITS
[To come]










--------------------------------------------------------------------------------


ASSET PURCHASE AGREEMENT
THIS ASSET PURCHASE AGREEMENT is made as of June 11, 2013, by and among Shiloh
Die Cast Midwest LLC, an Ohio limited liability company (“Purchaser”), Contech
Castings, LLC, a Delaware limited liability company (“Seller”) and Contech
Castings Real Estate Holdings, LLC, a Delaware limited liability company (“Real
Estate Seller”) (the “Seller” and the “Real Estate Seller” are sometimes
collectively referred to herein as the “Sellers”). Certain capitalized terms
used herein are defined in Article I.
W I T N E S S E T H:
WHEREAS, Seller is engaged in the conduct of the Business (as defined below) at
the Facilities (as defined below);
WHEREAS, Purchaser desires to purchase from Seller, and Seller desires to sell
to Purchaser, certain of the assets of the Business currently located at the
Facilities, for the consideration and upon the terms and conditions contained in
this Agreement;
WHEREAS, Purchaser further desires to assume from Seller, as part of the asset
acquisition under this Agreement, only the specifically identified Assumed
Liabilities (as hereinafter defined) related to the Business;
WHEREAS, Real Estate Seller is the wholly owned subsidiary of Seller which owns
the Owned Real Property contemplated by this transaction and as such only
represents and warrants as to certain specific items related to the Owned Real
Property and the Real Estate Seller’s authority and organization as provided
herein; and
WHEREAS, Purchaser acknowledges that Seller has additional manufacturing
facilities and that the assets and liabilities associated with Seller’s
additional manufacturing facilities and all Excluded Liabilities related to the
Business and any and all liabilities of the Seller that are not Assumed
Liabilities are not part of the transaction contemplated herein.
NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties contained herein, and for their mutual reliance,
the parties hereto agree as follows:
ARTICLE 1
DEFINITIONS
1.Definitions. The following terms shall have the following meanings for the
purposes of this Agreement:
“Acquired Contracts” shall have the meaning set forth in Section 2.1(c).
“Acquired Intellectual Property Rights” shall have the meaning set forth in
Section 2.1(m).
“Acquired Inventories” shall have the meaning set forth in Section 2.1(d).
“Acquired Personal Property Leases” shall have the meaning set forth in Section
2.1(g).
“Acquired Real Property Leases” shall have the meaning set forth in Section
2.1(f)
“Affiliate” shall mean, with respect to any specified Person, any other Person
which, directly or indirectly, controls, is under common control with, or is
controlled by, such specified Person.


--------------------------------------------------------------------------------


“Agreement” shall mean this Agreement, including the Disclosure Schedule and all
other exhibits and schedules hereto, as it and they may be amended from time to
time.
“Alternative Arrangements” shall have the meaning set forth in Section 10.7(d).
“Alternative Transaction” shall mean any sale transaction of all or
substantially all of the Purchased Assets, whether as a whole or on a
plant-by-plant basis, to one or more purchasers simultaneously, consistent
generally with the terms of this Agreement, to persons or entities other than
the Purchaser or its Affiliates in accordance with the procedures set forth in
Section 8.1.
“Applicable Laws” shall mean all laws, statutes, orders, rules, and regulations
of Governmental Authorities, and judgments, decisions or orders entered by any
Governmental Authority applicable to Seller or the Business, including all
fraudulent transfer, fraudulent conveyance and bankruptcy laws.
“Assumed Liabilities” shall have the meaning set forth in Section 2.3.
“Bankruptcy Case” shall have the meaning set forth in Section 5.6(c).“Bankruptcy
Court” shall have the meaning set forth in Section 5.6(c).
“Bankruptcy Order” shall have the meaning set forth in Section 6.4.
“Benefit Plans” shall mean (i) any “employee welfare benefit plan” or “employee
pension benefit plan” (as those terms are respectively defined in Sections 3(1)
and 3(2) of ERISA), other than a Multiemployer Plan,; and (ii) any retirement or
deferred compensation plan, incentive compensation plan, stock plan, share
appreciation right, unemployment compensation plan, vacation pay, severance pay,
bonus arrangement, health benefit plan, profit-sharing plan, death or disability
plan or any other fringe benefit arrangements in each case in which any
Employees participate.
“Bill of Sale” shall have the meaning set forth in Section 2.8(b)(i).
“Business” shall mean the business of die casting and machining motor vehicle
parts, and further producing engineered high pressure aluminum die cast and
machined parts for the automotive industry, as conducted by Seller at the
Facilities, including the Dowagiac facility, as of the date of this Agreement.
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banking institutions in the State of New York are authorized or required
by law or other action of a Governmental Authority to close.
“Cash” shall mean the aggregate amount of cash, cash equivalents, marketable
securities and instruments and deposits of Seller, including checks and payments
in transit and overdrafts.
“Clarksville Plant” shall mean the facility at 901 Alfred Thun Road,
Clarksville, TN 37040.
“Closing” shall mean the consummation of the transactions contemplated herein.
“Closing Date” shall have the meaning set forth in Section 2.8(a).
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Contamination” or “Contaminated” shall mean the presence of Hazardous
Substances, hazardous materials or hazardous waste in, on or under the soil,
groundwater, surface water or other environmental media to an extent that any
Response Action is required by any Governmental Authority under any


--------------------------------------------------------------------------------


Environmental Law with respect to such presence of Hazardous Substances,
hazardous materials or hazardous waste.
“Designated Contacts” shall have the meaning set forth in Section 5.1(a).
“Disclosure Schedule” shall mean the Disclosure Schedule delivered by Seller to
Purchaser after the execution of this Agreement, but prior to Closing, all as
amended, modified or supplemented by Seller and Real Estate Seller in accordance
with this Agreement and all as approved by the Purchaser in its sole but
reasonable discretion.
“Employees” shall have the meaning set forth in Section 3.16.
“Environmental Claim” means any written notice, claim, demand, action, suit,
complaint, proceeding or other communication by any Person alleging any
violation of, or liability or potential liability under or relating to any
Environmental Law.
“Environmental Law” shall mean any federal, state or local statute, order,
regulation or ordinance pertaining to the protection of the environment, public
health, safety, natural resources, conservation or waste management and any
applicable orders, judgments, directives, decrees, permits, licenses or other
authorizations or mandates under such laws, each as in existence on the date
hereof, including but not limited to RCRA, CERCLA, OSHA, The Clean Air Act and
The Clean Water Act and all related local and state laws.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
“Estimated Closing Net Working Capital” has the meaning given such term in
Section 2.6(c)(i).
“Estimated Negative Net Working Capital Adjustment Amount” has the meaning given
such term in Section 2.6(c)(i).
“Estimated Positive Net Working Capital Adjustment Amount” has the meaning given
such term in Section 2.6(c)(i).
“Excluded Assets” shall have the meaning set forth in Section 2.2.
“Excluded Liabilities” shall have the meaning set forth in Section 2.4.
“Extended Representation and Warranty Indemnification Period” shall have the
meaning set forth in Section 10.1(b).
“Facilities” shall mean that facilities leased by Seller from the Real Estate
Seller who owns such leased Facilities and which are located at 5 Arnolt Drive,
Pierceton, Kosciusko County, IN 46562; 901 Alfred Thun Road, Clarksville, TN
37040; 250 Adams Avenue, Alma, Gratiot County, MI 48801; 1200 Power Drive,
Auburn, DeKalb County, IN 46706; and specifically excludes the Dowagiac, Cass
County, MI 49047 facility.
“Final Closing Net Working Capital” has the meaning given such term in Section
2.6(c)(ii).
“GAAP” shall mean U.S. generally accepted accounting principles, as in effect
from time to time, consistently applied by Seller in accordance with its
historical practices.
“Governmental Authority” shall mean any U.S., state, local or foreign
governmental, regulatory or administrative body, agency or authority, any court
or judicial authority or arbitration tribunal, whether national, Federal, state
or local or otherwise, or any Person lawfully empowered by any of the foregoing
to


--------------------------------------------------------------------------------


enforce or seek compliance with any applicable law, statute, regulation, order
or decree, including but not limited to all Environmental Laws and all
bankruptcy laws.
“Hazardous Substances” shall mean petroleum, any petroleum-based product, radon,
flammable explosives, asbestos, polychlorinated biphenyls and any hazardous,
toxic or radioactive substance, material or waste as such terms are defined,
listed or regulated under any Environmental Law.
“Hired Employees” shall have the meaning set forth in Section 5.5(a).
“Indemnitee” shall have the meaning set forth in Section 10.5.
“Indemnitor” shall have the meaning set forth in Section 10.5.
“Intellectual Property Rights” means all of the following in any jurisdiction
throughout the world: (a) patents, patent applications, patent disclosures and
statutory invention registrations, including reissues, provisionals, divisions,
continuations, continuations in part, extensions and reexaminations thereof, all
rights therein provided by international treaties or conventions; (b) trademarks
(including the “Thintech” trademark/tradename), service marks, trade dress,
trade names, logos (and all translations, adaptations, derivations and
combinations of the foregoing) and Internet domain names, together with all
goodwill associated with each of the foregoing, any and all common law rights,
and registrations and applications for registration thereof, all rights therein
provided by international treaties or conventions, and all reissues, extensions
and renewals of any of the foregoing; (c) copyrightable works (including
computer software source code, executable code, databases and related
documentation and maskworks), copyrights, whether or not registered, and
registrations and applications for registration thereof, and all rights therein
provided by international treaties or conventions; and (d) confidential and
proprietary information, including trade secrets, unpatented inventions, data
and know-how.
“Knowledge” shall mean, as applicable with respect to Seller and/or Real Estate
Seller, the actual knowledge of Seller and/or Real Estate Seller, including
their officers, directors, members, and the following management personnel:
David Jaeger, George Hoffmeister, Myra Moreland, Brad Farver, Tom Sullivan and
each plant manager of each Facility.
“Leased Real Property” shall have the meaning set forth in Section 3.17(b).
“Lien” shall mean all liens, encumbrances, mortgages, charges, claims,
restrictions, pledges, security interests, title defects, easements, rights of
way, covenants and encroachments.
“Loss” or “Losses” shall mean any and all actually incurred out-of-pocket
losses, liabilities, deficiencies, fines, costs, provable damages, penalties and
reasonable and documented expenses (including incurred out-of-pocket reasonable
and documented attorneys’ fees and expenses and litigation, settlement and
judgment and interest costs), and any reasonable and documented legal or other
expenses reasonably incurred in connection with investigating or defending any
claims or actions but not including special, speculative, punitive, indirect,
incidental, or consequential damages or damages relating to business
interruption or lost profits (even if advised of the possibility thereof), and,
in particular, no “multiple of profits” or “multiple of cash flow” or similar
valuation methodology shall be used in the calculating the amount of any Losses.
All Losses shall be net of any other recoveries realized or to be realized by an
Indemnitee and its Affiliates, including pursuant to Alternative Arrangements
and any Tax Advantages.
“Material” for purposes of a breach or series of breaches under Sections 3.4,
3.8, 3.9, 3.11, 3.12, 3.14, 3.22 and 3.29 shall mean a single breach that
results in a claim for damages of Twenty-Five Thousand Dollars


--------------------------------------------------------------------------------


($25,000) or more; or a series of breaches and/or claims related thereto that
add up to Twenty-Five Thousand Dollars ($25,000) or more.
“Material Adverse Effect” shall mean (A) a change, event or occurrence that has
a material adverse effect on the financial condition or results of operations of
the Business, or the Purchased Assets, or Disclosure Schedules, taken as a
whole; and/or (B) a ruling, decision or order of the Bankruptcy Court that
prohibits or restricts the consummation of the transactions contemplated by this
Agreement; provided, however, that in determining whether there has been a
Material Adverse Effect or whether a Material Adverse Effect could or would
occur, any change, event or occurrence principally attributable to, arising out
of, or resulting from any of the following shall be disregarded: (i) general
economic, business, industry or credit, financial or capital market conditions
(whether in the United States or internationally), including conditions
affecting generally the industries served by the Business; (ii) the taking of
any action required or permitted by this Agreement or the Related Agreements;
(iii) the negotiation, entry into and announcement of this Agreement or pendency
of the transactions contemplated hereby, including any suit, action or
proceeding relating to the transactions contemplated hereby, (iv) the breach of
this Agreement or any Related Agreement by Purchaser, (v) the taking of any
action with the written approval of Purchaser, (vi) pandemics, earthquakes,
tornados, hurricanes, floods and acts of God, (vii) acts of war (whether
declared or not declared), sabotage, terrorism, military actions or the
escalation thereof; (viii) any changes or prospective changes in applicable
laws, regulations or accounting rules, including GAAP or interpretations
thereof, or any changes or prospective changes in the interpretation or
enforcement of any of the foregoing, or any changes in general legal, regulatory
or political conditions; (ix) any existing event, occurrence or circumstance
with respect to which Purchaser has actual knowledge as of the date hereof
(including any matter set forth in the Disclosure Schedule); and (x) any adverse
change in or effect on the Business that is cured before the earlier of the
Closing Date and termination of this Agreement as set forth in Article IX;
“Multiemployer Plan” shall have the meaning set forth in Section 3(37) of the
Code.
“Net Working Capital” shall mean, as of a specified date and calculated as set
forth on Exhibit A in accordance with GAAP consistently applied by the Seller
prior to the Closing: (i) the sum of the dollar amounts, as adjusted for aged or
potentially uncollectible or unrealized amounts, of the following current asset
accounts of the Seller: accounts receivable, inventories, other agreed to
current assets and prepaid expenses, less (ii) the sum of the dollar amounts of
the following current liability accounts of the Seller: accounts payable,
accrued expenses and the current portion of other agreed to deferred
liabilities. In no event will Net Working Capital include any portion of any
debt, capital lease obligations, transaction expenses (or any “prepaid” or other
asset created as the result of the payment of a transaction expense) or any cash
and cash equivalents, other than deposits as provided herein.
“Net Working Capital Target” shall have the meaning set forth in Section 2.6(c).
“Owned Real Property” shall have the meaning set forth in Section 3.17 and
specifically excludes the Dowagiac, Michigan facility.
“PBGC Agreement” shall have the meaning set forth in Sections 6.16 and 7.4.
“PBGC Obligations” shall mean the stated One Million One Hundred Fifteen
Thousand Two Hundred Thirty-One Dollars ($1,115,231) lien filed by the Pension
Benefit Guaranty Corporation (“PBGC”) against the assets of the Seller on or
about April 8, 2013 related to the Hillsdale Hourly Pension Plan (the “Pension
Plan”) and any and all other liens and any and all of the future unpaid and/or
accrued funding obligations, contributions and/or liabilities to the Pension
Plan or any pension plans (including the following three (3)


--------------------------------------------------------------------------------


pension plans: Metavation Salaried, FourSlides and Fairfield) and/or Sellers’
responsibility as controlled group members related thereto.
“Permits” and “Licenses” shall have the meaning(s) set forth in Section 2.1(h)
“Permitted Liens” shall mean (a) Liens for Taxes, assessments and governmental
charges or levies not yet delinquent or for which adequate reserves are
maintained on the financial statements of Seller as of the Closing Date; (b)
Liens imposed by law, such as materialmen’s, mechanics’, carriers’, workmen’s
and repairmen’s liens and other similar liens arising in the ordinary course of
business securing obligations that are not overdue for a period of more than 60
days or which are being contested in good faith by appropriate proceedings; (c)
pledges or deposits to secure obligations under workers’ compensation laws or
similar legislation or to secure public or statutory obligations; (d) deposits
to secure the performance of bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business consistent with past
practice; (e) survey exceptions, reciprocal easement agreements and other
similar restrictions on the real property; (f) all applicable zoning,
entitlement, conservation restrictions and other land use and environmental
regulations; (g) all exceptions, restrictions, easements, charges and
rights-of-way set forth in any permits, any deed restrictions, groundwater or
land use limitations or other institutional controls utilized in connection with
any required environmental remedial actions, or other state, local or municipal
franchise applicable to Seller or any of its respective properties; and (h)
Liens which shall be removed prior to or at the Closing.
“Person” shall mean an individual, corporation, partnership, joint venture,
trust, association, estate, joint stock company, limited liability company,
Governmental Authority or any other organization of any kind.
“Purchased Assets” shall have the meaning set forth in Section 2.1.
“Purchased Equipment” shall have the meaning set forth in Section 2.1(a).
“Purchase Price” shall have the meaning set forth in Section 2.6(b).
“Purchaser” shall have the meaning set forth in the preamble.
“Related Agreements” shall mean the Bill of Sale, the IP Assignments, the Real
Property Lease Assignments, the Personal Property Lease Assignments and the
Transition Services Agreement.
“Remaining Schedules” shall have the meaning set forth in Section 5.17.
“Response Action” shall mean any action taken to investigate, abate, remediate,
remove or mitigate any violation of Environmental Law, any Contamination of any
property owned, leased or used by the Business or any release or threatened
release of Hazardous Substances including hazardous wastes and hazardous
materials. Without limitation, Response Action shall include any action that
would be a response as defined by the Comprehensive Environmental Response,
Compensation and Liability Act, as amended at the date of Closing, 42 U.S.C.
§9601(25).
“Seller” shall have the meaning set forth in the preamble.
“Special Representations and Warranties” shall have the meaning set forth in
Section 10.1(b).
“Standard Representation and Warranty Indemnification Period” shall have the
meaning set forth in Section 10.1(a).


--------------------------------------------------------------------------------


“Tax” (and, with correlative meaning, “Taxes,” “Taxable” and “Taxing”) means any
income, capital gains, franchise, gross income, single business, Michigan
business or other state taxes, gross receipts, sales, use, transfer, ad valorem,
franchise, profits, license, capital, withholding, payroll, deferred
compensation (including Code Section 409A), estimated, employment, excise, goods
and services, severance, stamp, occupation, premium, property, social security,
environmental (including Code Section 59A), alternative or add-on, value added,
registration, windfall profits or other taxes, duties, charges, fees, levies or
other assessments imposed by any Governmental Authority, or any interest,
penalties, or additions to tax incurred under Applicable Laws with respect to
taxes.
“Tax Advantage” shall mean the value of any Tax refund, credit or reduction in
Tax payments, including any interest payable thereon; provided, that with
respect to any such Tax refund, credit or reduction that is realized over more
than one Taxable year, the value of such Tax refund, credit or reduction shall
be the present value of such refund, credit or reduction, which present value
shall be computed as of the first date on which the right to the refund, credit
or other reduction arises or is reasonably estimated to be actually utilized,
(i) using the Tax rate applicable to the highest level of income with respect to
such Tax under applicable Tax laws on such date and (ii) using an interest rate
equal to the appropriate “applicable federal rate” as defined in Section 1274(d)
of the Code on such date.
“Tax Returns” shall mean any report, return (including any information return),
declaration or other filing required or permitted to be supplied to any Taxing
authority or jurisdiction with respect to Taxes, including any amendments or
attachments to such reports, returns, declarations or other filings.
“Termination Date” shall have the meaning set forth in Section 9.1(b).
“Transition Services Agreement” shall have the meaning set forth in Section
2.8(b)(viii).
“WARN Act” shall mean the Worker Adjustment and Retraining Notification Act of
1988, as amended.
“Working Capital Escrow” shall have the meaning set forth in Section 2.6(c)(iv).
ARTICLE II
PURCHASE AND SALE; Closing


2.Purchase and Sale. Upon the terms and subject to the conditions set forth in
this Agreement, including Section 2.6 hereof, at the Closing, Seller, and with
respect to Section 2.1(e) only, Real Estate Seller, shall sell, convey,
transfer, assign and deliver to Purchaser, and Purchaser shall purchase and
accept from Seller and Real Estate Seller, all of Seller’s and Real Estate
Seller’s respective right, title and interest in and to all of the following
assets of the Business, except to the extent that the same are Excluded Assets
(the “Purchased Assets”), free and clear of all Liens other than Permitted
Liens:
(a)all machinery, production equipment, testing equipment, furniture, fixtures,
office furnishings, cranes, tools and dies, molds, fixtures and parts, capital
spares, vehicles, computer hardware and software, and other tangible personal
property owned (including Seller’s leasehold rights identified on Section 2.1(g)
of the Disclosure Schedule) by Seller and/or Real Estate Seller currently used
in operations of the Business at the Facilities, which includes, without
limitation, free and clear title and ownership to the equipment leased by Seller
from Utica Lease Co, LLC (the “Utica Assets”) as identified in Section 2.1(a)(i)
of the Disclosure Schedule which shall be bought out at Closing with proceeds
from the Purchase Price; free and clear title to the Ford Motor Company
machinery and equipment (the “Ford Motor Company Assets”) identified in Section
2.1(a)(i) of the Disclosure Schedule; all of the tangible personal property
identified on Section 2.1(a)(ii) of the Disclosure Schedule; and free and clear
title to the AS400 server located at 50801 E. Russell Schmidt Blvd.,
Chesterfield, Michigan 48051, and all software wherever located utilized for the
Business; but


--------------------------------------------------------------------------------


excluding office equipment, furniture and other computer systems used by
Employees (as hereinafter defined) in the Sellers’ parent’s Southfield, Michigan
facility or other locations, and any other assets located thereat to which
Purchaser will be provided access, or that will be used in providing services to
Purchaser, pursuant to the Transition Services Agreement, as identified also as
excluded equipment on Section 2.1(a)(iii) of the Disclosure Schedule (the
“Purchased Equipment”);
(b)to the extent assignable, all rights in all warranties of any manufacturer or
vendor in connection with the Purchased Equipment;
(c)all contracts and agreements, licenses, purchase orders, customer orders,
utility supply arrangements, and other contracts and agreements, whether written
or oral, for the operation of the Business at the Facilities, but only to the
extent expressly identified on Section 2.1(c) of the Disclosure Schedule
(collectively, the “Acquired Contracts”);
(d)all inventories of raw materials, work in process, finished goods, parts,
office supplies, packing materials, janitorial supplies and other supplies owned
by Seller for use in connection with the Business at the Facilities
(collectively, “Acquired Inventories”);
(e)all Owned Real Property (subject only to the Liens specifically identified in
Section 2.7;
(f)Seller’s leasehold interest in the Leased Real Property arising under the
leases identified in Section 2.1(f) of the Disclosure Schedule (the “Acquired
Real Property Leases”);
(g)all leasehold rights in personal property leased by Seller and used
exclusively in connection with the Business at the Facilities, including free
and clear title to and a fully paid up interest in, all of the machinery and
equipment leases and/or applicable lease schedules with Utica but only to the
extent identified in Section 2.1(g) of the Disclosure Schedule (the “Acquired
Personal Property Leases”);
(h)to the extent assignable or transferable, all the permits, including
Environmental Permits, licenses, approvals, franchises and registrations and
other governmental licenses, permits or approvals issued to Seller with respect
to the operation of the Facilities or the conduct of the Business at the
Facilities (the “Permits” and “Licenses”);
(i)other than the books and records contemplated by Section 2.1(n) below, all
books and records maintained at the Facilities or elsewhere, including
electronically, which are related primarily to the Business, including without
limitation, Business records, purchasing records, customer and supplier lists
and files, production and inventory records, sales records, marketing,
promotional and/or product literature, engineering and prototype drawings of
machinery, equipment and parts currently used or held for use in connection with
the Business; blueprints and other technical papers; user manuals; inventory,
maintenance, and asset history records; construction plans and specifications;
administrative libraries; environmental records required by law or regulation;
and systems documentation and other data processing information and records,
except, in each instance, to the extent they relate to the Excluded Assets;
(j)to the extent not fulfilled prior to Closing, all open orders, or new orders
issued by the customers of the Business to Purchaser on substantially similar
terms as the current orders of the Seller, for goods and services with customers
of the Business at the Facilities outstanding as of the Closing Date, including
all deposits related thereto, but only to the extent identified in Section
2.1(j) of the Disclosure Schedule (the “Open Customer Orders”);
(k)the right to receive all goods or services to be provided to Seller in
connection with the Business at the Facilities, including all deposits related
thereto to open orders for goods and services with suppliers that remain
unfulfilled as of the Closing date, but only to the extent identified in Section
2.1(k) of the Disclosure (the “Open Supplier Orders”);
(l)all receivables of Seller specifically related to the Business, including the
products produced at the Facilities on or before the Closing Date and
receivables from Employees, but only to the extent identified in Section 2.1(l)
of the Disclosure Schedule;
(m)all Intellectual Property Rights owned by the Seller and used solely or
primarily in the Business at the Facilities, including the tradename/trademark
“Thintech” and those Intellectual Property Rights, but


--------------------------------------------------------------------------------


only to the extent identified in Section 2.1(m) of the Disclosure Schedule (the
“Acquired Intellectual Property Rights”);
(n)all employee-related files and records, including occupational health and
safety records, assessments and audits; industrial hygiene files; workers
compensation records; workers compensation claims files; and personnel
employment and medical records (in each case, to the extent the transfer thereof
is not prohibited by Law) for Hired Employees at the Facilities;
(o)all telephone numbers of Seller, including 800 or other toll-free numbers
related to the Business, which shall be assigned to Purchaser as of the Closing
Date. Seller shall take any and all actions which Purchaser deems appropriate in
connection with said telephone numbers and Seller shall not use said phone
numbers after the Closing Date; and
(p)all of the other tangible and intangible property that is owned by Seller or
Real Estate Seller and located at the Facilities, other than Excluded Assets and
all other tangible and intangible property located anywhere that is owned by the
Seller or Real Estate Seller and used exclusively for the Business.
3.Excluded Assets. Notwithstanding anything to the contrary contained in this
Agreement, the following assets are not being sold, assigned, transferred or
conveyed to Purchaser by Seller hereunder (the “Excluded Assets”):
(a)except for the assets used for the Business at the Facilities, or elsewhere
as identified in Section 2.1 and/or the related Section 2.1(a) - (m) of the
Disclosure Schedules, if applicable, any of Seller’s assets, including but not
limited to, intellectual property, technology, books and records which are not
located at the Facilities and not related to the Business, including office
equipment, computers, and any receivables not related to the Business;
(b)all claims, including, but not limited to, commercial claims of Seller
against third parties, intercompany claims and/or claims against Affiliates,
including but not limited to, any such claims arising out of Seller’s conduct of
the Business at the Facilities on or before the Closing Date, including any
rights of Seller in any legal proceedings relating to any Excluded Asset or
Excluded Liability (including but not limited to the insurance policies and
rights related thereto described below), and any indemnification rights of
Seller relating thereto;
(c)the corporate seals, organizational documents, minute books, stock books, Tax
Returns, books of account and other records having to do with the corporate
organization of Seller;
(d)the basic books and records of account and all supporting vouchers, invoices
and other records and materials relating to any or all Taxes of Seller or
Business;
(e)all claims for refunds due to Seller for Taxes of any nature paid by Seller
with respect to any period ending on or prior to the Closing Date;
(f)all insurance policies and performance bonds covering the Purchased Assets
and any rights and claims arising from such bonds or policies after Closing;
(g)all insurance proceeds arising in connection with property damage to the
Purchased Assets occurring prior to the Closing Date;
(h)Benefit Plans and all related assets;
(i)data files, archive files, systems documentation and other data processing
information and records relating to any of the foregoing Excluded Assets;
(j)the assets, properties and rights specifically set forth on Section 2.2(j) of
the Disclosure Schedule;
(k)the rights which accrue or will accrue to Seller under this Agreement and the
Related Agreements;
(l)any rights claims or causes of action related to Excluded Assets;
(m)all claims of Seller that are not directly related to the ongoing operation
of the Business at the Facilities, including, without limitation all potential
claims against directors and officers, intercompany claims and/or claims against
Affiliates;


--------------------------------------------------------------------------------


(n)except for assets used primarily for the Business, any assets which are not
specifically listed as Purchased Assets, including the Seller’s name(s); and
(o)subject to Section 2.1(k), all cash and deposit accounts of Seller.
4.Assumed Liabilities. Although not a “successor” to the Sellers, upon the terms
and conditions contained in this Agreement, and absent a showing of actual fraud
by Seller regarding the nature of such obligations as bona fide obligations of
Seller, Purchaser shall, without any further responsibility or liability of, or
recourse to, Seller, or Seller’s directors, members, shareholders, officers,
employees, agents, consultants, representatives, Affiliates, successors or
assigns, absolutely and irrevocably assume and be solely liable and responsible
for paying and satisfying the following specifically identified liabilities and
obligations after the Closing Date (the “Assumed Liabilities”):
(a)liabilities incurred and arising after the Closing, on or after the Closing
Date, in connection with or from the use of the Purchased Assets or operation of
the Business at the Facilities by Purchaser, its Affiliates, sub-licensees or
their respective successors or assigns, including claims by employees of any of
the foregoing, or other persons, arising from or relating to the use of the
Purchased Assets or the operation of the Business at the Facilities after the
Closing Date, including claims resulting from injuries to any persons or Hired
Employees that occur after the Closing Date based upon the above and as a result
of the condition of any of the Purchased Assets;
(b)obligations incurred and arising from any actions taken by Purchaser after
the Closing Date with respect to Hired Employees or operation of the Business
conducted at the Facilities;
(c)all specifically identified obligations of Seller to deliver products or
services pursuant to Open Customer Orders outstanding as of Closing, but only to
the extent identified in Section 2.3(c) of the Disclosure Schedule;
(d)all specifically identified accounts payable of Seller outstanding as of
Closing, but only to the extent specifically identified in Section 2.3(d) of the
Disclosure Schedule and related to any Purchased Assets; or any assets that will
be delivered after Closing pursuant to Open Supplier Orders;
(e)all liabilities in respect of the Acquired Contracts, the Acquired Real
Property Leases or the Acquired Personal Property Leases, but only to the extent
that such liabilities thereunder are required to be performed after the Closing
Date and do not relate to any failure to perform, improper performance, warranty
or other breach, default or violation by Seller or Affiliate on or prior to the
Closing;
(f)any and all obligations of Purchaser under the WARN Act or similar state
statutes as a result of the hiring of Hired Employees and the consummation of
the transaction contemplated by this Agreement; and
(g)all other obligations expressly and specifically identified in Section 2.3(g)
of the Disclosure Schedule assumed by Purchaser under the terms of this
Agreement or any of the documents and agreements executed in connection with the
Closing.
5.Excluded Liabilities. Purchaser shall not assume or become responsible for any
of Seller’s duties, obligations or liabilities, whether related to the Business,
the Purchased Assets, Seller’s operations, Taxes, Seller’s employees, the PBGC
Obligations, Seller’s other businesses or otherwise and whether secured,
unsecured, funded, unfunded, contingent, known or unknown, other than those
classified specifically as Assumed Liabilities and specifically identified in
Section 2.3 of the Disclosure Schedule (the “Excluded Liabilities”) and Seller
shall remain fully and solely liable and absolutely and irrevocably responsible
for all such Excluded Liabilities without any liability or responsibility of, or
recourse to, Purchaser or any of its Affiliates.
6.Non-Transferable Contracts and Permits. Anything in this Agreement to the
contrary notwithstanding, this Agreement shall not constitute an agreement to
assign or transfer any Acquired Contract, Acquired Personal Property Lease,
Acquired Real Property Lease or any of the Permits and/or Licenses, or any claim
or right or any benefit or obligation thereunder or resulting therefrom if an
assignment or transfer thereof is prohibited or, without the consent of a third
party thereto, would constitute a breach or violation thereof or is otherwise
prohibited and such consent has not been obtained. If such consent is required
and


--------------------------------------------------------------------------------


has not been obtained or if an attempted assignment or transfer is ineffective
or prohibited, Seller shall use its commercially reasonable efforts to cooperate
with Purchaser in any reasonable arrangement requested and approved by
Purchaser, to provide for Purchaser the benefits under any such Acquired
Contract, Acquired Personal Property Lease, Acquired Real Property Lease or any
such Permit or License. In connection with any such arrangement, (i) Purchaser
shall bear the expense of structuring and implementing the arrangement and (ii)
Purchaser shall honor Seller’s commitments under any such Acquired Contract,
Acquired Personal Property Lease, Acquired Real Property Lease, Permit or
License to the extent arising following the close of business on the Closing
Date in connection with Purchaser’s use of any such Acquired Contract, Acquired
Personal Property Lease, Acquired Real Property Lease, License or Permit that is
the subject of such arrangement (or assets or rights relating thereto) but not
any damages related to a pre-Closing Date breach of such Acquired Contract,
Acquired Personal Property Lease, Acquired Real Property Lease or any such
Permit or License by Seller or any Affiliates. The above does not apply to the
Utica Assets or the Ford Motor Company Assets, which shall be transferred by the
Seller to the Purchaser as provided in Section 2.1(a).
7.Purchase Price; Purchase Price Adjustment.
(a)Within two (2) Business Days after the mutual execution and delivery of this
Agreement (the date of such mutual execution and delivery is sometimes referred
to herein as the “Execution Date”), Purchaser shall deposit, via intrabank
transfer, into an escrow, pursuant to the terms of a mutually agreed to escrow
agreement between the Seller and the Purchaser (the “Escrow Agreement”), with
The PrivateBank and Trust Company, as escrow agent (the “Escrow Holder”), an
amount equal to ten percent (10%) of the Purchase Price (the “Deposit”) in
immediately available, good funds (funds delivered in this manner are referred
to herein as “Good Funds”), pursuant to the joint escrow instructions provided
in the Escrow Agreement to be delivered to the Escrow Holder on or before the
Execution Date. In turn, the Escrow Holder shall immediately deposit the Deposit
into an interest-bearing account as provided in the Escrow Agreement. In no
event will the Deposit be an asset of the Sellers or any Affiliate until Closing
or as otherwise specifically provided herein, and the Deposit will not be
subject to the claims of creditors or other third parties of the Sellers or any
Affiliates. The Deposit shall become non-refundable upon the termination of the
transaction contemplated by this Agreement by reason of Purchaser’s default of
any obligation hereunder (a “Purchaser Default Termination”), it being agreed
that Seller shall not have the right to so terminate this Agreement unless
Purchaser has failed to cure the applicable default within ten (10) days
following its receipt of written notice thereof from Seller. At the Closing, the
Deposit shall be credited and applied toward payment of the Purchase Price. In
the event the Deposit becomes non-refundable by reason of a Purchaser Default
Termination, Escrow Holder shall, as provided in the Escrow Agreement, confirm
such default with Purchaser and immediately thereafter disburse the Deposit and
all interest accrued thereon to Seller to be retained by Seller for its own
account and as Seller’s sole and exclusive remedy hereunder related to a
Purchaser default hereunder and thereafter both Seller and Purchaser shall be
relieved of any and all additional obligations and liabilities hereunder and as
a result of such default except for obligations related to Confidential
Information as provided herein. If the transactions contemplated herein
terminate by reason of (A) Seller’s default under this Agreement, it being
agreed that Purchaser shall not have the right to so terminate this Agreement
unless Seller have failed to cure the applicable default within ten (10) days
following their receipt of written notice thereof from Purchaser, or (B) the
failure of a condition to Purchaser’s obligations hereunder (including Article
VI and Article VIII, the Escrow Holder shall confirm the same with Seller as
provided in the Escrow Agreement and immediately thereafter return to Purchaser
the Deposit (together with all interest accrued thereon), but less Purchaser’s
one-half (1/2) share of the Escrow Holder’s escrow fees and charges.
(b)On the Closing Date, Purchaser shall (A) cause the Escrow Holder to deliver
the Deposit (together with all accrued interest thereon but less the Working
Capital Escrow) to Seller, and (B) subject to the adjustments hereinafter
identified in this Section 2.6(b), including the working capital adjustment as
hereinafter provided in Section 2.6(c), pay and deliver, in Good Funds, the
balance of the Purchase Price to Seller (and/or directly to Sellers’ secured
and/or lien creditors to release the liens against the Purchased Assets), which
balance amount together with the Deposit identified in (A), above, shall be
Fifty-Four- Million


--------------------------------------------------------------------------------


Four Hundred Thousand Dollars ($54,400,000) (“Purchase Price”), less the Deposit
and less the sum of the following: accrued interest on the Deposit; any charges
and prorations for which Sellers or the Real Estate Seller are responsible
and/or accountable pursuant to Section 2.7(c); the Working Capital Purchase
Price Adjustments identified in Section 2.6(c) below; the Chrysler Equipment
Purchase Adjustment identified in Section 2.6(d) below; all amounts deposited
into the various escrow(s) at Closing as provided herein; all amounts listed on
Section 2.3(g) of the Disclosure Schedule which are being assumed hereunder by
Purchaser; and as applicable, the amounts identified on Section 2.6(b) of the
Disclosure Schedule related to the JTEKT and related Chrysler business, and/or
other customer/business loss from the execution date of the Agreement through
Closing.
(c)    Working Capital Purchase Price Adjustment. The Purchase Price shall be
adjusted as follows:
(i)    The Purchase Price assumes that, based on the Seller’s March 31, 2013
balance sheet, the Seller will convey to Purchaser at Closing targeted net
working capital of Eleven Million Six Hundred Ninety-Three Thousand Four Hundred
Ninety-Eight Dollars ($11,693,498), as calculated on Section 2.6(c) of the
Disclosure Schedule (“Net Working Capital Target”). Not more than seven (7) days
after the May 2013 books of the Seller are closed and completed, but not less
than three (3) Business Days prior to Closing, Seller shall calculate, based on
the Seller’s May 31, 2013 balance sheet, and in accordance with GAAP
consistently applied by Seller in accordance with its historical practices, the
estimated Net Working Capital as of May 31, 2013 (the “Estimated Closing Net
Working Capital”). At Closing, to the extent that the Estimated Closing Net
Working Capital is less than the Net Working Capital Target, the Purchase Price
shall be decreased on a dollar-for-dollar basis on account of the deficiency. At
Closing, to the extent that the Estimated Closing Net Working Capital is greater
than the Net Working Capital Target, the Purchase Price shall be increased on a
dollar-for-dollar basis on account of the excess.
(ii)    As soon as practicable after the Closing Date, but in any event not more
than twenty-one (21) Business Days following the Closing Date, Purchaser shall
prepare and deliver to the Seller a calculation of the actual Net Working
Capital as of immediately prior to the Closing (the “Final Closing Net Working
Capital”), which shall be prepared in accordance with GAAP consistently applied
and in the same manner as by Seller in accordance with its historical practices,
and in the same manner, using the same methodologies, reserve criteria,
policies, and accompanying conservatism or liberalism, as the computation of the
Estimated Closing Net Working Capital. To the extent that the Final Closing Net
Working Capital is less than the Estimated Net Working Capital, Purchaser shall
be paid, from the Working Capital Escrow (as defined below) the amount of such
deficiency (“Final Negative Net Working Capital Adjustment”), and the remainder
of the Working Capital Escrow paid to Seller. At Closing, to the extent that the
Final Closing Net Working Capital is greater than the Estimated Net Working
Capital, Purchaser shall pay to Seller the excess (“Final Positive Net Working
Capital Adjustment”), and the entirety of Working Capital Escrow paid to Seller.
If the Seller disputes the Final Closing Net Working Capital determined by the
Purchaser, then the Seller shall deliver to Purchaser a written statement (the
“Dispute Notice”) describing with reasonable detail the basis for any such
dispute within five (5) Business Days after receiving the calculation of the
Final Closing Net Working Capital. If the Seller does not deliver the Dispute
Notice to Purchaser within such five (5) Business Day time period, then the
determination of the Final Closing Net Working Capital shall be deemed final and
accepted by the Seller. Purchaser and the Seller will use reasonable efforts to
resolve any such dispute themselves. If such dispute is not finally resolved
within seven (7) Business Days after Purchaser’s receipt of the Dispute Notice,
either Purchaser or the Seller may promptly thereafter cause BDO USA, LLP, or
another mutually acceptable third party accounting firm (the “Arbitrating
Accountant”) to promptly review this Agreement and the disputed items or


--------------------------------------------------------------------------------


amounts in determining the Final Closing Net Working Capital. Within five (5)
Business Days after submission to the Arbitrating Accountant for resolution,
Purchaser and the Seller shall each indicate in writing their position on each
disputed matter and each such party’s determination of the amount of the Final
Closing Net Working Capital. The Arbitrating Accountant shall make a written
determination on each disputed matter no later than fourteen (14) Business Days
after submission to the Arbitrating Accountant for resolution and such
determination will be conclusive and binding upon Purchaser and the Seller with
respect to that disputed matter. The fees and expenses of the Arbitrating
Accountant incurred in the resolution of such dispute shall be borne by the
Purchaser and the Seller in such proportion as is appropriate to reflect the
relative benefits received by the Purchaser and the Seller from the resolution
of the dispute, which proportionate allocation shall be determined by the
Arbitrating Accountant at the time the determination of the Arbitrating
Accountant is rendered on the merits. For example, if the Seller challenges the
calculation of the Final Closing Net Working Capital by an amount of One Hundred
Thousand Dollars ($100,000), but the Arbitrating Accountant determines that the
Seller has a valid Claim for only Forty Thousand Dollars ($40,000) (i.e., the
Seller prevails as to forty percent (40%) of its Claim), then Purchaser shall
bear forty percent (40%) of the fees and expenses of the Arbitrating Accountant
and the Seller shall bear the other sixty percent (60%) of such fees and
expenses. Without limiting the foregoing, each of Purchaser and Seller will
indemnify and hold each other harmless from the other party’s failure to pay its
portion of the fees and expenses of the Arbitrating Accountant. The maximum
differential between the Estimated Closing Net Working Capital and the Final
Closing Net Working Capital can only be the amount by which the Net Working
Capital accounts which make up the Net Working Capital Target have migrated, in
the ordinary course of business, from June 1, 2013 through the Closing Date.
(iii)    Purchaser will provide the Seller access to materials used in the
preparation of the Final Closing Net Working Capital and shall make its
financial staff and advisors available to the Seller and its accountants and
other representatives and to the Arbitrating Accountant at any reasonable time
during [a] the review by the Seller of the calculation of the Final Closing Net
Working Capital, and [b] the resolution by Purchaser and the Seller and/or the
Arbitrating Accountant of any objections thereto.
(iv)    At Closing from the proceeds of Closing, Sellers shall permit the sum of
Five Hundred Thousand Dollars ($500,000) as a final net working capital escrow
(“Working Capital Escrow”) to be maintained with the Escrow Holder and paid out
as hereinafter provided. In accordance with Section 2.6(c)(ii), in the event of
a Final Negative Net Working Capital Adjustment, Purchaser shall be paid by the
Escrow Holder from the remaining Deposit and the Working Capital Escrow, the
amount of the difference between the Final Closing Net Working Capital and the
Estimated Closing Net Working Capital, and the remainder of the Working Capital
Escrow, if any, paid to Sellers or if a deficiency after the depletion of the
Working Capital Escrow, the Sellers shall pay such deficiency to Purchaser as
hereinafter provided in Subsection (v). In the event of a Final Positive Net
Working Capital Adjustment, Purchaser shall pay to Sellers the excess between
the Final Closing Net Working Capital and the Estimated Closing Net Working
Capital, and the entirety of the remaining Deposit and the Working Capital
Escrow shall be paid to Sellers.
(v)    The Final Negative Net Working Capital Adjustment or Final Positive Net
Working Capital Adjustment, as applicable, shall be paid by the applicable party
to the other party hereto, no later than five (5) Business Days after the final
determination of the Final Closing Net Working Capital in accordance with this
Section 2.6(c).
(vi)    For purposes of tracking and calculating both the Estimated Closing Net
Working Capital and the Final Closing Net Working Capital hereunder, the parties
hereto agree as follows:


--------------------------------------------------------------------------------


(A)    Upon execution of this Agreement, Seller shall provide Purchaser with a
roll forward of Seller’s Working Capital at certain dates as follows:
(I)    Seller’s Net Working Capital as of May 4, 2013 (first period ending after
March 30, 2013 to be delivered upon execution of this Agreement);
(II)    Seller’s Net Working Capital as of June 1, 2013 (second period ending
after March 30, 2013 to be delivered on or about June 12, 2013); and
(III)    Seller’s Net Working Capital subsequent to June 1, 2013 through
Closing, to be delivered each Friday thereafter before 3:00 p.m. EST, which roll
forward Net Working Capital shall identify Seller’s Net Working Capital through
the end of the previous Business Day before each Friday as identified above.
(B)    From the date of execution of this Agreement through Closing:
(I)    Seller will continue to operate its business in ordinary course from the
execution of this Agreement to Closing, and specifically as it relates to its
Working Capital (i.e. collecting accounts receivable and paying accounts payable
in accordance with the terms in place as of March 30, 2013). Seller further will
not extend payment terms to suppliers or attempt to accelerate the collection of
receivables from customers ahead of current terms;
(II)    Seller will immediately notify Purchaser of any business events or known
changes that could significantly impact the Final Closing Net Working Capital or
the Estimated Closing Net Working Capital. Seller further will immediately
notify Purchaser of any potential or known changes in Seller’s Working Capital
that are not in the ordinary course of Seller’s business;
(III)    Seller agrees to respond immediately to Purchaser inquiries from
time-to-time regarding Seller’s Net Working Capital;
(IV)    Seller in good faith agrees to manage Seller’s Net Working Capital with
the intent of having the Final Closing Net Working Capital be as close to the
Estimated Closing Net Working Capital as possible; and
(V)    Seller agrees not to manage Seller’s Net Working Capital to intentionally
and/or knowingly cause the Final Closing Net Working Capital to differ from the
Estimated Closing Net Working Capital by more than the Working Capital Escrow.
(d)    Chrysler Equipment Purchase Adjustment. The Purchaser and Seller
acknowledge that the Purchase Price will be adjusted at Closing in accordance
with the provisions of Section 2.6(d) of the Disclosure Schedule.


--------------------------------------------------------------------------------


(e)    Purchase Price Allocation. Not later than ninety (90) calendar days
following the Closing Date, Purchaser shall prepare and deliver to Seller,
Purchaser’s proposed draft of ITS Form 8594 to be filed with the IRS. Seller and
Purchaser shall cooperate in good faith to finalize a mutually agreeable Form
8594 before December 31, 2013. Seller and Purchaser acknowledge that the
allocation of the Purchase Price set forth in such form shall be binding upon
the parties for all applicable federal, state, local and foreign tax purposes.
Seller and Purchaser covenant (i) to report gain or loss or cost basis, as the
case may be, in a manner consistent with such allocation; (ii) not to
voluntarily take any position inconsistent therewith in any proceeding relating
to such returns; and (iii) to use commercially reasonable efforts to sustain
such allocation in any subsequent Tax audit or Tax dispute.
8.Owned Real Property Closing Procedures.
(a)    Instruments of Conveyance. The Real Estate Seller hereby agrees to
deliver and convey good and marketable title to the Owned Real Property(ies) and
related Facility(ies) to Purchaser by good and sufficient general warranty
deed(s) (the “Deeds”) and to warrant title to said Owned Real Property(ies) and
the related Facility(ies) to be free and clear of all encumbrances, except:
(i)    Taxes and assessments which are a lien, but not yet due and payable;
(ii)    Such other encumbrances, reservations, restrictions, and exceptions, if
any, as are approved by Purchaser in accordance with Subsection (b) hereof and
permitted in the policy(ies) of title insurance described hereinafter which do
not materially adversely affect the use or value of the Owned Real Property(ies)
or Facility(ies) to Purchaser; and
(iii)    Zoning ordinances.
(b)    Instruments of Title Assurance.
(i)    Preliminary Title Reports. Not more than seven (7) days after execution
of this Agreement, Purchaser with Seller’s and Real Estate Seller’s cooperation,
shall order from First American Title Insurance Company (the “Title Company” and
sometimes the “Escrow Agent”) for each Owned Real Property, a commitment for an
ALTA Owner’s Fee Policy of Title Insurance (the “Commitments”), a copy of which
shall be provided by Purchaser to Seller upon receipt thereof by Purchaser, for
review, including complete, legible copies of all instruments noted as
exceptions on Schedule B thereof. Failure of Purchaser to order any title
Commitment within such seven (7) day period shall constitute a waiver by
Purchaser of any right to obtain a title Commitment as a condition to Closing
and of any Title Defects, as defined below. Within seven (7) days after
execution of this Agreement and after receipt of each Commitment, Purchaser
shall notify Seller in writing of any liens, encumbrances, restrictions,
easements, or conditions shown therein which are objectionable to Purchaser, or
which, in the opinion of the Title Company, shall prevent the issuance of the
title policy in the form as referenced herein. Said items which are
objectionable or are prohibited under the title policy shall be considered
“Title Defects” for purposes of this Agreement; provided, however, that
Permitted Liens shall not be objectionable by Purchaser and shall not constitute
a Title Defect”. Purchaser shall be deemed to have waived the right to object
and shall be deemed to have accepted the status of title reflected in a
particular Commitment if Purchaser fails to object to any matter of title within
the said three (3) day period after receipt of such applicable Commitment. If
any Title Defect is (i) reflected in a Commitment and not waived by the
Purchaser, or (ii) discovered after issuance of a Commitment but prior to
fourteen (14) days before the Closing Date, Seller will be entitled to a
reasonable extension of time for the Closing, as Seller’s sole discretion, but
not more than seven (7) days from the date Seller is notified of the Title
Defect, to remove such Title Defect. In the event such Title Defect is not
removed within the seven (7) day extension period, Purchaser


--------------------------------------------------------------------------------


shall have the option to declare this Agreement null and void and receive a full
refund of all money deposited in escrow or paid to Seller, Escrow Agent or the
Escrow Holder, including the Deposit.
(c)    Real Property Prorations, Charges and Credits. As part of the Closing,
the Purchaser will obtain Owner’s Fee Policies of Title Insurance in such
amounts for the applicable Owned Real Property, as determined by the Purchaser
in its sole discretion. With Seller’s and Real Estate Seller’s cooperation, on
or before June 21, 2013, such Owner’s Fee Policies shall have eliminated
therefrom the title policy’s Schedule B standard printed exceptions for (i)
easements not of record, (ii) rights of parties in possession, (iii) unfiled
mechanics’ and materialmen’s liens, and (iv) taxes and assessments not shown as
a lien by public records. The failure to eliminate the above exceptions by June
21, 2013, however, shall not constitute a Material Adverse Effect, and shall not
be a Purchaser’s condition to Closing, unless, prior to June 21, 2013, Purchaser
notifies Sellers, in writing, of its objection and/or its intent to terminate
this Agreement based on such failure.
(i)    Charges Against Seller. Seller shall be charged with the following costs
to be deducted by the Escrow Agent from funds due Seller: (A) the cost of any
conveyance fees and/or real estate transfer taxes and/or stamps required by law
to be paid at the time of filing the Deeds; (B) the costs of satisfying any
taxes, assessments, liens or encumbrances required to be discharged by this
Agreement; (C) the cost of any inspection or certificates required by any public
body or authority; (D) the amount of any prorations due Purchaser under this
Agreement; and (E) one-half (1/2) of the escrow fee to be paid to the Escrow
Agent.
(ii)    Charges Against Purchaser. Purchaser shall be charged with the following
costs to be deducted by the Escrow Agent from funds due Purchaser, if any, or to
be paid by Purchaser prior to transfer of title(s): (A) if performed by
Purchaser, the cost of the location surveys or ALTA surveys; (B) the cost of the
Owner’s Fee Policy(ies) of Title Insurance and the cost of the Commitments, and
any additional cost for a lender’s policy of title insurance, if required; (C)
the costs incident to filing the Deeds; (D) one-half (1/2) of the escrow fee to
be paid to the Escrow Agent; and (E) the cost of any and all environmental site
assessment(s) performed by the Purchaser, if any.
(iii)    Other Charges and Prorations. Taxes and assessments, both general and
special, and real estate taxes, shall be prorated as of the date of title
transfer based upon the last available tax duplicate. Seller shall pay all
utility charges to the date of title transfer.
9.Closing.
(a)The Closing shall take place at the offices of Wegman, Hessler & Vanderburg,
6055 Rockside Woods Boulevard, Suite 200, Cleveland, Ohio 44131 or remotely by
mail, telecopier, e-mail and/or wire transfer in each case to the extent
acceptable to the parties hereto, at 10:00 A.M. on a date that is no later than
three (3) Business Days after the satisfaction or waiver of the conditions
precedent set forth in Articles VI and VII or on such other date, and at such
other time and place, as may be agreed by Purchaser and Seller; provided,
however, that the date of the Closing shall be automatically extended from time
to time for so long as any of the conditions set forth in Articles VI and VII
shall not be satisfied or waived, subject, however, to the provisions of Section
8.1. The date on which the Closing occurs in accordance with the preceding
sentence is referred to in this Agreement as the “Closing Date.”
(b)At the Closing, Seller shall deliver the following to Purchaser:
(i)a bill of sale and assignment and assumption agreement and deeds in the forms
attached hereto as Exhibit A, as applicable (the “Bill of Sale”), and (the
“Deeds”) duly executed by Seller and/or Real Estate Seller as applicable;
(ii)an assignment of the Acquired Intellectual Property Rights in the form
attached hereto as Exhibit B (the “IP Assignment”);


--------------------------------------------------------------------------------


(iii)assignments with appropriate lessor consents of the Acquired Personal
Property Leases in the form attached hereto as Exhibit C (the “Personal Property
Lease Assignments”);
(iv)assignments with applicable landlord consents, of the Real Property Lease in
the form attached hereto as Exhibit D (the “Real Property Lease Assignments”);
(v)certificates of good standing of Seller and Real Estate Seller from the
Secretary of State of the State of Delaware;
(vi)a certificate of Seller, dated as of the Closing Date, as to the
satisfaction of the conditions set forth in Sections 6.1, 6.2, 6.3, 6.4, 6.5,
6.6, 6.7, 6.10 and 6.11, and Sections 6.13 and 6.14, as applicable;
(vii)certified resolutions from the management committee, members and
independent operating committee of Seller and/or Real Estate Seller approving
this Agreement and the transactions hereunder;
(viii)a transition services agreement, duly executed by Seller, in a customary
form mutually agreed between Purchaser and Seller, acting in good faith, in the
form attached hereto as Exhibit E (the “Transition Services Agreement”), which
shall provide that (i) Seller’s applicable Affiliates will provide transition
services not more extensive (both in scope and volume) than the services
provided by Seller’s Affiliates to Seller and its subsidiaries immediately prior
to the Closing for a period of up to three (3) months (terminable upon sixty
(60) days’ notice; (ii) such services shall be provided for amounts to be agreed
upon between the parties and provided in the Transition Services Agreement and
(iii) Purchaser shall provide Seller access to the Facilities on agreed upon
terms to effectuate the transition and ultimate removal of any Excluded Assets,
including but not limited to those on Section 2.2(j) of the Disclosure Schedule;
and
(ix)such other instruments and documents as reasonably requested by Purchaser or
its counsel in order to consummate the transactions contemplated under this
Agreement.
(c)At the Closing, Purchaser shall deliver the following to Seller:
(i)the remaining Purchase Price payable to such Seller pursuant to Section 2.6;
(ii)as applicable, duly executed counterparts of each of the agreements referred
to in Section 2.8(b);
(iii)a certificate of the Purchaser, dated as of the Closing Date, as to the
satisfaction of the conditions set forth in Sections 7.1 and 7.2; and
(iv)such other instruments and documents as reasonably requested by the Seller
or its counsel in order to consummate the transactions contemplated under this
Agreement.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF Seller
Seller, and, notwithstanding any other provision contained herein, Real Estate
Seller only as to Sections 3.1, 3.2, 3.3, 3.4, 3.5, 3.6, 3.7, 3.8, 3.17 and
3.18, hereby represent and warrant to Purchaser that, except as set forth in the
Disclosure Schedule:
10.Due Incorporation. Seller and Real Estate Seller are both duly organized,
validly existing and in good standing under the laws of the State of Delaware.
Seller and Real Estate Seller are also validly existing and in good standing in
each state where a Facility is located.
11.Due Authorization. As applicable hereunder, Seller and Real Estate Seller
each have full power and authority to enter into this Agreement and its Related
Agreements and to consummate the transactions contemplated hereby and thereby.
As applicable, the execution, delivery and performance by Seller and Real Estate
Seller of this Agreement and the Related Agreements have been duly and validly
approved by each of the management committees, the members and the independent
operating committees of Seller and Real Estate Seller and no other limited
liability company actions or proceedings on the part of Seller or the Real
Estate Seller are necessary to authorize this Agreement, the Related Agreements
and the


--------------------------------------------------------------------------------


transactions contemplated hereby and thereby. Seller and the Real Estate Seller
have duly and validly executed and delivered this Agreement and have duly and
validly executed and delivered (or prior to or at the Closing will duly and
validly execute and deliver) the Related Agreements, as applicable. This
Agreement constitutes the legal, valid and binding obligation of Seller and the
Real Estate Seller; and Seller’s Related Agreements, upon execution and delivery
by Seller, will constitute legal, valid and binding obligations of Seller and
Real Estate Seller, as applicable, in each case, enforceable in accordance with
their respective terms.
12.No Violation. Neither the execution and delivery of this Agreement (or the
Related Agreements) nor the consummation of the transactions contemplated hereby
will violate any provision of any law, rule or regulation applicable to Seller
or the Real Estate Seller, their respective Articles of Organization and/or
Operating Agreements, or violate, or be in conflict with, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination of, or accelerate the
performance required by, or cause the acceleration of the maturity of any debt
or obligation pursuant to, or result in the creation or imposition of any
security interest, lien or other encumbrance upon the Purchased Assets, the
Owned Real Property, the Leased Real Property or under any agreement or
commitment to which Seller or the Real Estate Seller is a party or by which they
are bound, or to which their properties are subject. The execution and delivery
of this Agreement by the Seller and Real Estate Seller will not violate any
bankruptcy laws and/or orders or directives in the Bankruptcy Case.
13.Consents and Approvals; Governmental Authority Relative to This Agreement.
Except as set forth in Section 3.4 of the Disclosure Schedule, the execution,
delivery and performance by Seller of this Agreement and its Related Agreements
and the Real Estate Seller will not violate any order, writ, injunction, decree,
statute, treaty, rule or regulation applicable to Seller or Real Estate Seller
or any of their respective assets, including the Purchased Assets, the Owned
Real Property or the Leased Real Property. Except for and as set forth in
Section 3.4 of the Disclosure Schedule, no consent, approval or authorization
of, or declaration, filing or registration with, any court or governmental or
regulatory authority is required in connection with the execution, delivery and
performance of this Agreement by Seller and Real Estate Seller. For there to be
a breach of the representations and warranties under this Section 3.4, the
breach(es) must be Material.
14.Compliance With Laws. Seller is operating the Business in compliance with all
Applicable Laws, except where the failure to be in such compliance would not
have a Material Adverse Effect on the Purchased Assets or the Business. Seller
has not been charged with or given notice of, and to the Knowledge of Seller,
Seller is not under investigation with respect to, any material violation of, or
any obligation to take material remedial action under, any Applicable Law. The
execution and delivery of this Agreement by the Seller and Real Estate Seller
will not violate any fraudulent transfer, fraudulent conveyance or bankruptcy
laws.
15.Title; Sufficiency.
(a)Seller and Real Estate Seller, as applicable, has good, valid and marketable
title to, or valid leasehold interests in, as the case may be, all of the
Purchased Assets free and clear of all Liens, other than Permitted Liens or as
provided in Section 2.7 hereof.
(b)The Purchased Assets, together with the property subject to the Acquired Real
Property Lease and the Acquired Personal Property Leases, comprise substantially
all of the property and assets used in the conduct of the Business.
16.Taxes.
(a)    Except as set forth in Section 3.7 of the Disclosure Schedule, to the
Knowledge of the Seller and the Real Estate Seller, Seller and Real Estate
Seller have filed all Tax reports and returns required to be filed by them on
and/or prior to the Closing Date and all Taxes with respect to the Business and
the Purchased Assets which are due and payable prior to the Closing Date have
been or will be duly and properly computed, reported, fully paid and discharged,
other than those Taxes which are fully reserved and the subject of a bona fide
dispute with the Taxing authority. Any such dispute with a Tax authority is
identified in Section 3.7 of the Disclosure Schedule. As applicable, to the
Knowledge of Seller and the Real Estate Seller, except as set


--------------------------------------------------------------------------------


forth in Section 3.7 of the Disclosure Schedule, there are no unpaid Taxes with
respect to any period ending on or before the Closing Date which are or would
become a lien on the Purchased Assets, except for current Taxes not yet due and
payable, or Taxes which are the subject of a bona fide dispute with the taxing
authority and fully reserved. All Taxes required to be withheld by or on behalf
of the Seller and the Real Estate Seller for periods ending after the Closing
Date, including but not limited to those in connection with amounts paid or
owing to any Employee, independent contractor, workers’ compensation premiums,
creditor or other party with respect to the Business have been withheld and
either duly and timely paid to the proper Governmental Authority or set aside in
accounts for such purpose and will be paid when due and payable. All Tax returns
filed by Seller through the Closing Date constitute complete and accurate
representations of the Tax liabilities of Seller, as appropriate, for such years
and accurately set forth all items relevant to its future Tax liabilities.
(b)    Preparation and Filing of Tax Returns. Seller represents and warrants to
Purchaser that Seller shall cause to be included in the federal, state and local
income, commercial activity, franchise, sales and use, personal property,
payroll and other Tax returns of the Seller for all periods ending on and/or
before and which includes the Closing Date, all Tax items of the Seller which
are required to be included therein, have properly and adequately accrued for
all such Taxes, shall file timely all such Tax returns with the appropriate
Taxing authorities and shall timely pay all Taxes due with respect to the
periods covered by such Tax returns. Seller further represents and warrants to
Purchaser that Seller shall cause to be included in the payroll Tax returns,
sales and use Tax returns, and personal property Tax returns of Seller for all
periods ending after, on and/or before and which include the closing Date, all
payroll Tax items, all sales and/or use Tax items, and all personal property Tax
items of the Seller which are required to be included therein, shall timely file
all such payroll Tax returns, sales and/or use Tax returns, and personal
property Tax returns with the appropriate Taxing authorities and shall timely
pay all payroll Taxes, workers’ compensation premiums and claims, sales and use
Taxes, and personal property Taxes due with respect to the periods covered by
such payroll, sales and/or use and personal property Tax returns. Any Tax return
to be prepared pursuant to the provisions of this Section 3.7 shall be prepared
in a manner consistent with practices followed in prior years with respect to
similar Tax returns, except for changes required by changes in law.
17.Permits and Licenses. Section 3.8 of the Disclosure Schedule lists all
governmental or other Permits, Licenses and other authorizations which are
issued to, held or used by Seller or the Real Estate Seller, or for which Seller
or Real Estate Seller have applied in connection with the operation of the
Business at the Facilities as of the date of this Agreement including all
environmental permits (the “Environmental Permits”). For there to be a breach of
the representations and warranties under this Section 3.8, the breach(es) must
be Material.
18.Acquired Contracts. The Seller is not in default, nor but for a requirement
that notice be given or that a period of time elapse or both, would be in
default, under any Acquired Contract, Acquired Personal Property Leases, or
Acquired Real Property Leases identified on Section 2.1(c), (f) and (g) of the
Disclosure Schedule. All of the Acquired Contracts, Acquired Personal Property
Leases and Acquired Real Property Leases are, to Seller’s Knowledge, in good
standing, valid and effective, and the Seller has in the ordinary course of
business, paid in full all amounts due thereunder and has satisfied in full all
of the liabilities and obligations with respect thereto, and the Seller is not
in default under any of them, nor to the Seller’s Knowledge, is any other party
to such Acquired Contracts, Acquired Personal Property Leases, or Acquired Real
Property Leases in default thereunder. The Seller has no Knowledge that any
other party to the Acquired Contracts, the Acquired Personal Property Leases or
the Acquired Real Property Leases will cancel, terminate or be unable to comply
with any of the Acquired Contracts, Acquired Personal Property Leases or
Acquired Real Property Leases. For there to be a breach of the representations
and warranties under this Section 3.9, the breach(es) must be Material.
19.Insurance. Section 3.10 of the Disclosure Schedule contains an accurate and
complete list, with limits, of all policies of fire, product liability, general
liability, other casualty, workmens’ compensation


--------------------------------------------------------------------------------


and other forms of insurance owned or held by the Seller concerning the
Business. All such policies are in full force and effect, all premiums with
respect thereto covering all periods up to and including the Closing Date have
been paid, and no notice of cancellation, non-renewal, termination, or
disallowance has been received with respect to any such policy. Such policies
are sufficient for the Business and are valid, outstanding and enforceable
policies and all such casualty and liability policies are, except as noted in
Section 3.10 of the Disclosure Schedule, “occurrence based” and none are “claims
made”, including product liability insurance.
20.Labor Matters; Benefit Plans and Benefit Programs and Agreements. Seller is
in compliance with all applicable laws respecting employment and employment
practices, terms and conditions of employment, wages and hours, and
nondiscrimination in employment, and is not engaged in any unfair labor
practice. The Seller is not a party to any collective bargaining or union
contracts or similar agreements. To the best of Seller’s Knowledge, Seller is in
compliance with the procedural requirements of the Federal Immigration and
Nationality Act. All of Seller’s Benefit Plans are in compliance with ERISA and
all of the Seller’s Benefit Plans which are intended to meet the requirements of
Section 401(a) of the Internal Revenue Code, as amended (the “Code”) have been
determined by the IRS to be “qualified” within the meaning of Section 401(a) of
the Code and there are no facts which would adversely affect the qualified
status of any of the Seller’s Benefit Plans. All of the Benefit Plans of Seller
have been operated in compliance with all applicable laws. Except as set forth
on Section 3.11 of the Disclosure Schedule, (i) there are no pending or
threatened claims by any employee or former employee against Seller other than
for compensation and benefits due in the ordinary course of employment (ii)
there are no pending or threatened claims against Seller arising out of any
statute, ordinance, or regulation relating to employment practices or
occupational or safety and health standards, (iii) there are no pending or, to
the best of Seller’s Knowledge, threatened labor disputes, strikes, or work
stoppages against Seller, and (iv) to the best of Seller’s Knowledge, there are
no union organizing activities in process or contemplated with respect to the
Business or its employees. Except as set forth on Section 3.11 of the Disclosure
Schedule, the transactions contemplated by this Agreement and the termination of
any employee following the Closing will not trigger any post-termination
liability or severance obligation owed by Seller. There are no collective
bargaining units with respect to the Seller or the Business that have been
certified or recognized by Seller. Section 3.11 of the Disclosure Schedule also
identifies as of the Closing Date, all employees on leave of absence, none of
which shall become Hired Employees hereunder. Notice of the availability of
healthcare continuation coverage for employees, former employees, and their
respective dependents and qualified beneficiaries, in accordance with the
requirements of COBRA or any similar state laws has been provided to all persons
entitled hereto, and all persons electing such coverage are being (or have been,
if applicable) provided such coverage. For there to be a breach of the
representations and warranties under this Section 3.11, the breach(es) must be
Material.
21.Non-Governmental Consents. Except for and as set forth in Section 3.12 of the
Disclosure Schedule, no consent of any non-governmental person will be necessary
to the consummation of the transactions contemplated hereby, including, without
limitation, consents from any banks, creditors, secured lenders, customers,
vendors, unsecured creditors or parties to the Acquired Contracts and/or, as
applicable, Acquired Personal Property Leases or Acquired Real Property Lease.
For there to be a breach of the representations and warranties under this
Section 3.12, the breach(es) must be Material.
22.Employee Benefits.
(a)Except as indicated in Section 3.13(a) of the Disclosure Schedule, the Seller
does not maintain, participate in or contribute to any Benefit Plans or is a
member of a controlled group which has a pension plan. Seller has delivered to
Purchaser correct and complete copies of (i) the plan documents and summary plan
descriptions, if applicable, for all Seller’s Benefit Plans; (ii) the most
recent determination or opinion letter received from the Internal Revenue
Service for a Seller’s Benefit Plan, if applicable; and (iii) the Form 5500
Annual Report and schedules thereto, if applicable, for the most recent plan
year for which such report has been filed. In addition, Seller has provided
Purchaser with a true and accurate copy of each employee


--------------------------------------------------------------------------------


handbook and employee manual currently in effect as they relate to the
Employees. All Seller’s Benefit Plans are administered in form and operation in
all material respects with all applicable requirements of law.
(b)Listed within Section 3.13(b) of the Disclosure Schedule, are all employment,
managerial, advisory and consulting agreements, contracts and arrangements,
employee confidentiality agreements, and employee severance agreements
maintained or provided by Seller, in which any Employee participates in his
capacity as such.
(c)The Seller has no liability in respect of post-retirement health, medical or
life insurance benefits for retired, former or current Employees except as
required to avoid the excise tax under Section 4980B of the Code and for which
the Seller is fully responsible. The Seller has not, within the past six (6)
years, maintained, contributed to, or been required to contribute to (i) a
“defined benefit plan” (as defined in ERISA §3(35)) subject to Title IV of
ERISA, (ii) a Multiemployer Plan, (iii) a multiple employer plan subject to
Section 413 of the Code, (iv) a “multiple employer welfare arrangement” (as
defined in Section 3(40) of ERISA) or (v) any plan which is funded by or
associated with a “voluntary employee’s beneficiary association” within the
meaning of Section 501(c)(9) of the Code.
(d)There is no mater pending with respect to any Seller’s Benefit Plans before
the Internal Revenue Service or the Department of Labor.
23.Litigation. Section 3.14 of the Disclosure Schedule sets forth each instance
in which either the Seller, the Real Estate Seller, the Business or any of the
Purchased Assets (a) is subject to any unsatisfied judgment, order, decree,
stipulation, injunction, or charge or (b) is a party to any charge, complaint,
action, suit, proceeding, hearing, or investigation of or in any court or
quasi-judicial or administrative agency of any federal, state, local, or foreign
jurisdiction, or to the Knowledge of the Seller, is threatened to be a party to
any such action. For there to be a breach of the representations and warranties
under this Section 3.14, the breach(es) must be Material. Notwithstanding the
above, Purchaser is not accountable or responsible for any of the litigation
identified in Section 3.14 of the Disclosure Schedule or any costs, expenses,
liabilities or obligations related thereto.
24.Intellectual Property. Section 3.15 of the Disclosure Schedule contains a
true and complete list as of the date of this Agreement of all of the patents
and patent applications, provisionals, trademark registrations and applications
and registered copyrights that are included in the Acquired Intellectual
Property Rights. Except as disclosed in Section 3.15 of the Disclosure Schedule:
(a) the Seller has not granted any license to a third party or agreed to pay to
or receive from a third party any royalty in respect of any of such Acquired
Intellectual Property Rights; and (b) to the Knowledge of Seller, there are no
pending claims, proceedings or litigation alleging infringement or
misappropriation by Seller of any third party patent, copyright or
servicemark/trademark rights.
25.Employees.
Section 3.16(a) of the Disclosure Schedule sets forth a complete list (as of the
date set forth therein) of names, positions, accrued vacation and accrued paid
time-off, and current annual salaries or wage rates and period of service of all
full-time or part-time, active and working employees of Seller employed at the
Facilities, indicating whether such employee or other individual providing
service is a part-time or full-time (collectively, “Employees”). Section 3.16(b)
of the Disclosure Schedule sets forth a complete list of names and leave type of
all employees of Sellers who are not actively working and/or on leave of
absence, no matter how classified.
26.Real Property.
(a)Section 3.17(a) of the Disclosure Schedule, sets forth each parcel of real
property owned by Real Estate Seller or the Seller and used in or necessary for
the conduct of the Business at the Facilities as currently conducted (together
with all buildings, fixtures, structures and improvements situated thereon and
all easements, rights-of-way and other rights and privileges appurtenant
thereto, collectively, the "Owned Real Property"), including with respect to
each property, the address location and use. Seller and/or Real Estate Seller
have delivered to Purchaser copies of the deeds and other instruments (as
recorded) by which


--------------------------------------------------------------------------------


Seller or Real Estate Seller acquired such parcel of Owned Real Property, and
copies of all title insurance policies, opinions, environmental site assessments
and/or reports, abstracts and surveys in the possession of Real Estate Seller or
Seller with respect to such parcel. With respect to each parcel of Owned Real
Property:
(i)Real Estate Seller and/or Seller has good and marketable fee simple title,
free and clear of all encumbrances, except those encumbrances identified in
Section 2.7 and set forth on title policy(ies) to be delivered in conjunction
with the transfer of Owned Real Property; and
(ii)there are no unrecorded outstanding options, rights of first offer or rights
of first refusal to purchase such Owned Real Property or any portion thereof or
interest therein.
(b)Section 3.17(b) of the Disclosure Schedule sets forth each parcel of real
property leased by Seller (together with all rights, title and interest of
Seller in and to leasehold improvements relating thereto, including, but not
limited to, security deposits, reserves or prepaid rents paid in connection
therewith, collectively, the “Leased Real Property”), and a true and complete
list of all leases, subleases, licenses, concessions and other agreements
(whether written or oral), including all amendments, extensions renewals,
guaranties and other agreements with respect thereto, pursuant to which Seller
holds any Leased Real Property (collectively, the “Real Property Leases”).
Seller has delivered to Purchaser a true and complete copy of each Real Property
Lease. With respect to each Real Property Lease:
(i)such Real Property Lease is valid, binding, enforceable and in full force and
effect, and Seller enjoys peaceful and undisturbed possession of the Leased Real
Property;
(ii)Seller is not in breach or default under such Lease, and no event has
occurred or circumstance exists which, with the delivery of notice, passage of
time or both, would constitute such a material breach or default, and Seller has
paid all rent due and payable under such Lease through the date hereof;
(iii)Seller has not received nor given any notice of any default or event that
with notice or lapse of time, or both, would constitute a default by Seller
under any of the Real Property Leases and, to the Knowledge of Seller, no other
party is in default thereof, and no party to any Real Property Lease has
exercised any termination rights with respect thereto;
(iv)Seller has not subleased, assigned or otherwise granted to any Person the
right to use or occupy such Leased Real Property or any portion thereof; and
(v)Seller has not pledged, mortgaged or otherwise granted a Lien on its
leasehold interest in any Leased Real Property.
(c)Except as listed on Section 3.17(c) of the Disclosure Schedule, Seller has
not received any written notice of (i) violations of building codes and/or
zoning ordinances or other Applicable Laws affecting the Owned Real Property or
Leased Real Property, (ii) existing, pending or threatened condemnation
proceedings affecting the Owned Real Property or Leased Real Property, or (iii)
existing, pending or threatened zoning, building code or other moratorium
proceedings, or similar matters which could reasonably be expected to materially
and adversely affect the operation of the Owned Real Property or Leased Real
Property as currently operated.
27.Environmental Matters. As related to the Facilities and/or the Owned Real
Property(ies) and the Leased Real Property(ies), the Seller’s existing Phase I
and/or Phase II Environmental Reports (the “Environmental Reports”) have been
made available for inspection by Purchaser. Except as set forth on Section 3.18
of the Disclosure Schedule or in the Environmental Reports:
(a)The operations of Seller and the Real Estate Seller with respect to the
Business and the Purchased Assets are in material compliance with all
Environmental Laws. Seller has not received from any Person, with respect to the
Business or the Purchased Assets, any: (i) Environmental Claim; or (ii) written
request for information pursuant to Environmental Law, which, in each case,
either remains pending or unresolved, or is the source of ongoing obligations or
requirements as of the Closing Date.
(b)Seller has obtained and is in material compliance with all Environmental
Permits necessary for the conduct of the Business as currently conducted or the
ownership, lease, operation or use of the


--------------------------------------------------------------------------------


Purchased Assets and all such Environmental Permits are in full force and effect
and shall be maintained in full force and effect by Seller through the Closing
Date in accordance with Environmental Law.
(c)None of the Business or the Purchased Assets is listed on, or, to the
Knowledge of Seller, has been proposed for listing on, the National Priorities
List (or CERCLIS) under CERCLA, or any similar state list.
(d)To the Knowledge of Seller, there has been no Release of Hazardous Substances
in violation or contravention of Environmental Law with respect to the Business
or the Purchased Assets, and Seller has not received an Environmental Notice
that any of the Facilities, the Business or the Purchased Assets (including
soils, groundwater, surface water, buildings and other structure located
thereon) has been contaminated with any Hazardous Substance which could
reasonably be expected to result in an Environmental Claim against, or a
material violation of Environmental Law or term of any Environmental Permit by,
Seller.
(e)    Except as set forth in Section 3.18(e) of the Disclosure Schedule, no
conditions exist at any of the Facilities which violates any applicable
Environmental Laws (as hereinafter defined), including those Environmental Laws
related to indoor or outdoor air quality.
(f)    Except as set forth in Section 3.18(f) of the Disclosure Schedule, there
is no notice of violation, proceeding, inquiry, investigation, claim, demand or
lawsuit pending nor, to the best of Seller’s Knowledge, threatened against
Seller arising from any Environmental Laws or Hazardous Substances and related
to the Business or any of the Facilities;
(g)    Except as set forth in Section 3.18(g) of the Disclosure Schedule: (i)
Seller does not use nor has Seller used any Hazardous Substances at any of the
Facilities; (ii) Seller has not used any of the Facilities for the treatment,
storage or disposal of Hazardous Substances so as to require a permit pursuant
to RCRA, and (iii) no spill or release of Hazardous Substances has occurred at
any of the Facilities or, to the Knowledge of Seller adjacent to any of the
Facilities while owned or operated by Seller.
(h)    Seller is in compliance in all material respects with and Seller has not
violated any Environmental Laws.
(i)    Except as set forth in Section 3.18(i) of the Disclosure Schedule, no
underground storage tanks, asbestos fibers or materials, urea-formaldehyde foam
insulation, lead, radon or polychlorinated biphenyls are on or located at any of
the Facilities, the Owned Real Property or the Leased Real Property.
(j)    To the best of Seller’s and/or Parent’s Knowledge, no portion of any of
the Facilities, the Owned Real Property or the Leased Real Property is located
on or over a “sanitary landfill” or an “open dump” within the meaning of RCRA.
(k)    No person has pursued a claim against Seller for impaired health due to
any violations of applicable Environmental Laws regarding the indoor air quality
of any of the Facilities and to the Knowledge of Seller, there are no existing
violations of applicable Environmental Laws regarding the indoor air quality of
any of the Facilities, the Owned Real Property or the Leased Real Property.
28.Brokers and Finders. Other than as set forth on Section 3.19 of the
Disclosure Schedule, no agent, broker, investment banker, financial advisor or
other firm or person is entitled to any brokerage, finder’s, financial advisor’s
or other similar fee or commission for which Purchaser or any of its Affiliates
could become liable in connection with the transactions contemplated by this
Agreement as a result of any action taken by or on behalf of Seller or any of
its Affiliates.
29.No Additional Severance. Except as set forth on Section 3.20 of the
Disclosure Schedule, the Seller is not a party to any agreement, and has not
established any policy or practice, requiring Seller to


--------------------------------------------------------------------------------


make a payment or provide any other form of compensation or benefit to any
Person performing services for Seller upon termination of such services, that
would not be payable or provided in the absence of the consummation of the
transactions contemplated by this Agreement.
30.Fraudulent Conveyance. The Seller and Real Estate Seller are solvent as of
the Closing Date and will be solvent after the Closing Date. The Seller and Real
Estate Seller, on the Closing Date, received from the Purchaser reasonably
equivalent value for the transfer and sale of the Business and the Purchased
Assets hereunder. After the Closing and sale hereunder, the Seller and the Real
Estate Seller will be able to pay all of their debts as they become due.
31.Computer System. Unless otherwise set forth in a Transition Services
Agreement between Purchaser and Sellers as of the Closing Date, the computer
system(s) utilized for the Business and the Seller’s operation of the same, is
included in the Purchased Assets, is self-contained at the Facilities and/or at
a separate shared facility and/or location of an Affiliate and has performed all
tasks required of it in the normal course of the Business. No licenses (except
for licenses fully paid for and assigned under this Agreement to Purchaser) are
required from third parties to exercise any rights with respect to any of such
computer software. For there to be a breach of the representations and
warranties under this Section 3.22, the breach(es) must be Material.
32.No Liabilities. Except for (i) liabilities or obligations which are disclosed
in the financial statements of the Seller and Real Estate Seller which have been
disclosed to Purchaser, (ii) liabilities or obligations incurred in the ordinary
course of Business, (iii) liabilities or obligations disclosed in this
Agreement, and (iv) liabilities or obligations not required by GAAP to be
disclosed or reserved against, the Seller and the Real Estate Seller have no
liabilities or obligations relating to the Business or the Purchased Assets.
33.Customers. Section 3.24 of the Disclosure Schedule, sets forth with respect
to the Business the names of all customers of Seller that ordered goods and
services of more than Ten Million Dollars ($10,000,000) from Seller during the
twelve (12) month period ended March 31, 2013 (the “Customers”). Other than
matters of general economic or political nature which affect the Business and
the general economy and/or matters disclosed in Section 3.24 of the Disclosure
Schedule, the Seller has not received any written notice nor has any Knowledge
that any Customer of Seller (i) has ceased, or will cause to discontinue, the
use of the products, goods or services of the Business, or (ii) has materially
reduced or will materially reduce, the use of products, goods or services of the
Business. Since January 1, 2012, Seller has not sold in volumes or provided
discounts or other favorable payment terms for the sale of standard products to
customers except to the extent consistently provided to customers prior to such
date.
34.Suppliers; Raw Materials. Section 3.25 of the Disclosure Schedule sets forth
the names, addresses and phone numbers of all suppliers to the Business from
which the Seller ordered raw materials, supplies, merchandise and other goods
and services for the Business during the twelve (12) month period ended March
31, 2013 (the “Suppliers”). Other than matters of general economic or political
nature which affect the Business and the general economy and/or other matters
disclosed in Section 3.25 of the Disclosure Schedule, the Seller has not
received any written notice nor have any Knowledge of any dispute with a
Supplier, or any material adverse change in the price of such raw materials,
supplies, merchandise or other goods or services, or that any Supplier will not
sell raw materials, supplies, merchandise and other goods to the Purchaser at
any time after the Closing Date on terms and conditions similar to those used in
its current sales to the Seller, subject to general and customary price
increases. Since January 1, 2012, Seller has purchased and utilized raw
materials, supplies, merchandise and other goods and services for the Business
in volumes and on payment terms consistent with such purchases and utilization
prior to such date.
35.Product Warranties. Section 3.26 of the Disclosure Schedule contains a
complete list of all express written warranties given to purchasers of products
supplied by Seller in connection with the Business in the last thirty-six (36)
months. The warranties comply in all material respects, with all federal and
state laws and regulations. There are no pending or threatened claims with
respect to any such warranty, and


--------------------------------------------------------------------------------


Seller has no liability with respect to any such warranty, whether known or
unknown, absolute, accrued, contingent or otherwise and whether due or to become
due.
36.Absence of Certain Business Practices. Neither the Seller or any officer,
director, employee or agent of Seller, or any other person acting on their
behalf, has directly or indirectly, given or agreed to give any gift or similar
benefit in an amount in excess of Ten Dollars ($10) aggregate in a twelve (12)
month period to any customer, supplier, governmental employee or other person
who is or may be in a position to help or hinder the Business (or assist Seller
in connection with any actual or proposed transaction relating to the Business)
(i) which subjected or might have subjected Seller to any damage or penalty in
any civil, criminal or governmental litigation or proceeding, (ii) for any of
the purposes described in Section 162(c) of the Code or (iii) for the purpose of
establishing or maintaining any concealed fund or concealed bank account.
37.Operation of the Business. Other than as set forth on Section 3.28 of the
Disclosure Schedule, Seller has directly conducted the Business and has not
conducted the Business through any Affiliate or any related parties or any other
divisions or any direct or indirect subsidiary or Affiliate of Seller or through
any entity that is owned in whole or in part by any of the members of Seller. No
part of the Business is operated by Seller through any entity other than Seller.
None of the Purchased Assets transferred and sold hereunder by the Seller or the
Real Estate Seller to the Purchaser were transferred or assigned fraudulently or
otherwise, from an Affiliate of Seller, and any such transfer and assignment was
for full and adequate consideration.
38.Full Disclosure. No representation or warranty of Sellers contained in any
other document, instrument, agreement, paper or other written statement or
certificate maintained in the Sellers’ Due Diligence Data Room and made
available to or delivered to Purchaser by Seller or the Real Estate Seller
pursuant to this Agreement, or in connection with the transactions contemplated
herein, contains a material omission, untrue statement of fact or omits or will
omit to state a fact necessary to make the statement contained herein or therein
not misleading. For there to be a breach under the representations and
warranties under this Section 3.29, the breach(es) must be Material.
39.Disclaimer of Additional Representations and Warranties. EXCEPT AS
SPECIFICALLY SET FORTH IN THIS AGREEMENT, NONE OF SELLER OR ANY OF ITS
AFFILIATES OR ANY OF THEIR RESPECTIVE AFFILIATES’ DIRECTORS, OFFICERS,
EMPLOYEES, CONTROLLING PERSONS, AGENTS OR REPRESENTATIVES MAKES OR HAS MADE ANY
REPRESENTATIONS OR WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING IMPLIED
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR THE ACCURACY
OR COMPLETENESS OF ANY PROJECTIONS, ESTIMATES OR OTHER FORWARD LOOKING
INFORMATION PROVIDED OR OTHERWISE MADE AVAILABLE TO PURCHASER OR ANY OF ITS
DIRECTORS, OFFICERS, EMPLOYEES, AFFILIATES, CONTROLLING PERSONS, AGENTS OR
REPRESENTATIVES AS PART OF PURCHASER’S DUE DILIGENCE UNDER THIS AGREEMENT OR
OTHERWISE IN CONNECTION WITH THIS TRANSACTION.




ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PURCHASER


Purchaser hereby represents and warrants to Seller that:
40.Due Incorporation. Purchaser is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Ohio with
all requisite power and authority to own and operate its assets and properties
as they are now being owned and operated.
41.Due Authorization. Purchaser has full power and authority to enter into this
Agreement and its Related Agreements and to consummate the transactions
contemplated hereby and thereby. The execution,


--------------------------------------------------------------------------------


delivery and performance by Purchaser of this Agreement and its Related
Agreements have been duly authorized by all necessary corporate action of
Purchaser. Purchaser has duly and validly executed and delivered this Agreement
and has duly and validly executed and delivered (or prior to or at the Closing
will duly and validly execute and deliver) its Related Agreements. This
Agreement constitutes the legal, valid and binding obligation of Purchaser and
its Related Agreements, upon execution and delivery by Purchaser will constitute
legal, valid and binding obligations of Purchaser enforceable in accordance with
their respective terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, moratorium, reorganization or similar laws in
effect which affect the enforcement of creditors’ rights generally and by
equitable principles.
42.Consents and Approvals; No Violations. The execution, delivery and
performance by Purchaser of this Agreement and its Related Agreements will not
(i) violate any law, regulation or order of any Governmental Authority
applicable to Purchaser; (ii) require any filing or registration by Purchaser
with, or consent or approval with respect to Purchaser of, any Governmental
Authority; (iii) violate or conflict with or result in a breach or default under
any contract to which Purchaser is a party or by which Purchaser or any of its
assets or properties are bound; or (iv) violate or conflict with the certificate
of incorporation or by-laws of Purchaser, except where any such filing,
registration, consent or approval, if not made or obtained, or any such
violation, conflict, breach or default, would not have a material adverse effect
on Purchaser or their respective ability to perform its obligations under this
Agreement and their Related Agreements.
43.Purchaser’s Examination. Purchaser and its representatives have been afforded
the opportunity to meet with, ask questions of and receive answers from the
management of Seller in connection with the determination by Purchaser to enter
into this Agreement and the Related Agreements and consummate the transactions
contemplated hereby and thereby, and all such questions have been answered to
the full satisfaction of Purchaser.
44.Investigation; Limitation on Warranties.
(a)Purchaser acknowledges and agrees that neither Seller, nor any other Person
acting on behalf of Seller or any of its Affiliates or representatives has made
any representation or warranty, express or implied, as to the accuracy or
completeness of any information regarding Seller, the Business or the Purchased
Assets, except as expressly set forth in this Agreement, the Related Agreements
or as and to the extent required by this Agreement to be set forth in the
Disclosure Schedule. Purchaser further agrees that neither Seller nor any other
Person absent fraud and/or intentional misrepresentation, will have or be
subject to any liability to Purchaser or any other Person resulting from the
distribution or use by Purchaser, any of its Affiliates or any of their
respective directors, officers, employees, agents, consultants, accountants,
counsel or other representatives of any such information, and any legal
opinions, memoranda, summaries or any other information, document or material
made available to Purchaser or its Affiliates or representatives in certain
“data rooms,” management presentations or any other form otherwise provided in
expectation of the transactions contemplated by this Agreement.
(b)Purchaser acknowledges and agrees that except for the representations and
warranties of Seller and Real Estate Seller expressly set forth in Article III
hereof, the Purchased Assets are being acquired AS IS WITHOUT ANY IMPLIED
WARRANTY OF MERCHANTABILITY OR FITNESS FOR INTENDED USE OR OTHER EXPRESSED OR
IMPLIED WARRANTY. Purchaser acknowledges and agrees that it is consummating the
transactions contemplated hereby without any representation or warranty, express
or implied, by any Person, except for the representations and warranties of
Seller and Real Estate Seller expressly set forth in Article III hereof.
(c)In connection with Purchaser’s due diligence investigation of Seller and the
Business, Purchaser has received from or on behalf of Seller certain
projections, including projected statements of operating revenues and income
from operations of the Business and certain business plan information of Seller.
Purchaser acknowledges that there are uncertainties inherent in attempting to
make such estimates, projections and other forecasts and plans, that Purchaser
is familiar with such uncertainties, that Purchaser is taking full
responsibility for making its own evaluation of the adequacy and accuracy of all
estimates,


--------------------------------------------------------------------------------


projections and other forecasts and plans so furnished to it (including the
reasonableness of the assumptions underlying such estimates, projections and
forecasts), and that Purchaser shall have no claim against Seller or any other
Person with respect thereto absent fraud and/or intentional misrepresentation.
Accordingly, Seller makes no representations or warranties whatsoever with
respect to such estimates, projections and other forecasts and plans (including
the reasonableness of the assumptions underlying such estimates, projections and
forecasts).
45.Available Funds. Purchaser has sufficient cash resources on hand in an
aggregate amount sufficient to pay in cash any and all amounts required to be
paid by it pursuant to this Agreement, including the Purchase Price and all fees
and expenses related to the transactions contemplated by this Agreement to be
paid by Purchaser.
46.Brokers and Finders. No agent, broker, investment banker, financial advisor
or other firm or person is entitled to any brokerage, finder’s, financial
advisor’s or other similar fee or commission for which Seller or any of its
Affiliates could become liable in connection with the transactions contemplated
by this Agreement as a result of any action taken by or on behalf of Purchaser
or any of its Subsidiaries.


ARTICLE V
COVENANTS


47.Access to Information and Facilities.
(a)From the date of this Agreement to the earlier of the Closing Date or the
date this Agreement is terminated, subject to the Confidentiality Agreement,
Seller shall give Purchaser and Purchaser’s representatives, upon reasonable
notice, reasonable access during normal business hours to the offices,
Facilities, books and records of the Business, and shall make the officers and
employees of Seller and its Affiliates available to Purchaser and its
representatives as Purchaser and its representatives shall from time to time
reasonably request, in each case to the extent that such access and disclosure
would not obligate Seller to take any actions that would unreasonably disrupt
the normal course of its businesses or violate the terms of any contract to
which Seller is bound or any Applicable Law; provided, that all requests for
access shall be directed to David Jaeger in writing (the “Designated Contacts”);
provided, further, that nothing herein shall require Seller to provide access or
to disclose any information to Purchaser if such access or disclosure (i) would
cause significant competitive harm to Seller if the transactions contemplated by
this Agreement are not consummated or (ii) would be in violation of Applicable
Laws or the provisions of any agreement to which Seller is a party. Other than
the Designated Contacts, Purchaser is not authorized to and shall not (and shall
cause its employees, agents, representatives and Affiliates to not) contact any
officer, director, employee, franchisee, customer, supplier, distributor, lender
or other material business relation of Seller prior to the Closing without the
prior written consent of a Designated Contact. From and after the date this
Agreement is fully executed by and among Purchaser, the Seller and the Real
Estate Seller, Purchaser acknowledges that its access to the Facilities,
offices, and books and records of the Business by Purchaser, and any
communications with Seller or its employees, representatives and agents, shall
not, absent actual fraud or other intentional misrepresentations on the part of
the Sellers and/or its representatives, be the basis for termination of this
Agreement or give rise to any other contingency to Closing, it being understood
that Purchaser shall have conducted all the due diligence reasonable and
necessary for the negotiation and entry into this Agreement prior to such date.
(b)Purchaser and their representatives shall treat and hold strictly
confidential any Confidential Information of the Seller in accordance with
Section 5.7.
48.Preservation of Business. From the date of this Agreement until the Closing
Date, other than as specifically contemplated by this Agreement or with the
prior consent of Purchaser (such consent not to be unreasonably withheld or
delayed), Seller shall operate the Business in the ordinary and usual course of
business and consistent with past practice, including maintenance procedures;
provided, however, that Seller shall be under no obligation to improve or
upgrade the condition of the Purchased Assets from their present


--------------------------------------------------------------------------------


condition. Without limiting the generality of the foregoing, Seller shall not,
other than as specifically contemplated by this Agreement or with the prior
consent of Purchaser (such consent not to be unreasonably withheld or delayed),
sell, lease, transfer, assign or otherwise dispose of any assets used in the
Business, other than the disposition of inventory in the ordinary course of
business consistent with past practice.
49.Efforts. Subject to the terms and conditions hereof, each party hereto shall
use its commercially reasonable efforts to consummate the transactions
contemplated hereby as promptly as practicable. The “commercially reasonable
efforts” of Seller shall not require Seller, its Affiliates or representatives
to expend any money to remedy any breach of any representation or warranty
hereunder, except as provided herein to obtain any consent required for
consummation of the transactions contemplated hereby or to provide financing to
Purchaser for consummation of the transactions contemplated hereby; provided
that if Seller, its Affiliates or representatives elect to remedy such breach,
and such breach is remedied within seven (7) days after such breach, Seller
shall not be deemed to be in breach of such representation or warranty, or in
violation of any covenant pursuant to Section 5.2, for purposes of determining
Purchaser’s obligations to consummate the transactions contemplated hereby
pursuant to Section 6.1.
50.Preservation of Records; Post-Closing Access and Cooperation.
(a)For a period of seven (7) years after the Closing Date or such other period
(if longer) required by applicable law, Purchaser shall preserve and retain, all
corporate, accounting, legal, auditing, human resources and other books and
records in its possession (including any documents relating to any governmental
or non-governmental claims, actions, suits, proceedings or investigations)
relating to the Business and the Purchased Assets prior to the Closing Date.
(b)Purchaser shall, after the Closing Date, afford promptly to Seller and its
representatives reasonable access during normal business hours to the offices,
Facilities, books, records, officers and employees of the Business to the extent
and for a purpose reasonably requested by Seller.
51.Employees and Benefits.
(a)As of the Closing, Seller shall terminate the employment of all of those
Employees identified on Section 5.5(a) of the Disclosure Schedule (the “Subject
Employees”). Section 5.5(a) of the Disclosure Schedule hereto may be amended
from time to time prior to the Closing to (i) delete any individuals who are no
longer employed by Seller or (ii) upon the mutual written agreement of Purchaser
and Seller, add or remove any other individuals. Purchaser shall, at least two
(2) Business Days prior to the Closing Date and effective as of the Closing
Date, extend a written offer of employment as reasonably determined by the
Purchaser in its sole discretion and subject to Purchaser’s normal and customary
interview, employment application, testing and hiring practices and procedures
relate thereto, to each of the Subject Employees at a level and with
responsibilities that, as determined exclusively by the Purchaser, are
substantially commensurate with their employment with Seller and at a wage or
salary and other compensation substantially similar to the respective wages or
salaries and other compensation specified for such Subject Employees on Section
5.5(a) of the Disclosure Schedule; provided, however, that Purchaser shall, in
cooperation with the Seller, extend offers to a sufficient number of Subject
Employees in each of Seller’s plants in Auburn, Indiana, Pierceton, Indiana and
Alma, Michigan to ensure that Seller’s WARN Act obligations are not triggered.
Those Subject Employees who accept offers of employment with Purchaser and who
work for and become employees of Purchaser after the Closing Date are referred
to as “Hired Employees.” Nothing in this section guarantees that Purchaser will
offer employment to any Subject Employees or other employees of Seller,
including those Subject Employees interviewed, or if such Subject Employees are
hired by the Purchaser, guarantees such Hired Employee’s employment with the
Purchaser for any period of time except as hereinafter provided in Section
5.5(c) below, or if hired by Purchaser, alters a Hired Employee’s status as an
at will employee. No employee or former employee of Seller or of any of its
Affiliates including the Subject Employees shall be entitled to any rights under
this Section 5.5 or except as specifically provided herein, under any other
provision of this Agreement. Purchaser is not and shall not be considered under
any circumstances, a successor employer of Seller. Further, except as
specifically provided herein, Purchaser shall not be liable for any of Seller’s
liabilities or obligations to Seller’s employees including the Subject


--------------------------------------------------------------------------------


Employees or any termination of such Seller’s employees, including but not
limited to wages, bonuses, benefits, retirement, commissions or stay on
payments. Consistent with past practice, Seller shall continue to employ its
employees until the Closing Date except for any such employee who, at any time
prior to the Closing Date (i) is terminated for cause (ii) voluntarily resigns,
(iii) retires or (iv) dies. Seller shall be responsible for all payments of
salary, health care benefits and premiums, severance payments, payroll taxes,
workers’ compensation claims and workers’ compensation premiums, wages and
benefits to all of its employees or former employees (including the Subject
Employees and inactive employees and former employees of Seller, whether
contingent, accrued, or otherwise), including those provided under the Seller’s
Benefit Plans or any of its other benefit programs and agreements or any other
employee plans and/or programs of Seller.
(b)For ninety (90) days following Closing, Purchaser shall provide (i) to each
Hired Employee salary or wages, as provided above and (ii) to Hired Employees
generally, employee benefits substantially similar, as determined exclusively by
Purchaser, in the aggregate, than those provided to Hired Employees immediately
prior to the Closing and, in all events, in compliance with all requirements of
applicable Law. Upon Closing, the Purchaser agrees that the Hired Employees
shall subject to the terms of such Purchaser Benefit Plans, be eligible
immediately to commence participation in the employee benefit plans of
Purchaser, including the group health plan of the Purchaser (the “Purchaser
Benefit Plans”), without regard to any eligibility period or waiting period.
Without limiting the foregoing, Purchaser shall take the following actions: (i)
upon the Closing provide all Hired Employees health care coverage substantially
similar as reasonably determined by the Purchaser in its sole but reasonable
discretion to the coverage currently provided to Employees; (ii) if permitted
under Purchaser’s health care plans and provided applicable documentation is
received from the Sellers and/or the Hired Employees, provide each Hired
Employee with credit under any Purchaser health care plans for any co-payments
and deductibles paid by each Hired Employee to any Seller health care plan prior
to the Closing for the plan year in which the Closing occurs in satisfying any
applicable deductible, co-payment, co-insurance or any other out-of-pocket
requirements; and (iii) for all purposes and if permitted under such Purchaser
Benefit Plans (other than for purposes of benefit accruals under any defined
benefit pension plan) under all benefit plans and policies applicable to the
Hired Employees, including the Purchaser Benefit Plans, and if permitted under
Purchaser Benefit Plans, treat all service by the Hired Employees with the
Seller before the Closing, as service with Purchaser and its subsidiaries.
(c)After Closing, Purchaser shall be responsible for any and all notices,
liabilities, costs, payments and expenses arising from any action by Purchaser
or the Purchaser’s operation of the Business (including breach of contract,
defamation or retaliatory discharge) regarding any Hired Employees hired by
Purchaser and related to work for Purchaser including any such liability (i)
under any Applicable Law that relates to employees, employee benefit matters or
labor matters, or (ii) for dismissal, wrongful termination or constructive
dismissal or termination, or severance pay or other termination pay. Except for
the employees related to the Clarksville, Tennessee Facility and the actual
number of employees related to the wind down of the JTEKT business at the Auburn
and Pierceton Facilities (currently estimated by the Sellers as of the execution
date hereof to be twenty-four (24) employees at the Auburn Facility and seven
(7) employees at the Pierceton Facility, but subject to increase on or prior to
Closing, upon agreement between the Sellers and the Purchaser that additional
employees have been made redundant due to JTEKT as provided above, such
agreement not to be unreasonably withheld) for which Seller shall maintain full
and complete responsibility, Purchaser shall pay, or cause to be paid, severance
and provide benefits in accordance with the severance schedule set forth on
Section 5.5(c) of the Disclosure Schedule to each Hired Employee identified by
“Position” on Section 5.5(c) of the Disclosure Schedule whose employment is
terminated by Purchaser or any Affiliate of Purchaser without “cause” (within
the meaning set forth on Section 5.5(c) of the Disclosure Schedule) within
ninety (90) days after the Closing Date. Seller shall be responsible for all of
the above arising from any action or inaction by Seller or the Seller’s
operation of the Business regarding any of its Employees including the Subject
Employees, and all Clarksville, Tennessee Facility employees, the wind


--------------------------------------------------------------------------------


down of the JTEKT business at the Auburn Facility and Pierceton Facility as
provided above, or for any resulting obligation, if any, after the ninety (90)
day period after the Closing Date.
(d)Purchaser shall take all reasonable action necessary to permit Purchaser’s
tax-qualified employee savings plan(s) maintained in the United States to accept
rollover contributions of “eligible rollover distributions” (within the meaning
of Section 402(c)(4) of the Code).
(e)Except as set forth on Section 5.5(e) of the Disclosure Schedule and as
specifically provided herein, Seller shall retain all, and Purchaser shall not
assume and shall not be deemed to have assumed any, liability or responsibility
for obligations or liabilities under, with respect to or arising in connection
with any of Seller’s Benefit Plans, and Purchaser shall have all, and Seller
shall not assume and shall not be deemed to have assumed any, liability or
responsibility for obligations or liabilities under, with respect to or arising
in connection with any Purchaser Benefit Plan.
(f)During the period beginning on the Closing Date and ending on the last day of
the plan year in which the applicable Closing Date occurs, Purchaser shall or
shall cause its Affiliates, as the case may be, to (i) maintain health care,
limited purpose healthcare spending and dependent care flexible spending
accounts established under Section 125 of the Code (the “Purchaser FSA”), (ii)
permit the Hired Employees to participate in the Purchaser FSA to the extent
coverage under such Purchaser FSA replaces coverage under a corresponding Seller
Benefit Plan in which such Hired Employee participated immediately before the
replacement (the “Seller FSA”), (iii) provided such amounts are transferred to
Purchaser, credit Hired Employees under the Purchaser FSA immediately following
the applicable transfer date with amounts available for reimbursement equal to
such amounts as were transferred and credited under the Seller FSA with respect
to such person immediately prior to the applicable transfer date and (iv) give
effect under the Purchaser FSA to any elections made by such Hired Employees
with respect to the Seller FSA for the year in which the applicable transfer
date occurs. As soon as reasonably practicable following the applicable Closing
Date, if the net difference between (x) the aggregate employee contributions
under the Seller FSA as of the applicable Closing Date made during the year in
which the applicable Closing Date occurs and (y) the aggregate employee
reimbursements under the Seller FSA as of the applicable Closing Date made
during the year in which the applicable Closing Date occurs, in each case with
respect to Hired Employees for the applicable plan year, (the “Assumed FSA
Balance”) is (1) a positive number, then Seller shall transfer to Purchaser an
amount, in cash, equal to the Assumed FSA Balance or (2) a negative number, then
Purchaser shall transfer to Seller an amount, in cash, equal to the positive
value of the Assumed FSA Balance. The parties hereto agree to make reasonable,
good faith efforts to implement the provisions of this Section 5.5(f) to take
into account the complexity of transferring flexible spending accounts.
(g)Purchaser shall be responsible for the provision of group health plan
continuation coverage pursuant to COBRA with respect to each Person who is a
Hired Employee. Seller shall cause to be provided to all Employees and eligible
former employees of Seller who were employed in the Seller’s Clarksville,
Tennessee location, Sellers’ other facilities not acquired hereunder, and
related to the wind down of the JTEKT business at the Auburn and Pierceton
Facilities, as provided in (c) above, sufficient medical, mental health, vision,
dental, and other group health plan benefits to satisfy the obligations, if any,
of Seller under the continuation of coverage provisions described in Section
4980B of the Code and Sections 601 through 608 of ERISA and any similar
continuation of health coverage provisions under applicable state law. Seller
shall further be responsible for providing all required notices under COBRA and
similar state laws with respect to all Employees and eligible former employees
of Seller who were employed in the Seller’s Clarksville, Tennessee location,
Seller’s other facilities not acquired hereunder and related to the wind down of
the JTEKT business at the Auburn and Pierceton Facilities, as provided in (c)
above. Except as specifically hereinafter identified, Purchaser is not assuming
any COBRA obligations or responsibility of Seller regarding any Employee,
including any Subject Employees hired by the Purchaser on or after the Closing.
At Closing, the parties further agree as follows related to COBRA with respect
to each Subject Employee who does not become a Hired Employee of the Purchaser
on the Closing Date:


--------------------------------------------------------------------------------


(i)    The obligation to provide notice and coverage related to COBRA to each
Subject Employee who is not hired by the Purchaser shall remain with the Seller;
(ii)    For all employees related to the wind down of the JTEKT business at the
Auburn Facility and the Pierceton Facility, as provided in (c) above, and
thereafter for the first fifteen (15) former Subject Employees of the Seller not
hired by the Purchaser on the Closing Date, the Seller shall pay for all health
care costs and expenses related to claims made during the COBRA coverage period
by such Subject Employees; and
(iii)    After accounting for the Subject Employees identified in Subsection
(ii) above (i.e. the Auburn and Pierceton employees as provided in (c) above and
thereafter the first fifteen (15) former Subject Employees), the Purchaser shall
reimburse the Seller, net of the premiums received by the Seller from such
former Subject Employees, for the final health care costs and expenses incurred
by the Seller during the COBRA coverage period related to claims made by such
Subject Employees not hired by the Purchaser.
(h)As of Closing, the Seller shall assume and be solely responsible for any
accrued and unpaid vacation and holidays to which Seller’s employees are
entitled with respect to all periods of service up to and including the Closing
Date under vacation and holiday policies and practices of the Seller or its
Affiliates.
(i)It is understood and agreed between the parties that all provisions contained
in this Agreement with respect to employee benefit plans or employee
compensation are included for the sole benefit of the respective parties hereto
and do not and shall not create any right in any other person, including, but
not limited to, any Employee, any Hired Employee, any participant in any benefit
or compensation plan or any beneficiary thereof.
(j)In any termination or layoff of any Hired Employee by Purchaser after the
Closing, Purchaser will comply fully, if applicable, with the WARN Act and all
other applicable foreign, Federal, state and local laws, including those
prohibiting discrimination and requiring notice to employees. Purchaser shall
not at any time prior to ninety (90) days after the Closing Date, effectuate a
“plant closing” or “mass layoff” as those terms are defined in the WARN Act
affecting in whole or in part any Facility, site of employment, operating unit
or employee of the Business without complying fully with the requirements of the
WARN Act. Purchaser will bear the cost of compliance with (or failure to comply
with) any such laws after the Closing Date. Seller will bear the cost of
compliance with (or failure to comply with) any such laws, including the WARN
Act as of the Closing Date and the termination of its Employees hereunder with
respect to those Employees and former employees at its Clarksville, Tennessee
location Seller’s other facilities not acquired hereunder; and as applicable, if
triggered by the release of employees at the Auburn Facility or the Pierceton
Facility, as provided in (c) above, related to the wind down of the JTEKT
business at the Auburn and Pierceton Facilities and with respect to its
Clarksville, Tennessee location, Seller’s other facilities not acquired
hereunder, and as applicable, if triggered by the release of employees at the
Auburn Facility or the Pierceton Facility, as provided in (c) above, related to
the wind down of the JTEKT business at the Auburn and Pierceton Facilities,
Seller shall be responsible for any and all liabilities, obligations and
notifications relating to or required under the Worker Adjustment Retraining and
Notification Act (“WARN”) (and/or any applicable plant closing law in the states
where the Facilities are located) resulting from the transactions contemplated
by this Agreement and applicable to Seller’s businesses, the Business and its
active employees, inactive employees and former employees. Notwithstanding the
above, except for Clarksville, Tennessee as provided above or the wind down of
the JTEKT business at the Auburn and Pierceton Facilities as provided in (c)
above, no plant closing, reduction in operations, permanent or temporary
shutdown of a single site of employment or mass lay off by Purchaser (as defined
by WARN) (or any applicable state plan closing law)


--------------------------------------------------------------------------------


with respect to the Facilities or the Business acquired hereunder are
contemplated by the Purchaser from the date after the Closing Date through the
ninetieth (90th) day after the Closing Date.
(k)    Welfare Plans. Seller’s Benefits Plans and other benefit programs and
agreements shall be liable for any and all claims for benefits by Seller’s
Employees, inactive employees or former employees for covered expenses incurred,
or attributable to events that occurred on or prior to the Closing Date and
Purchaser’s plans, if any, shall be liable for any and all claims for benefits
by former employees of the Seller hired by Purchaser for covered expenses
incurred after the hiring of such former employees after the Closing Date and to
the extent such expenses are attributable solely to events that occurred after
the hiring of such former employees and their employment with the Purchaser
after the Closing Date. Without limiting the above, Purchaser is not assuming
any liabilities or obligations under any of Seller’s disability plans or welfare
plans, the Benefit Plans or any other benefit programs and agreements of Seller,
including any verbal promises for post-retirement medical benefits or severance
plans.


(l)    Non-Qualified Retirement, Deferred Compensation Plans and Severance
Plans. Purchaser is not assuming any liabilities or obligations of Seller for
any retirement benefits or disability benefits to Seller’s Employees, inactive
employees or former employees of Seller, whether or not applicable to the
Benefit Plans or any other benefit programs and agreements of Seller. Purchaser
is not assuming any liabilities or obligations of Seller for severance benefits
to Seller’s Employees who are terminated on or after the Closing Date; except as
provided in Section 5.5(c), above.


(m)    Vacation, Sick Leave and Paid Time Off (collectively the “PTO Plans”).
Purchaser is not assuming any liabilities or obligation under any Seller PTO
Plans. Seller’s PTO Plans shall be liable for any and all claims for benefits by
Seller’s Employees, inactive employees or former employees for covered expenses
incurred or attributable to events that occurred on or prior to the Closing Date
and Purchaser’s PTO Plans shall be liable for any and all claims for benefits by
Hired Employees hired by Purchaser for covered expenses incurred after the
hiring of such former employees after the Closing Date and to the extent such
expenses are attributable solely to events that occurred after the hiring of
such former employees and their employment with the Purchaser after the Closing
Date and further relate to Purchaser’s operation of the Business after the
hiring of such former employees after the Closing Date.


(n)    Workers’ Compensation. Seller’s workers’ compensation plans and/or
programs shall be liable for any and all covered claims for workers’
compensation benefits by Seller’s Employees, inactive employees or former
employees of Seller to the extent such claims are for injuries that occurred or
diseases that are attributable to events on or prior to the Closing Date, and
Purchaser’s workers’ compensation plans or programs shall be liable for any and
all covered claims for workers’ compensation benefits by former employees of the
Seller hired by Purchaser to the extent such claims are for injuries that
occurred or diseases which are attributable solely to events after the hiring of
such former employees and their employment with the Purchaser after the Closing
Date and related to Purchaser’s operation of the Business after the hiring of
such former employees after the Closing Date. Section 5.5(n) of the Disclosure
Schedule is a list of all Seller’s Employees, inactive employees and former
employees of Seller who filed for workers’ compensation benefits which are still
active and all persons who have filed applications for workers’ compensation
benefits which have not been concluded as of the Closing Date. On the Closing
Date, Seller shall provide to Purchaser a certificate verifying proof of
workers’ compensation coverage for its employees both active and inactive, and
that all workers’ compensation premiums have been paid as related to the Seller
and/or its employees both active and inactive.
52.Confidentiality.
(a)General. Pursuant to the terms of this Agreement, Purchaser and Seller (in
such capacity, the “Disclosing Party”) has disclosed and will be disclosing to
the other Party, and to its Affiliates and to their


--------------------------------------------------------------------------------


respective officers, directors, employees, agents and/or representatives (in
such capacity, the “Receiving Party”) certain secret, confidential or
proprietary data, trade secrets, know-how, intellectual property and related
information, including, without limitation, operating methods and procedures,
marketing, manufacturing, distribution and sales methods and systems, sales
figures, pricing policies and price lists and other business information
(“Confidential Information”). The Receiving Party shall make no use of any
Confidential Information of the Disclosing Party except in the exercise of its
rights and the performance of its obligations set forth in this Agreement or the
Related Agreements. The Receiving Party (i) shall keep and hold as confidential,
and shall cause its officers, directors, employees, agents and representatives
to keep and hold as confidential, all Confidential Information of the Disclosing
Party, and (ii) shall not disclose, and shall cause its officers, directors,
employees, agents and representatives not to disclose, any Confidential
Information of the Disclosing Party. Confidential Information disclosed by the
Disclosing Party shall remain the sole and absolute property of the Disclosing
Party, subject to the rights granted in this Agreement or the Related
Agreements.
(b)Exceptions. The restrictions set forth in Section 5.6(a) above on the use and
disclosure of Confidential Information shall not apply to any information which
(i) is already known to the Receiving Party at the time of disclosure by the
Disclosing Party (other than Confidential Information which forms a part of the
Purchased Assets), as demonstrated by competent proof (other than as a result of
prior disclosure under any agreement between the Parties with respect to
confidentiality), (ii) is or becomes generally available to the public other
than through any act or omission of the Receiving Party in breach of this
Agreement or the Related Agreements or (iii) is acquired by the Receiving Party
from a third party who is not, directly or indirectly, under an obligation of
confidentiality to the Disclosing Party with respect to same. In addition,
nothing in this Section 5.6 shall be interpreted to limit the ability of either
party to use or disclose its own Confidential Information in any manner to or
any other Person.
(c)Permitted Disclosures. It shall not be a breach of Section 5.6(a) if a
Receiving Party discloses Confidential Information of a Disclosing Party (i)
pursuant to a binding requirement of Applicable Law or a Governmental Authority,
(ii) in a judicial, administrative or arbitration proceeding to enforce such
party’s rights under this Agreement, or (iii) if Purchaser, Seller or Seller’s
Affiliates, including, without limitation, Revstone Industries, LLC, disclose
Confidential Information as may be necessary or advisable in seeking the
bankruptcy court’s approval (the “Bankruptcy Court”) of this Agreement and
related transactions in the Revstone Industries, LLC Bankruptcy Case, Case No.
12-13262, in the U.S. Bankruptcy Court for the District of Delaware (the
“Bankruptcy Case”) as contemplated in Sections 6.4. In such event, the Receiving
Party shall (A) provide the Disclosing Party with as much advance written notice
as possible of the required disclosure, (B) reasonably cooperate with the
Disclosing Party in any attempt to prevent or limit the disclosure, and (C)
limit disclosure, if any, to the specific purpose at issue.
(d)Confidential Terms. Each party acknowledges and agrees that the terms and
conditions of this Agreement shall be considered Confidential Information of
each party and shall be treated accordingly. Notwithstanding the foregoing, each
Party acknowledges and agrees that (i) the other may be required to disclose
some or all of the information included in this Agreement in order to comply
with its obligations under securities laws or the rules or regulations of any
securities exchange or market on which the disclosing Party’s or its Affiliate’s
stock is traded, and (ii) nothing herein shall limit or preclude Purchaser,
Seller or an affiliate from filing this Agreement in the Revstone Industries,
LLC (“Revstone”) Bankruptcy Case in connection with the satisfaction of the
condition described in Section 6.4 hereof or limit or preclude Seller from
disclosing this Agreement or information related hereto with a third party,
including, but not limited to the Unsecured Creditors’ Committee in the
Bankruptcy Case.
(e)Equitable Remedies. Each party specifically recognizes that any breach by it
of this Section 5.6 may cause irreparable injury to the other Parties and that
actual damages may be difficult to ascertain, and in any event, may be
inadequate. Accordingly (and without limiting the availability of legal or
equitable, including injunctive, remedies under any other provisions of this
Agreement), each Party agrees that in the event of any such breach,
notwithstanding the provisions of Section 9.4, the other Parties shall be
entitled


--------------------------------------------------------------------------------


to seek, by way of private litigation in the first instance, injunctive relief
and such other legal and equitable remedies as may be available.
53.Public Announcements. Purchaser and Seller will consult with each other
before issuing any press release or otherwise making any public statements or
disclosures with respect to the transactions contemplated by this Agreement,
including the terms hereof, and no party shall, without the prior written
consent of the other party, issue any such press release or make any such public
statement, except as may be required by applicable law, provided, however, that
Purchaser, Purchaser’s Affiliates, Seller or Seller’s Affiliates, including,
without limitation, Revstone Industries, LLC, may make public statements or
disclosures with respect to the transactions contemplated by this Agreement and
make disclosure as may be necessary or advisable in seeking the court’s approval
of this Agreement and related transactions in the Revstone Industries, LLC
Bankruptcy Case as contemplated in Section 6.4.
54.Transfer Taxes. All federal, state, local, non-U.S. transfer, excise, sales,
use, value added, registration, stamp, recording, property and similar Taxes or
fees applicable to, imposed upon, or arising out of any transaction contemplated
by this Agreement shall be paid by Sellers.
5.9    Information and Access. Between the date of this Agreement and the
Closing Date, Seller shall afford to the officers and authorized representatives
and agents of Purchaser (“Purchaser Representatives”) reasonable access to and
the right to reasonably inspect the Facilities, properties, Purchased Assets,
books and records of Sellers relating to the Business, which right shall not
include the right to conduct invasive tests or inspections without Seller’s
written consent, and will furnish Purchaser Representatives with such additional
financial and operating data and other information relating to the Business or
the Purchased Assets as Purchaser may from time to time reasonably request.
Purchaser’s right of access and inspection shall be made in such a manner as not
to unreasonably interfere with the operations of the Business, or otherwise .
Notwithstanding the foregoing, Purchaser understands that with respect to
financial information and legal matters including litigation matters, if
requested by Purchaser, Sellers will provide such documents and information to
Purchaser’s outside attorneys and accountants (who will be bound by
confidentiality agreements) for their review. During the course of Purchaser’s
due diligence and review of Sellers, the Business and the Purchased Assets,
Purchaser and Purchaser Representatives as applicable, in cooperation with the
Seller will be granted access to and meetings with any and all customers,
vendors, Employees or other third parties related to the Business, including
creditors as reasonably determined by the Purchaser. Notwithstanding the
foregoing, from and after the date this Agreement is executed by Purchaser,
Purchaser acknowledges that its access to information as provided herein, and to
the Facilities, offices, and books and records of the Business by Seller, and
any communications with Sellers or its employees, representatives and agents,
shall not be the basis for termination of this Agreement or give rise to any
other contingency to Closing, it being understood that Purchaser shall have
conducted all the due diligence reasonable and necessary for the negotiation and
entry into this Agreement prior to such date.
5.10    Operations. From the date hereof until the Closing Date, Sellers shall
use diligent and commercially reasonable efforts to:
(a)    carry on Seller’s Business in substantially the same manner as Seller has
heretofore and not make any material change in personnel, operations, finance,
accounting policies, or real or personal property of the Business;
(b)    maintain the Purchased Assets and all parts thereof in good working order
and condition, ordinary wear and tear excepted;
(c)    take all actions necessary and appropriate to render title to the
Purchased Assets free and clear of all liens, security agreements, claims,
charges and encumbrances (except for the Permitted Liens) and to obtain
necessary releases, assignments and consents;


--------------------------------------------------------------------------------


(d)    keep in full force and effect present insurance policies or other
comparable insurance; and
(e)    operate the Business in compliance with Section 2.6(c)(vi) and Section
5.14 hereof.
5.11    Negative Covenants. From the date hereof to the Closing Date, Seller
shall not, without the prior written consent of Purchaser:
(a)    make offers of employment to any persons who are employed by Seller as of
the date hereof for periods subsequent to Closing, other than those Employees
who are not offered or who do not accept offers of post-closing employment from
Purchaser; provided, however, that this Section 5.11(a) shall not prohibit
Seller from making general, public solicitations for particular positions or job
classifications and employing persons who respond thereto:
(b)    create, assume or permit to exist any new Lien upon any of the Purchased
Assets, whether now owned or hereafter acquired, except for Permitted
Encumbrances; or
(c)    sell, assign or otherwise transfer or dispose of any property, facility
or equipment (other than supplies), except in the ordinary course of business
with comparable replacement thereof.
5.12    Governmental Approvals. Between the date hereof and the Closing Date,
Seller and Purchaser will cooperate to: (a) use commercially reasonable efforts
to obtain, as promptly as practicable, all approvals, authorizations and
clearances of any Governmental Authority, including the issuance of the
Bankruptcy Order as set forth in Section 6.4 to consummate the transactions set
forth herein; and (b) provide such other information and communications to any
Governmental Authority or such authorities that may reasonably request.
5.13    Notices of Certain Events. Seller shall promptly notify Purchaser of:
(a)    any notice or other written communication from any Person alleging that
the consent of such Person is or maybe required in connection with the
consummation of this Agreement and the transactions contemplated hereunder;
(b)    any material written communication from any Governmental Authority
including the Bankruptcy Court, in connection with or relating to this Agreement
and the transactions hereunder; and
(c)    the commencement of any actions, suits, investigations or proceedings
within or outside the Bankruptcy Court relating to Seller or the Business that,
if pending on the date of this Agreement, would have been in violation of
Section 3.14.
5.14    Limited Shop Period. In accordance with and subject to Section 8.1(a) of
this Agreement, from the date of execution of this Agreement and continuing
through June 20, 2013, Seller and its investment bankers, attorneys, advisors or
other representatives shall, consistent with the terms and conditions of this
Agreement, be permitted to, directly or indirectly, solicit proposals from or
execute written binding agreements from third parties to purchase all or any
part of the Business and the Purchased Assets (“Limited Shop Period”). After
such Limited Shop Period, provided that there are no higher and better competing
offers, proposals or binding written agreements with Seller for the purchase of
the Business and/or the Purchased Assets, the Limited Shop Period shall
automatically expire, this Agreement shall be named the Successful Bid and
Purchaser shall have exclusivity under this Agreement related to the
transactions contemplated hereunder and the sale and purchase of the Purchased
Assets and/or Business through the earlier of the Closing Date hereunder or the
termination of this Agreement as provided herein (the “Exclusivity Period”).


--------------------------------------------------------------------------------


5.15    Non-Competition.
(a)    For a period of three (3) years from and after the Closing Date, Sellers
and all of its Affiliates and/or related parties and/or officers, including
George Hoffmeister, covenant and agree that they shall not, directly or
indirectly within a five hundred (500) mile radius of any Facility (the
“Territory”) own, operate, construct or lease a facility which in any manner
whatsoever that competes with the Business.
(b)    For a period of three (3) years from and after the Closing Date, Sellers
and all of its Affiliates and/or related parties and/or officers, including
George Hoffmeister, covenant and agree that they shall not, within the
Territory, directly or indirectly sell or solicit the sale of the products or
services of the Business to any of the Customers identified in Section 3.24.
(c)    If the restrictions set forth in Sections 5.15(a) and (b) above or any
part thereof should, for any reason whatsoever, be declared invalid by a court
of competent jurisdiction, the validity or enforceability of the remainder of
such restriction shall not thereby be adversely affected. Seller and its
Affiliates and related parties agree that the foregoing territorial/market and
time limitations are reasonable and properly required for the adequate
protection of the Purchaser and the Business and that in the event that any such
territorial/market or time limitation is deemed to be unreasonable by a court of
competent jurisdiction, then Seller and its Affiliates and related parties agree
and submit to the reduction of either said territorial/market or time limitation
or both to such an area, market or period as said court shall deem reasonable.
In the event that Seller or its Affiliates or related parties should violate the
aforementioned restrictive covenants, then the time limitation thereof shall be
extended for a period of time equal to the period of time during which such
breach or breaches shall have occurred; and in the event Purchaser be required
to seek relief from such breach from any court, board of arbitration or other
tribunal, then the covenant shall be extended for a period of time equal to the
pendency of such proceedings, including all appeals.
(d)    The covenants not to compete and not solicit set forth in Sections
5.15(a) and (b) are made in consideration of Purchaser and Seller undertaking
their respective obligations pursuant to this Agreement and for no further
consideration payable hereunder or otherwise.
(e)    Purchaser acknowledges that nothing in this Section 5.15, or this
Agreement as a whole, prohibits or limits the Sellers’ and/or its Affiliates’ or
officers’ rights or ability to continue to operate their other business
enterprises, in the ordinary course and in substantially the same manner they
are currently operated, regardless of where such business enterprises are
located, provided such other businesses do not directly and materially compete
with the Business.
5.16    Injunctive Relief. Seller and its officers, directors, Affiliates and
related parties, acknowledge that the restrictions contained in Section 5.15 are
reasonable and necessary to protect the legitimate interests of the Purchaser,
and that any violations of any provision of Section 5.15 will result in
irreparable injury to Purchaser and that, therefore, Purchaser shall be entitled
to preliminary and permanent injunctive relief in any court of competent
jurisdiction and to an equitable accounting and payment to Purchaser of all
earnings, profits and other benefits arising from such violation (including
payment to Purchaser of Purchaser’s attorneys’ fees incurred in enforcing this
Agreement), which rights shall be cumulative and in addition to any other rights
or remedies to which the Purchaser may be entitled.
5.17    Update of Schedules. As of the execution date of this Agreement, Sellers
will have prepared and delivered certain agreed to Disclosure Schedules, and
full and complete copies of Acquired Contracts, Acquired Real Property Leases,
Acquired Personal Property Leases, Permits and Licenses to the Purchaser.
(“Signing Date Schedules”) From the date hereof until the Closing Date, the
Sellers shall prepare and deliver to Purchaser the additional Disclosure
Schedules, including all additional Acquired Contracts, Acquired Real


--------------------------------------------------------------------------------


Property Leases, Acquired Personal Property Leases, Permits and Licenses, not
completed and delivered upon execution of this Agreement (collectively, the
“Remaining Schedules”) and updated and/or amended Signing Date Schedules, and
any supplements or updates thereto.
ARTICLE VI
CONDITIONS PRECEDENT TO OBLIGATIONS
OF PURCHASER
The obligations of Purchaser at Closing under this Agreement are subject to the
satisfaction (or waiver by Purchaser) of each of the following conditions
precedent on or before the Closing Date:
55.Warranties True as of Present Date.
(a)    Each of the representations and warranties of Seller and Real Estate
Seller contained in Article III, including the Disclosure Schedules, (i) that
are qualified as to Material Adverse Effect shall be true and correct as of the
Closing Date as if made anew as of such date (except to the extent such
representations and warranties expressly relate to an earlier date (in which
case, as of such earlier date)), except to the extent of changes or developments
contemplated by the terms of this Agreement or caused by the transactions
contemplated hereby, and (ii) that are not so qualified shall be true and
correct as of the Closing Date as if made anew as of such date (except to the
extent such representations and warranties expressly relate to an earlier date
(in which case, as of such earlier date)), except to the extent of changes or
developments contemplated specifically by the terms of this Agreement or caused
by the transactions contemplated hereby and except for failures of the
representations and warranties referred to in this clause (ii) to be true and
correct as do not and would not reasonably be expected to have, in the
aggregate, a Material Adverse Effect.
(b)    All of the Remaining Schedules, as referenced in Section 5.17, and any
updates, modifications or supplements to the Disclosure Schedules provided after
execution of this Agreement, shall not identify or disclose any matters that
would have a Material Adverse Effect or be materially adverse to the ongoing
operations of the Business.
56.Compliance with Agreements, Covenant and Disclosure Schedule. Seller and Real
Estate Seller shall have performed and complied with all of the covenants,
obligations and agreements contained in this Agreement or any Related Agreement
to be performed and complied with by them on or prior to the Closing Date,
except as otherwise permitted by Purchaser and except as would not have a
Material Adverse Effect. Further, all Disclosure Schedules to be updated or
modified by Seller after the execution of this Agreement and on or before the
Closing Date shall be acceptable to Purchaser and not form the basis for delay
of Closing or otherwise the termination of this Agreement absent a showing of
Material Adverse Effect.
57.No Prohibition. No law or injunction shall have been adopted, promulgated or
entered by any Governmental Authority which prohibits, and no lawsuit,
proceeding or investigation shall be pending, which question or challenge the
validity or legality or opposes the consummation of the transactions
contemplated hereby.
6.4    Court Approval/Waiver. Sellers shall cause Sellers’ parent, Revstone,
within two (2) Business Days of execution of this Agreement by Purchaser and
Sellers, to move in the Bankruptcy Case for entry an order in substantially the
same form and substance as set forth in the motion and related order attached
hereto as Exhibit 6.4 (“Bankruptcy Order”). The issuance of a final
non-appealable Bankruptcy Order, unless waived in writing by the Purchaser, is a
condition to Closing hereunder, subject in all respects to the provisions of
Section 6.16, below. Sellers and Revstone shall use diligent and commercially
reasonable efforts to obtain such Bankruptcy Order on or before July 18, 2013.
If the Bankruptcy Court, based on a decision on the merits, rules against entry
of the Bankruptcy Order or expressly disapproves of the relief requested in the
Bankruptcy Order, then either at Sellers’ or Purchaser’s option, this Agreement
may be terminated and the Deposit immediately returned to Purchaser. If the
Bankruptcy Court, on or before July 18, 2013, does not


--------------------------------------------------------------------------------


issue the Bankruptcy Order, materially changes the Bankruptcy Order from the
form and substance of the Bankruptcy Order, or otherwise abstains from ruling
with respect to the Agreement or the Bankruptcy Order, then at either
Purchaser’s option or Sellers’ option, unless the Sellers and the Purchaser
otherwise agree in writing, this Agreement shall be terminated and the Deposit
immediately returned to Purchaser.
6.5    Receipt of Consents. Seller and its Affiliates shall have received all
consents of Seller’s and its Affiliates secured lenders and other third parties
required for Seller to consummate the transactions contemplated hereby.
6.6    Officer Certificates. Seller and Real Estate Seller shall have furnished
Purchaser with such closing certificates of its officers and others to evidence
compliance as of the Closing Date with the conditions set forth in this Article
VI as may be reasonably requested by Purchaser.
6.7    Corporate Action. Seller and Real Estate Seller shall have delivered to
Purchaser on or prior to the Closing Date, as applicable, a good standing
certificate from the Delaware Secretary of State’s office and each Secretary of
State’s Office where there is a Facility; and certified resolutions of the
respective board of managers, members and independent committee of Seller and
Real Estate Seller, authorizing Seller and Real Estate Seller to consummate the
transactions contemplated hereunder.
6.8    Acquired Contracts; Disclosure Schedules. Simultaneously with the
Closing, as applicable, the Acquired Contracts, Acquired Real Property Leases
and Acquired Personal Property Leases and the Permits and/or Licenses and the
Environmental Permits shall be assigned to and/or assumed by the Purchaser and
all consents from third parties related thereto, as applicable and provided
herein, shall be received. The parties hereto acknowledge and agree that this
Agreement may be executed prior to the Disclosure Schedules being completed and
attached hereto and prior to Purchaser reviewing all of the Acquired Contracts,
Acquired Real Property Leases, Acquired Personal Property Leases and the Permits
and/or Licenses. As such, the Closing of this Agreement and the transactions
completed hereunder is subject to and strictly contingent upon the approval of
all Remaining Schedules and any proposed amendments by Sellers to the Signing
Date Schedules from the date hereof through Closing (as defined in Section 5.17)
by Purchaser, which approval shall not to be unreasonably withheld. Any
objection by Purchaser to any of the Remaining Schedules or proposed amendments
by Sellers to the Signing Date Schedules shall be made, in writing, to Sellers
on or before the earlier of five (5) Business Days after receipt of the final
Remaining Schedule(s) or amendments/updates to the Signing Date Schedule(s), as
applicable, or the Closing Date, otherwise any such objections to the Remaining
Schedules and/or the amendments/updates to the Signing Date Schedules, are
waived.
6.9    Transfer Documents. As applicable, Seller and Real Estate Seller shall
have delivered to the Purchaser on or before the Closing Date in proper form for
recording where appropriate, the Deeds and Bill of Sale related to the Purchased
Assets in the forms attached hereto as Exhibit A and the assignments and other
good and sufficient instruments of transfer conveying and transferring to
Purchaser the entire right, title and interest of Seller and/or Real Estate
Seller in and to the Purchased Assets as provided in this Agreement including
the Owner’s Fee Policies (the “Transfer Documents”).
6.10    UCC-3. Seller shall have delivered to the Purchaser acceptable, updated
and current UCC, tax, judgment, bankruptcy and lien searches related to the
Seller and the Real Estate Seller, the Business and the Purchased Assets and, if
applicable, Seller and Real Estate Seller shall deliver UCC-3 termination
statements from any lien holder, mortgagee, and/or secured lenders of Seller or
the Real Estate Seller to be duly recorded with the appropriate governmental
office to confirm the release of any liens on any of the Purchased Assets.


--------------------------------------------------------------------------------


6.11    Insurance Certificate. Seller shall have delivered to Purchaser on or
before the Closing Date, a certificate of insurance relating to the insurance
coverage set forth in Section 11.25 hereof.
6.12    Environmental Site Assessments. In cooperation with the Seller and Real
Estate Seller, and if requested by the Purchaser, the Purchaser shall have
obtained on the Owned Real Property, the Leased Real Property and the
Facilities, updates of the existing Phase I Environmental Site Assessment(s),
the results of which are acceptable to the Purchaser in its sole, but
reasonable, discretion.
6.13    Tax Escrow. The Sellers and Purchaser agree to escrow on the Closing
Date from the proceeds of Closing, the sum of Eight Hundred Twenty-Five Thousand
Dollars ($825,000) (the “Tax Escrow”). The Tax Escrow will be released
proportionately to the Sellers as they file and pay any and all tax returns
and/or tax obligations plus interest and penalties of the Sellers not previously
filed and/or paid by the Sellers for periods on or prior to the Closing Date.
The Purchaser will have the opportunity to review and confirm the tax returns
and tax payments within thirty (30) days before any Tax Escrow is released. If
the Purchaser pays any outstanding tax obligations on behalf of the Sellers for
periods on or prior to the Closing Date, a portion of the Tax Escrow
commensurate with the tax obligations paid by Purchaser will be released to the
Purchaser. The Sellers will have the opportunity to review and confirm the tax
payments within thirty (30) days before any Tax Escrow is released to the
Purchaser. Other than amounts and time periods as provided in this Section 6.13,
such Tax Escrow shall generally be consistent with the terms and conditions of
the Deposit escrow as identified in Section 2.6(a). The term of the Tax Escrow
shall be twenty (24) months subsequent to Closing (the “Tax Escrow Period”). If
at the end of the Tax Escrow Period there are any funds remaining in the Tax
Escrow, such remaining funds shall be distributed to the Sellers; provided,
however, if the Sellers fail to file and pay any tax returns and/or tax
obligations not previously filed and/or paid by the Sellers for periods on or
prior to the Closing Date, at the end of the Tax Escrow Period, if there are any
funds remaining in the Tax Escrow, such remaining funds shall be distributed to
the Purchaser.
6.14    General Escrow. The Sellers and the Purchaser further agree to escrow on
the Closing Date from the proceeds, One Million Dollars ($1,000,000) to be
utilized by the Purchaser after the Closing for the satisfaction of the
obligations and/or liabilities of the Sellers under this Agreement (the “General
Escrow”). Claims against the General Escrow may only be made by Purchaser after
which time as there has accrued or been asserted against or by Purchaser or any
of its Affiliates, obligations and/or liabilities and/or Losses aggregating an
amount exceeding Five Hundred Sixty Thousand Dollars ($560,000) (the “General
Escrow Threshold Amount”). In calculating the General Escrow Threshold Amount,
only individual claims and/or Losses in excess of Ten Thousand Dollars ($10,000)
(the “Minimum Escrow Claim Amount”) may be aggregated to meet the General Escrow
Threshold Amount; and after meeting the General Escrow Threshold Amount, claims
and/or Losses against the General Escrow shall revert back to and start at
Dollar One ($1) for all claims and/or Losses and the General Escrow shall be
available for such purposes. Other than amounts and time periods as provided in
this Section 6.14, such general escrow shall generally be consistent with the
terms and conditions of the Deposit escrow as identified in Section 2.6(a). The
term of the General Escrow shall be twenty-four (24) months subsequent to
Closing (the “General Escrow Period”), subject to adjustment as hereinafter
provided. If at the end of the first twelve (12) months of the General Escrow
Period, no individual claim or Loss against or by the Purchaser has been made
equal to or greater than the Minimum Claim Amount, then fifty percent (50%) of
the General Escrow shall be released to Sellers; if after the next six (6) month
period no individual claim or Loss against or by the Purchaser has been made
equal to or greater than the Minimum Claim Amount, then fifty (50%) of the
balance remaining in the General Escrow shall be released to Sellers; and if at
the end of the General Escrow Period there are any funds remaining in the
General Escrow, and no claim or Loss against or by Purchaser has been made equal
to or greater than the Minimum Claim Amount, such General Escrow shall be
released to Sellers.


--------------------------------------------------------------------------------


6.15    Pension Benefit Guaranty Corporation. Sellers and certain of its
Affiliates shall have obtained a definitive, enforceable and executed settlement
agreement with the PBGC (“PBGC Agreement”) that is acceptable to Sellers, and
with respect to the Purchaser, acceptable as to the release provisions only, as
hereinafter provided with respect to the PBGC Obligations and the sale and/or
disposition of the Purchased Assets pursuant to this Agreement on or before July
16, 2013. The PBGC Agreement must fully, unconditionally and completely release
any claims and/or liens of the PBGC against the Purchaser and the Purchased
Assets, which release provided in the PBGC Agreement must be acceptable to
Purchaser. Upon and after Closing, Sellers shall not use or disburse any of the
proceeds of the sale of the Purchased Assets in contravention of the terms of
the PBGC Agreement.
6.16    Bankruptcy Order Finality. In the event a party objects to the motion
filed by Revstone seeking entry of the Bankruptcy Order pursuant to Section 6.4
of this Agreement ("Objection"), and the Bankruptcy Court enters the Bankruptcy
Order, in substantially the same form and substance as the proposed Bankruptcy
Order attached as Exhibit 6.4 hereto, over any such Objection, and the entered
Bankruptcy Order is timely appealed by the party that filed the Objection, then
the Purchaser shall have the option, to be expressed in writing to Sellers made
within two (2) Business Days after the filing of the appeal, to either (a)
timely Close the sale of the Purchased Assets under this Agreement
notwithstanding the existence of such appeal, or (b) terminate this Agreement.
In the event Purchaser opts to terminate this Agreement in accordance with
sub-section (b), above, then Purchaser shall immediately forfeit to the Sellers
the sum of One Million Four Hundred Thousand Dollars ($1,400,000)(the
"Forfeiture") from the Deposit, which Forfeiture amount shall be immediately
paid to Sellers by the Escrow Holder, and the balance of the Deposit refunded to
Purchaser.
ARTICLE VII
CONDITIONS PRECEDENT TO OBLIGATIONS OF Seller


The obligations of Seller at Closing under Article II of this Agreement are
subject to the satisfaction (or waiver by Seller) of the following conditions
precedent on or before the Closing Date:
58.Warranties True as of Present Date. Each of the representations and
warranties of Purchaser contained in Article IV (a) that are qualified as to
“material adverse effect” shall be true and correct as of the Closing Date as if
made anew as of such date (except to the extent such representations and
warranties expressly relate to an earlier date (in which case, as of such
earlier date)), except to the extent of changes or developments contemplated by
the terms of this Agreement or caused by the transactions contemplated hereby,
and (b) that are not so qualified shall be true and correct as of the Closing
Date as if made anew as of such date (except to the extent such representations
and warranties expressly relate to an earlier date (in which case, as of such
earlier date)), except to the extent of changes or developments contemplated by
the terms of this Agreement or caused by the transactions contemplated hereby
and except for failures of the representations and warranties referred to in
this clause (b) to be true and correct as do not and would not reasonably be
expected to have, in the aggregate, a material adverse effect on Purchaser’s
ability to consummate the transactions contemplated hereby.
59.Compliance with Agreements and Covenants. Purchaser shall have performed and
complied with all of its covenants, obligations and agreements contained in this
Agreement to be performed and complied with by it on or prior to the Closing
Date, in all material respects.
60.No Prohibition. No law or injunction shall have been adopted, promulgated or
entered by any Governmental Authority which prohibits and no lawsuit, proceeding
or investigation shall be pending, which would be reasonably expected to
prohibit the consummation of the transactions contemplated hereby.
7.4    Pension Benefit Guaranty Corporation. Sellers and certain of its
Affiliates shall have obtained a definitive, enforceable and executed settlement
agreement with the PBGC (“PBGC Agreement”) that is


--------------------------------------------------------------------------------


acceptable to Sellers, and with respect to the Purchaser, acceptable as to the
release provisions only, as hereinafter provided, with respect to the PBGC
Obligations and the sale and/or disposition of the Purchased Assets pursuant to
this Agreement on or before July 16, 2013. The PBGC Agreement must release any
claims and/or liens of the PBGC against the Purchaser and the Purchased Assets,
which release provided in the PBGC Agreement must be acceptable to Purchaser.
Upon and after Closing, Sellers shall not use or disburse any of the proceeds of
the sale of the Purchased Assets in contravention of the terms of the PBGC
Agreement.
7.5    Customer Agreements. Sellers shall have obtained agreements with its
customers Chrysler, Ford and Nexteer, satisfactory to Sellers, in their sole
discretion, with respect to the sales support of the Sellers ("Customer
Agreements") on or before the Bankruptcy Court hearing date with respect to the
Bankruptcy Order. If the Sellers fail to obtain the Customer Agreements on or
before the Bankruptcy Court hearing date, then Sellers have the option to, in
writing, either (a) waive this condition to Closing, or (b) terminate this
Agreement, at which time the Deposit shall be fully refunded to Purchaser.


ARTICLE VIII
Sale Process
8.1    Sale Process.
(a)    This Agreement is subject to the consideration by Seller of proposals for
any Alternative Transaction. Consistent with Section 5.14, during the Limited
Shop Period, Seller shall be permitted, and may cause its representatives to
initiate contact with, and solicit or encourage submission of, written proposals
or binding agreements by any persons or entities (other than from Purchaser and
its Affiliates and representatives) in connection with the direct or indirect
sale, transfer or other disposition, in one or more simultaneous transactions,
by one or more persons or entities, of all or substantially all of the Purchased
Assets, (“Alternative Bid”); provided, however, that any such other Alternative
Transaction(s), no matter how classified, shall guarantee and confirm financing
of the Purchase Price with no financing contingency therein, provide for the
payment of an aggregate purchase price exceeding five percent (5%) of the
“Purchase Price” with Purchaser of Fifty-Four Million Four Hundred Thousand
Dollars ($54,400,000) after accounting for the purchase price adjustments set
forth in Section 2.6, and provide a refundable deposit related thereto of ten
percent (10%) of the “Purchase Price” (the “Initial Overbid”). In evaluating
whether an Alternative Bid, or an aggregate of Alternative Bids, meets the 5%
value threshold, above, to constitute a qualified Initial Overbid, Sellers may,
in their sole and absolute discretion, assign a reasonable monetary value to
non-monetary provisions or omissions in such Alternative Bid or Alternative
Bids. For example, but not by way of limitation, the Sellers may assign
reasonable monetary value to an Alternative Bid that does not contain a
condition for the Sellers to obtain a final, non-appealable Bankruptcy Order. In
the event that during the Limited Shop Period the Sellers receive an Alternative
Bid or Alternative Bids that qualify as an Initial Overbid, thereafter, Seller
may, in Sellers’ absolute and sole discretion, hold an auction on June 25, 2013
(“Auction”) to entertain additional offers from Purchaser or those parties who
submitted Alternative Bids. At the Auction, subsequent bids shall be in
increments of Five Hundred Thousand Dollars ($500,000) over and above the
Initial Overbid purchase price (the “Subsequent Bids”). At Sellers’ sole and
absolute discretion, Sellers shall have the right to terminate the acceptance of
Subsequent Bids and declare the party, or the parties with the highest and best
bid for the purchase of all or substantially all of the Purchased Assets the
successful bidder (“Successful Bidder”). Simultaneously thereafter, Seller shall
be permitted to enter into a definitive agreement with the Successful Bidder in
accordance with the terms of its bid and which includes a non-refundable deposit
as similarly provided herein, equivalent to ten percent (10%) of the final
purchase price agreed to by such Successful Bidder. For the avoidance of doubt,
an Alternative Transaction shall include any such proposals or offers for any
transactions that provides for the sale or sales of all or substantially all of
the Purchased Assets to any party or parties other than to Purchaser or its
Affiliates. Without limiting the foregoing, consistent with Section 5.14, during
the Limited Shop Period, Seller and its representatives shall


--------------------------------------------------------------------------------


be permitted to respond to any inquiries or offers with respect to an
Alternative Transaction and perform any and all other acts related thereto,
under applicable law, or are appropriate to fulfill Seller’s fiduciary duties,
including, without limitation, supplying information relating to the Purchased
Assets to prospective purchasers.
(b)    Break-Up Fee; Return of Deposit. In consideration of Purchaser’s due
diligence, good faith negotiations and entry into this Agreement, and as
reimbursement of Purchaser’s expenses incurred in connection with the
transactions contemplated by this Agreement, Purchaser shall be entitled to a
break-up fee of Two Million Dollars ($2,000,000) (the “Break-Up Fee”) as
follows:
(i)    The Break-Up Fee shall be paid by the Sellers to the Purchaser if an
Alternative Transaction is executed and at the time such Alternative Transaction
closes (i.e. purchase price funds are wired and/or transferred);
(ii)    Purchaser’s right to the Break-Up Fee and the return of the Deposit and
any other deposits hereunder shall be the sole and exclusive remedy of Purchaser
if this Agreement is terminated pursuant to Section 8.1(b). In no event shall
Purchaser be entitled to a the Break-Up Fee on account of a termination of this
Agreement pursuant to any other Section of this Agreement (other than this
Section 8.1(b));
(iii)    This Agreement and the transactions contemplated hereunder may be
terminated by Sellers or the Purchaser upon the signing of an Alternative
Transaction. Upon signing of an Alternative Transaction, Sellers shall cause the
Deposit, and any other deposits made by Purchaser hereunder, to be returned to
Purchaser within three (3) Business Days.
ARTICLE IX
TERMINATION


61.Termination. This Agreement may be terminated at any time on or prior to the
Closing Date:
(a)with the mutual written consent of the Purchaser and Seller;
(b)By either the Purchaser or Seller if the Closing shall not have occurred on
or before August 2, 2013 (the “Termination Date”); provided, that the right to
terminate this Agreement under this Section 9.1(b) shall not be available to any
party whose failure to fulfill any obligation under this Agreement has been the
cause of, or resulted in, the failure of the Closing to occur on or before the
Termination Date;
(c)By Seller, if Purchaser shall have breached or failed to perform any of its
representations, warranties, covenants or other agreements contained in this
Agreement, which breach or failure to perform (A) would give rise to the failure
of a condition set forth in Article VII and (B) has not been or is incapable of
being cured by Purchaser within thirty (30) calendar days after its receipt of
written notice thereof from Seller or if any of the conditions set forth in
Article VII are not satisfied and/or complied with as of the Closing Date and
the reason thereof is not the result of Seller’s actions or inactions, except as
specifically permitted therein;
(d)By Purchaser, in accordance with Section 5.6, if Seller shall have breached
or failed to perform any of its representations, warranties, covenants or other
agreements contained in this Agreement, which breach or failure to perform (A)
would give rise to the failure of a condition set forth in Article VI and (B)
has not been or is incapable of being cured by Seller within thirty (30)
calendar days after its receipt of written notice thereof from Purchaser or if
any of the conditions set forth in Article VI are not satisfied and/or complied
with as of the Closing Date and the reason thereof is not the result of
Purchasers actions or inactions, except as specifically permitted therein;
(e)By Seller if (i) all of the conditions set forth in Article VI (including
Section 6.4) have been satisfied (other than those conditions that by their
terms are to be satisfied at the Closing) and (ii) (A) Purchaser


--------------------------------------------------------------------------------


shall not have sufficient funds available to consummate the Closing or (B)
Purchaser otherwise breaches its obligations under Article II hereof;
(f)By either Purchaser or Seller if any Governmental Authority, including the
Bankruptcy Court in the Bankruptcy Case, shall have issued an order, decree or
ruling, or taken any other action expressly restraining, enjoining or otherwise
prohibiting the transactions contemplated by this Agreement;
(g)By either the Purchaser or the Seller if the Bankruptcy Court Order is not
issued by the Bankruptcy Court on or before July 18, 2013;
(h)    By Purchaser, in accordance with Section 8.1(b);
(i)    By Seller, in accordance with Section 8.1(a) and (b);
(j)    By Purchaser, between the date of this Agreement and the Closing Date, if
an event or series of events have occurred that has a Material Adverse Effect on
the Business, the Purchased Assets or the Seller;
(k)    By Purchaser or Sellers if the transactions contemplated by this
Agreement has not Closed on or before August 2, 2013.
Notwithstanding anything else contained in this Agreement, the right to
terminate this Agreement under this Section 9.1 shall not be available to any
party (a) that is in material breach of its obligations hereunder or (b) whose
failure to fulfill its obligations or to comply with its covenants under this
Agreement has been the cause of, or resulted in, the failure to satisfy any
condition to the obligations of either party hereunder.
62.Expenses. Whether or not the Closing occurs, all Expenses, as hereinafter
deferred, incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such Expenses. As used
in this Agreement, “Expenses” means the out-of-pocket fees and expenses of the
party’s independent advisor, counsel and accountants, incurred or paid by the
party or on its behalf in connection with this Agreement and the transactions
contemplated hereby.
63.Effect of Termination. In the event of termination of this Agreement by
either Purchaser or Seller as provided in Section 9.1, this Agreement will
forthwith become void and have no further force or effect, without any liability
(other than as set forth in Section 9.2 or this Section 9.3) on the part of
Purchaser or Seller; provided, however, that the provisions of Sections 8.1(b),
9.2, this Section 9.3 Sections 5.1(b), 5.7, 11.6, 11.12 and 11.13 will survive
any termination hereof; provided, further, however, that subject to the terms of
this Section 9.3 and Section 2.6(a), nothing in this Section 9.3 shall relieve
any party of any liability for any breach by such party of this Agreement. If
the Purchaser terminates this Agreement as provided above, except for a
termination pursuant Section 6.16, in which case the return of Deposit
provisions of Section 6.16 control, the Deposit and any additional funds
deposited by the Purchaser with the Escrow Agent or the Escrow Holder shall
simultaneously therewith be returned to Purchaser.




ARTICLE X
SURVIVAL AND REMEDY; INDEMNIFICATION
64.Survival.
(a)    Except as provided in Section 10.1(b) below, the warranties and
representations of Seller, Real Estate Seller and Purchaser contained herein, or
in any instrument or document delivered or to be delivered pursuant to this
Agreement, shall survive the execution of this Agreement and the Closing Date;
provided, however, that the related agreements to indemnify Purchaser for
breaches of representation and warranties set forth in this Article X shall
survive and continue for, and all indemnification claims with respect


--------------------------------------------------------------------------------


thereto, shall be made prior to the end of eighteen (18) months after the
Closing Date; provided, however, that in the case of representations and
warranties and related indemnities for which an indemnification claim shall be
pending as of the end of the period referred to above, such indemnities shall
survive with respect to such indemnification claim until the final disposition
thereof (as applicable, the “Standard Representation and Warranty
Indemnification Period”).
(b)    Survival of Special Representations and Warranties. Notwithstanding the
above, the following representations and warranties of Seller and Real Estate
Seller (the “Special Representation and Warranties”) shall survive as follows:
(i)    Section 3.6(a) (Title to Purchased Assets) shall not expire;
(ii)    Section 3.1 (Due Incorporation), Section 3.2 (Due Authorization),
Section 3.3 (No Violation), Section 3.4 (Consents and Approvals), Section 3.5
(Compliance with Laws), Section 3.7 (Taxes), Section 3.11 and 3.13 (Labor
Matters, Benefit Plans, etc. and Employee Benefits), Section 3.18 (Environmental
Matters), Section 3.23 (No Liabilities), Section 3.21 (Fraudulent Conveyance)
and Section 3.28 (Operation of Business) shall survive this Agreement until one
(1) day after the expiration of the applicable statute of limitations (as
applicable, the “Extended Representation and Warranty Indemnification Periods”).
(c)    After the timeframes set forth in (a) and (b) above, neither Sellers nor
Purchaser shall be under any obligation or liability whatsoever with respect to
any such representation or warranty. No party shall have any right to assert any
claims against the other party with respect to any Loss, cause of action or
other claim to the extent it is (i) primarily a possible or potential Loss,
cause of action or claim that such party believes may be asserted rather than a
Loss, cause of action or claim that has, in fact, been asserted in writing or
filed of record against such party or one of its Affiliates or paid or incurred
by such party or one of its Affiliates or (ii) a Loss, cause of action or claim
with respect to which a party or any of its Affiliates has taken action (or
caused action to be taken), without the consent of the other party, to
accelerate the time period in which such matter is asserted or payable.
(d)    Survival of Excluded Liabilities and Other Matters. There shall be no
limitation of the survival of the agreements of the Seller and Real Estate
Seller regarding the Excluded Liabilities, or the breach or non-performance of
or by Seller or Real Estate Seller of any agreement, covenant or obligation to
be performed by Seller or the Real Estate Seller which is contained in this
Agreement, or in any Disclosure Schedule, certificate, Related Agreement, or
other document delivered pursuant hereto or claims related to Seller’s operation
of the Business.
65.Indemnification by Sellers. Sellers shall indemnify Purchaser and its
Affiliates, and each of their respective officers, directors, partners,
trustees, employees, stockholders, representatives and agents, against, and
agrees to hold them harmless from, any and all Losses incurred or suffered by
Purchaser or any of the foregoing Persons (or any combination thereof) arising
out of (i) any breach of or any inaccuracy in any representation or warranty
made by Seller or Real Estate Seller pursuant to Article III of this Agreement,
including Disclosure Schedules, or any Related Agreement; (ii) any material
breach of or failure by Seller to perform any agreement, covenant or obligation
of Seller set out in this Agreement or any Related Agreement, any agreement, or
instrument contemplated hereby, any document relating hereto or thereto or
contained in any Exhibit to this Agreement, (iii) any and all Excluded
Liabilities, (iv) any acts or omissions by Seller or Real Estate Seller and any
obligations and liabilities in respect of the Seller or Real Estate Seller on or
before the Closing Date and (v) any claims related to the ownership, use or
operation of the Business and/or Purchased Assets by Seller or Real Estate
Seller on or prior to the Closing Date.


--------------------------------------------------------------------------------


66.Indemnification by Purchaser. Purchaser shall indemnify Seller and its
Affiliates, and each of their respective officers, directors, partners,
trustees, employees, stockholders, representatives and agents, against, and
agrees to hold them harmless from, any and all Losses incurred or suffered by
Seller or any of the foregoing Persons (or any combination thereof) arising out
of (i) any breach of or any inaccuracy in any representation or warranty made by
Purchaser pursuant to Article IV of this Agreement or any Related Agreement;
(ii) any breach of or failure by Purchaser to perform any agreement, covenant or
obligation of Purchaser set out in this Agreement or any Related Agreement, any
agreement, or instrument contemplated hereby, any document relating hereto or
thereto or contained in any Exhibit to this Agreement; (iii) any Assumed
Liabilities; and (iv) any acts or omissions by Purchaser and any obligations and
liabilities in respect of the Purchaser after the Closing Date.
67.Intentionally Omitted.
68.Third-Party Claims. Except as otherwise provided in this Agreement, the
following procedures shall be applicable with respect to indemnification
pursuant to this Article X relating to or arising out of claims, actions by
Governmental Authorities or other third parties. Promptly after receipt by the
party seeking indemnification hereunder (hereinafter the “Indemnitee”) of notice
of the commencement of any (a) Tax audit or proceeding for the assessment of any
Tax by any Taxing authority or any other proceeding likely to result in the
imposition of a liability or obligation for Taxes or (b) any action or the
assertion of any claim, liability or obligation by a Governmental Authority or a
third party (whether by legal process or otherwise), against which claim,
liability or obligation a party under this Article X (hereinafter the
“Indemnitor”) that is, or may be, required under this Agreement to indemnify
such Indemnitee, the Indemnitee will, if a claim thereon is to be, or may be,
made against the Indemnitor pursuant to this Article X, promptly notify the
Indemnitor in writing of the commencement or assertion thereof, including the
amount and specific factual and legal basis for such claim, and give the
Indemnitor a copy of such claim, process and all legal pleadings and other
written evidence thereof. The Indemnitor shall have, in all instances, the right
to participate in the defense of such action with counsel of reputable standing.
The Indemnitor shall have the right to assume the defense of such action unless
such action (a) may result in orders or mandatory injunctions materially
impacting the Indemnitee’s on-going operation of the Business or its other
businesses, or (b) may result in liabilities which, taken with other
then-existing claims under this Article X, would not be fully indemnified
hereunder. The Indemnitor shall have twenty (20) days, after receipt of notice
of such claim, process, legal proceeding and other written notice, to assume the
defense thereof. If the Indemnitor does assume such defense, it will, within
such twenty (20) days, so notify the Indemnitee. If the Indemnitor does not
assume such defense and so notifies the Indemnitee, or if the Indemnitor is
barred from assuming such defense pursuant to this Section 10.5, then the
Indemnitee shall have the right to assume such defense, subject to the
participation of the Indemnitor, as provided in this Section 10.5, and the
Indemnitee’s fees and expenses (including reasonable fees and expenses of
counsel) in connection with such defense will be borne by the Indemnitor. In any
case, the Indemnitor and Indemnitee shall cooperate and assist each other in
such defense, and shall make available to the other all records, documents,
employees and information (written or otherwise) relevant to such defense. Prior
to paying any claim against which an Indemnitor is, or may be, obligated under
this Agreement to indemnify an Indemnitee, the Indemnitee must first supply the
Indemnitor with a copy of a final court judgment or decree, or evidence of
assessment of Taxes or a similar final action by a Taxing authority, holding the
Indemnitee liable on such claim or failing such judgment or decree, must first
receive the written approval of the terms and conditions of such settlement from
the Indemnitor which consent shall not be unreasonably withheld. The
Indemnitor’s consent shall not be required for settlements (a) which consist
principally of equitable remedies in respect of the Indemnitee or its business,
or (b) that result in payments by the Indemnitee which, taken with other then
existing claims under this Article X, would not be subject to indemnification
hereunder. An Indemnitor or Indemnitee shall have the authority to settle or
compromise any claim for which it has assumed or conducted the defense pursuant
to this Section 10.5; provided, that an Indemnitor shall not settle or
compromise any such claim if such settlement or compromise would result in an
order, injunction or other equitable remedy in respect of the Indemnitee, or
would otherwise


--------------------------------------------------------------------------------


have a direct effect upon Indemnitee’s continuing operations, or would result in
liabilities which, taken together with other existing claims under this Article
X, would not be fully indemnified hereunder; in each case, without the prior
written consent of the Indemnitee, which consent will not be unreasonably
withheld. An Indemnitee shall have the right to employ its own counsel in any
case, but the fees and expenses of such counsel shall be at the expense of the
Indemnitee, unless (x) the employment of such counsel shall have been authorized
in writing by the Indemnitor in connection with the defense of such action or
claim, (y) the Indemnitor shall not have assumed the defense, or shall be barred
from assuming the defense, of such action or claim pursuant to this Section
10.5, or (z) such Indemnitee shall have reasonably concluded that there may be
defenses available to it which are contrary to, or inconsistent with, those
available to the Indemnitor, or the Indemnitor and Indemnitee are in conflict,
in any of which events such reasonable fees and expenses of counsel for the
Indemnitee shall be borne by the Indemnitor, in accordance with the following
paragraph.
69.Procedure for Other Claims. In the event that any Indemnitee believes that it
is entitled to claim indemnification from an Indemnitor under this Article X and
such claim is not subject to Section 10.5, the Indemnitee shall notify the
Indemnitor of such claim, the amount or estimated amount thereof and the
specific factual and legal basis for such claim (which will be described in
reasonable detail). The Indemnitor and Indemnitee will proceed, in good faith,
to agree on the amount of such indemnification claim. If they are unable to
agree on the amount of such indemnification claim within thirty (30) days after
such notice, then the indemnification claim will be submitted to arbitration
conducted pursuant to the rules and procedures of the American Arbitration
Association. The place of such arbitration shall be Wilmington, Delaware, or
such other location mutually agreed in writing by the Seller and Purchaser. The
determination of the amount of any indemnification claim pursuant to this
Section 10.6 will be final, binding and conclusive, and the Indemnitee, upon
final determination of the amount of the indemnification claim, will be paid by
the Indemnitor within ten (10) days of such final determination, the full
amount, in cash, of such indemnification claim, as finally determined, and will
be entitled to apply to any court or authority of competent jurisdiction
described in Section 11.12 to enforce such payment. The court costs and
reasonable and documented fees and expenses, including reasonable and documented
attorney’s fees, incurred by the Indemnitor and Indemnitee in connection with
any such enforcement proceeding shall be borne by the Indemnitor and Indemnitee
in inverse proportion to their relative success in such proceeding.
70.Indemnification Limits.
(a)Except for claims or Losses for breaches for Special Representations and
Warranties, or covenants, agreements or obligations of Seller or Real Estate
Seller which shall start at dollar one ($1.00), Purchaser shall not be entitled
to indemnification pursuant to Section 10.2 with respect to any breach or
misrepresentation of any representation or warranty until such time as its
respective aggregate right to such indemnification exceeds One Hundred Thousand
Dollars ($100,000) (it being agreed that in the event such threshold is reached
and exceeded, Seller will only be liable for Losses in excess of such amount).
Except for claims or Losses for breaches of the representations and warranties
in Section 3.6(a) and Section 3.21, which are not limited, Seller’s obligation
to indemnify Purchaser for breaches of the representations and warranties under
this Agreement shall not exceed Four Million Five Hundred Thousand Dollars
($4,500,000) in the aggregate, which amount shall be the limit of the recourse
of Purchaser on account of any such breach of the representations and warranties
hereunder. For purposes of clarity, Excluded Liabilities and breaches of
covenants, agreements and obligations and the representations and warranties in
Section 3.6(a) and Section 3.21, are not subject to any limitations.
(b)Purchaser will not be entitled to indemnification pursuant to this Article X
with respect to any claim or liability (i) relating to a breach by Seller of a
representation or warranty before the Closing Date if Seller supplemented the
Disclosure Schedule to provide new information or correct such misrepresentation
and Purchaser accepted such supplemental Disclosure Schedule and the Closing
hereunder occurs; (ii) relating to any Hired Employee and (a) as the result of
such Hired Employee being hired by the Purchaser and thereafter the termination
of such employee’s employment with the Purchaser or its Affiliates after the
Closing Date, or (b) any injuries to, or deaths or illnesses of, such Hired
Employees occurring after the Closing Date


--------------------------------------------------------------------------------


and while working for the Purchaser, (c) as a result of the employment with
Purchaser of any person on and after the Closing Date or (d) any action by
Purchaser subsequent to the Closing Date.
(c)From and after the Closing, Purchaser and Seller shall both maintain or cause
to be maintained customary occurrence based product liability, insurance in
respect of the Business and the Purchased Assets while owned and operated by
such party in accordance with general practices and industry standards.
(d)Any amounts payable under Section 10.2 or Section 10.3 or Section 10.5 shall
be treated by Purchaser and Seller as an adjustment to the Purchase Price, and
shall be calculated after giving effect to (i) any proceeds received or
receivable from insurance policies covering the damage, loss, liability or
expense that is the subject to the claim for indemnity, (ii) any proceeds
received from third parties, through indemnification, counterclaim,
reimbursement arrangement, contract or otherwise in compensation for the subject
matter of an indemnification claim by such Indemnitee (such arrangements
referenced in clauses (i) through (ii) in this Section 10.7(d), collectively,
“Alternative Arrangements”), and (iii) the Tax Advantage to the Indemnitee
resulting from, or as a consequence of, the damage, loss, liability or expense
that is the subject of the indemnity. Without limiting clause (iii) of the
preceding sentence and subject to Section 10.7(e), the taking of a Tax deduction
in connection with any such damage, loss, liability or expense that is subject
to a claim for indemnification shall be at the discretion of the Indemnitee.
(e)Purchaser shall utilize its commercially reasonable efforts, consistent with
normal practices and policies and good commercial practice, to mitigate any
amounts payable under Section 10.2, including pursuing any and all other rights
and remedies to (i) collect any proceeds pursuant to Alternative Arrangements
covering the Loss that is the subject to the claim for indemnity and (ii) obtain
the Tax Advantage to the Indemnitee resulting from the Loss that is the subject
of the indemnity. If any such proceeds, benefits or recoveries are received by
Purchaser with respect to any Losses after Purchaser has received any
indemnification payments from Seller, Purchaser shall promptly, but in any event
no later than ten (10) Business Days after the receipt, realization or recovery
of such proceeds, benefits or recoveries, pay such proceeds, benefits or
recoveries to Seller. Upon making a payment to Purchaser in respect of any
Losses, Seller will, to the extent of such payment, as applicable and provided
Purchaser has not earlier received payments from such Alternative Arrangements
or third party be subrogated to all rights of Purchaser pursuant to Alternative
Arrangements or against any third party in respect of the Losses to which such
payment relates. Purchaser shall execute upon request all instruments reasonably
necessary to evidence or further perfect such subrogation rights. Each party
hereby waives any subrogation rights that its insurer may have with respect to
any indemnifiable Losses.


ARTICLE XI
MISCELLANEOUS
71.Amendment. This Agreement may be amended, modified or supplemented only in a
writing signed by Purchaser and Seller.


























--------------------------------------------------------------------------------


72.Notices. Any notice, request, instruction or other document to be given
hereunder by a party hereto shall be in writing and shall be deemed to have been
given, (i) when received if given in person or by courier or a courier service,
(ii) on the date of transmission if sent by confirmed facsimile, (iii) on the
next Business Day if sent by an overnight delivery service, or (iv) five (5)
Business Days after being deposited in the U.S. mail, certified or registered
mail, postage prepaid:


(a)If to Seller or Real Estate Seller, addressed as follows:
Contech Castings, LLC
21177 Hilltop Drive
Southfield, MI 48033
Attention: Chief Restructuring Officer
Facsimile No.: 248-351-1055
with a copy to:
Contech Castings, LLC
2250 Thunderstick, Ste. 1203
Lexington, KY 40505
Attention: Office of the General Counsel
Facsimile No.: 859-294-9568
(b)If to Purchaser, addressed as follows:
Shiloh Die Cast Midwest LLC
c/o Shiloh Industries, Inc.
880 Steel Drive
Valley City, Ohio 44280
Attention: Ramzi Hermiz, President and Chief Executive Officer
Facsimile No.: 734-354-3179
E-Mail: rhermiz@shiloh.com
with a copy to:
Wegman, Hessler & Vanderburg
6055 Rockside Woods Boulevard, Suite 200
Cleveland, Ohio 44131
Attention: Steven E. Pryatel, Esq.
Facsimile No.: 216-642-8826
E-Mail: sepryatel@wegmanlaw.com
or to such other individual or address as a party hereto may designate for
itself by notice given as herein provided.
73.Waivers. The failure of a party hereto at any time or times to require
performance of any provision hereof shall in no manner affect its right at a
later time to enforce the same. No waiver by a party of any condition or of any
breach of any term, covenant, representation or warranty contained


--------------------------------------------------------------------------------


in this Agreement shall be effective unless in writing, and no waiver in any one
or more instances shall be deemed to be a further or continuing waiver of any
such condition or breach in other instances or a waiver of any other condition
or breach of any other term, covenant, representation or warranty.
74.Counterparts. This Agreement may be executed in counterparts and such
counterparts may be delivered in electronic format (including by fax and email).
Such delivery of counterparts shall be conclusive evidence of the intent to be
bound hereby and each such counterpart and copies produced therefrom shall have
the same effect as an original. To the extent applicable, the foregoing
constitutes the election of the Parties to invoke any law authorizing electronic
signatures.
75.Interpretation. The headings preceding the text of Articles and Sections
included in this Agreement and the headings to Sections of the Disclosure
Schedule are for convenience only and shall not be deemed part of this Agreement
or the Disclosure Schedule or be given any effect in interpreting this Agreement
or the Disclosure Schedule. The use of the masculine, feminine or neuter gender
herein shall not limit any provision of this Agreement. The use of the terms
“including” or “include” shall in all cases herein mean “including, without
limitation” or “include, without limitation,” respectively. Underscored
references to Articles, Sections, Exhibits or Schedules shall refer to those
portions of this Agreement. Time is of the essence of each and every covenant,
agreement and obligation in this Agreement. Neither Purchaser nor Seller shall
be deemed to be in breach of any covenant contained in this Agreement if such
party’s deemed breach is the result of any action or inaction on the part of the
other.
76.Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE WITHOUT
GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.
77.Binding Agreement. This Agreement and the Related Agreements shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.
78.Assignment. This Agreement and all of the provisions hereof shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
heirs, successors and permitted assigns; provided that neither this Agreement
nor any of the rights, interests or obligations hereunder shall be assigned
(including by operation of law) by Purchaser prior to Closing without the prior
written consent of Seller, which shall not be unreasonably withheld. For all
purposes hereof, any transfer, sale or disposition of a majority of the capital
stock or other voting interest of Purchaser prior to Closing (whether by
contract or otherwise) shall be deemed an assignment hereunder. Any purported
assignment in contravention of this Section 11.8 shall be null and void.
79.Third Party Beneficiaries. This Agreement is solely for the benefit of the
parties hereto and their Affiliates and no provision of this Agreement shall be
deemed to confer upon third parties, either express or implied, any remedy,
claim, liability, reimbursement, cause of action or other right. Notwithstanding
the foregoing, the Persons referred to in Sections 5.6, 5.7 and Article X are
hereby made third party beneficiaries of this Agreement, with all of the rights,
remedies, claims, liabilities, reimbursements, causes of action and other rights
accorded such Persons under this Agreement and the Related Agreements.
80.Further Assurances. Upon the reasonable request of Purchaser or Seller, each
party will on and after the Closing Date execute and deliver to the other
parties such other documents, assignments and other instruments as may be
reasonably required to effectuate completely the transactions contemplated
hereby, and to effect and evidence the provisions of this Agreement and the
Related Agreements and the transactions contemplated hereby.
81.Entire Understanding. The Exhibits, Schedules and Disclosure Schedule
identified in this Agreement are incorporated herein by reference and made a
part hereof. This Agreement and the Related Agreements set forth the entire
agreement and understanding of the parties hereto and supersedes any and all
prior agreements, arrangements, representations and understandings among the
parties.
82.Jurisdiction of Disputes. SUBJECT TO SECTION 10.6 AND SECTION 5.16, IN THE
EVENT ANY PARTY TO THIS AGREEMENT COMMENCES ANY LITIGATION, PROCEEDING OR OTHER
LEGAL ACTION IN CONNECTION WITH OR RELATING TO THIS AGREEMENT, ANY


--------------------------------------------------------------------------------


RELATED AGREEMENT OR ANY MATTERS DESCRIBED OR CONTEMPLATED HEREIN OR THEREIN,
WITH RESPECT TO ANY OF THE MATTERS DESCRIBED OR CONTEMPLATED HEREIN OR THEREIN,
THE PARTIES TO THIS AGREEMENT HEREBY (A) AGREE THAT SUBJECT TO SECTION 10.6 AND
SECTION 5.16, ANY LITIGATION, PROCEEDING OR OTHER LEGAL ACTION SHALL BE
INSTITUTED IN A COURT OF COMPETENT JURISDICTION LOCATED WITHIN THE CITY OF
WILMINGTON, STATE DELAWARE OR FEDERAL COURT FOR THE DISTRICT OF DELAWARE; (B)
AGREE THAT IN THE EVENT OF ANY SUCH LITIGATION, PROCEEDING OR ACTION, SUCH
PARTIES WILL CONSENT AND SUBMIT TO PERSONAL JURISDICTION IN ANY SUCH COURT
DESCRIBED IN CLAUSE (A) OF THIS SECTION 11.12 AND TO SERVICE OF PROCESS UPON
THEM IN ACCORDANCE WITH THE RULES AND STATUTES GOVERNING SERVICE OF PROCESS (IT
BEING UNDERSTOOD THAT NOTHING IN THIS SECTION 11.12 SHALL BE DEEMED TO PREVENT
ANY PARTY FROM SEEKING TO REMOVE ANY ACTION TO A FEDERAL COURT IN CINCINNATI,
OHIO); (C) AGREE TO WAIVE TO THE FULL EXTENT PERMITTED BY LAW ANY OBJECTION THAT
THEY MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH LITIGATION, PROCEEDING
OR ACTION IN ANY SUCH COURT OR THAT ANY SUCH LITIGATION, PROCEEDING OR ACTION
WAS BROUGHT IN AN INCONVENIENT FORUM; (D) DESIGNATE, APPOINT AND DIRECT CT
CORPORATION SYSTEM AS ITS AUTHORIZED AGENT TO RECEIVE ON ITS BEHALF SERVICE OF
ANY AND ALL PROCESS AND DOCUMENTS IN ANY LEGAL PROCEEDING IN THE STATE OF
DELAWARE; (E) AGREE TO NOTIFY THE OTHER PARTIES TO THIS AGREEMENT IMMEDIATELY IF
SUCH AGENT SHALL REFUSE TO ACT, OR BE PREVENTED FROM ACTING, AS AGENT AND, IN
SUCH EVENT, PROMPTLY TO DESIGNATE ANOTHER AGENT IN THE STATE OF DELAWARE,
SATISFACTORY TO THE REPRESENTATIVE AND PARENT, TO SERVE IN PLACE OF SUCH AGENT
AND DELIVER TO THE OTHER PARTY WRITTEN EVIDENCE OF SUCH SUBSTITUTE AGENT’S
ACCEPTANCE OF SUCH DESIGNATION; (F) AGREE AS AN ALTERNATIVE METHOD OF SERVICE TO
SERVICE OF PROCESS IN ANY LEGAL PROCEEDING BY MAILING OF COPIES THEREOF TO SUCH
PARTY AT ITS ADDRESS SET FORTH IN SECTION 11.2 FOR COMMUNICATIONS TO SUCH PARTY;
(G) AGREE THAT ANY SERVICE MADE AS PROVIDED HEREIN SHALL BE EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT; AND (H) AGREE THAT NOTHING HEREIN SHALL AFFECT
THE RIGHTS OF ANY PARTY TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.
83.WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH
PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 11.13.
84.Disclosure Schedule. The disclosures in the Disclosure Schedule are to be
taken as relating to the representations and warranties of Seller as a whole,
notwithstanding the fact that the Disclosure Schedule is arranged by sections
corresponding to the sections in this Agreement or that a particular section of
this Agreement makes reference to a specific section of the Disclosure Schedule
and notwithstanding that a


--------------------------------------------------------------------------------


particular representation and warranty may not make a reference to the
Disclosure Schedule. The inclusion of information in the Disclosure Schedule
shall not be construed as an admission that such information is material to any
of Seller or the Business. In addition, matters reflected in the Disclosure
Schedule are not necessarily limited to matters required by this Agreement to be
reflected in the Disclosure Schedule. Such additional matters are set forth for
informational purposes only and do not necessarily include other matters of a
similar nature. Neither the specifications of any dollar amount in any
representation or warranty contained in this Agreement nor the inclusion of any
specific item in the Disclosure Schedule is intended to imply that such amount,
or higher or lower amounts, or the item so included or other items, are or are
not material, and no party shall use the fact of the setting forth of any such
amount or the inclusion of any such item in any dispute or controversy between
the parties as to whether any obligation, item or matter not described herein or
included in the Disclosure Schedule is or is not material for purposes of this
Agreement. Further, neither the specification of any item or matter in any
representation or warranty contained in this Agreement nor the inclusion of any
specific item in the Disclosure Schedule is intended to imply that such item or
matter, or other items or matters, are or are not in the ordinary course of
business, and no party shall use the fact of setting forth or the inclusion of
any such items or matter in any dispute or controversy between the parties as to
whether any obligation, item or matter not described herein or included in the
Disclosure Schedule is or is not in the ordinary course of business for purposes
of this Agreement.
85.Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other situation or in any other jurisdiction. If the final judgment of a
court of competent jurisdiction declares that any term or provision hereof is
invalid or unenforceable, the parties agree that the court making the
determination of invalidity or unenforceability shall have the power to reduce
the scope, duration, or area of the term or provision, to delete specific words
or phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified after the expiration of the
time within which the judgment may be appealed.
86.Construction. The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, the language shall be construed as mutually chosen by the
parties to express their mutual intent, and no rule of strict construction shall
be applied against any party. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.
87. Counterparts. This Agreement may be executed by facsimile and in
counterparts, all of which shall be considered an original and one and the same
agreement and shall become effective when counterparts have been signed by each
of the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.
11.18    Further Assurances. Each party will, from time to time after the
Closing, upon the reasonable request of another party at the requesting party’s
expense, execute, acknowledge, and deliver all such further acts, deeds,
assignments, transfers, conveyances, and assurances as may be reasonably
required to consummate the transactions contemplated by this Agreement.
11.19    Access to Books and Records. From and after the Closing, during regular
business and with reasonable prior notice, Purchaser agrees to provide Seller
with access to the books and records of the Business as Seller shall request in
connection with a Seller’s reasonable need for such records in connection with
Tax or other financial accounting matters provided such access will not
interfere with Purchaser’s Operation of the Business.
    


--------------------------------------------------------------------------------


11.20    Litigation Assistance. Purchaser and Seller shall cooperate with and
assist each other in the prosecution and defense of any litigation arising out
of the operation of the Business and shall agree in good faith on a written
procedure relating to such cooperation and assistance. Any party requesting the
assistance of any other party hereto shall pay the assisting party its
reasonable out of pocket costs and expenses incurred by the assisting party
(including, but not limited to, attorney and other professional fees, travel
costs and expenses) relating to such cooperation and assistance. In the event
that any requested cooperation shall entail any extended travel or absence of
any parties;’ employees from their customary duties, the parties shall agree
upon the amount of additional compensation to be paid to the assisting party,
prior to the rendition of any such assistance.
11.21    Bulk Sales Law Waiver. Purchaser and Seller agree to waive compliance
with the provisions of any “Bulk Sales” Laws of the State of Delaware and all
other states where the Facilities are located, if any, which may otherwise be
applicable to the transaction contemplated by this Agreement and Seller agrees
to indemnify and hold harmless Purchaser as a result of such waiver of any bulk
sales laws.
11.22    Accounts Receivable. Sellers and/or their Affiliates, as applicable,
shall deliver and pay to Purchaser, within three (3) Business Days after receipt
of any and all cash received by Sellers and/or Affiliates (i) related to the
accounts receivable transferred hereunder to Purchaser and (ii) related to any
other payment that is properly payable to Purchaser, including, but not limited
to, payments from customers of Purchaser that are sent to Sellers’ or an
Affiliate’s lockbox or otherwise received by Sellers or an Affiliate. Purchaser
shall deliver and pay to Seller, within three (3) Business Days after receipt of
any and all cash received by Purchaser related to any payment that is properly
payable to Sellers. Purchaser shall apply any payment received from a customer
related to the accounts receivable transferred hereunder to Purchaser to
accounts receivable for such customer in accordance with the remittance advice
received by Purchaser, and if no remittance advice is received, then in reverse
chronological order beginning with the oldest account receivable for such
customer of all accounts receivable whether created before or after the Closing
Date. The above obligations of Sellers and its Affiliates and Purchaser are not
subject to any statute of limitations period and shall be absolute obligations
hereunder.
11.23    Contech Trademarks and Tradename. Seller covenants and agrees that
Seller will not license, covenant not to sue, assign or otherwise transfer or
grant any rights to any third parties to utilize the Contech name and/or any
registered and/or common law trademarks and tradenames relation to Contech not
transferred hereunder (“Contech Trademarks”) unless Seller first provides
Purchaser written notice of any such proposal and Purchaser has a period of
thirty (30) days from receipt of notice to accept a full and complete assignment
of such Contech Trademark(s) proposing to be assigned and/or licensed or
transferred without any further consideration related thereto, the parties
hereto acknowledging that the consideration set forth in this Agreement being
sufficient consideration for any such future transfer and/or assignment of the
Contech Trademark, if any, to Purchaser.
11.24    Dowagiac Tooling. Sellers covenant and agree that certain customer
tooling and dies related to Seller’s operation of the business are located at
Sellers Dowagiac, Michigan facility. Sellers agree to release and cooperate with
such customers in the return of such customer tooling and dies to such
customers.


[Signature pages follow]


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.


SHILOH DIE CAST MIDWEST LLC
                        
By: /s/ Ramzi Hermiz
 
Name: Ramzi Hermiz
 
Title: President
 



                    


CONTECH CASTINGS, LLC
    
By: /s/ John C. Donato
 
Name: John C. Donato
 
Title: Chief Restructuring Officer of Revstone Transportation LLC, The Sole
Member of Contech Casting, LLC
 









CONTECH CASTINGS REAL ESTATE HOLDINGS, LLC
By: /s/ John C. Donato
 
Name: John C. Donato
 
Title: Chief Restructuring Officer of Revstone Transportation LLC, The Sole
Member of Contech Casting, LLC
 



        




--------------------------------------------------------------------------------


List of Schedules


1.
Section 2.1(a)(i): Purchased Equipment and Leased Equipment

2.
Section 2.1(a)(ii): Tangible Personal Property

3.
Section 2.1(a)(iii): Excluded Equipment

4.
Section 2.1(c): Acquired Contracts

5.
Section 2.1(f): Acquired Real Property Leases

6.
Section 2.1(g): Acquired Personal Property Leases

7.
Section 2.1(h): Permits and Licenses

8.
Section 2.1(j): Open Customer Orders

9.
Section 2.1(k): Open Supplier Orders

10.
Section 2.1(l): Receivables

11.
Section 2.1(m): Acquired Intellectual Property Rights

12.
Section 2.2(j): Additional Excluded Assets

13.
Section 2.3(c): Assumed Open Customer Orders

14.
Section 2.3(d): Assumed Accounts Payable

15.
Section 2.3(g): Other Liabilities Assumed

16.
Section 2.6(b): JTEKT and Chrysler Business Adjustment

17.
Section 2.6(c): Net Working Capital Target

18.
Section 2.6(d): Chrysler Equipment Purchase Adjustment

19.
Section 3.4: Consents

20.
Section 3.7: Taxes

21.
Section 3.8: Permits and Licenses

22.
Section 3.10: Insurance

23.
Section 3.11: Employee Matters

24.
Section 3.12: Non-Governmental Consents

25.
Section 3.13(a): Benefit Plans

26.
Section 3.13(b): Employment Contracts

27.
Section 3.14: Litigation

28.
Section 3.15: Intellectual Property

29.
Section 3.16(a): Employees

30.
Section 3.16(b): Employees on Leave

31.
Section 3.17(a): Owned Real Property

32.
Section 3.17(b): Leased Real Property

33.
Section 3.17(c): Written Notice of Violations

34.
Section 3.18: Environmental Matters

35.
Section 3.18(e): Conditions for Violations

36.
Section 3.18(f): Notice of Violation

37.
Section 3.18(g): Hazardous Substances

38.
Section 3.18(i): Specific Substances

39.
Section 3.19: Brokers and Finders

40.
Section 3.20: Severance

41.
Section 3.24: Customers over $10m

42.
Section 3.25: Suppliers

43.
Section 3.26: Product Warranties

44.
Section 3.28: Operation of the Business

45.
Section 5.5(a): Subject Employees

46.
Section 5.5(c): Severance Schedule


--------------------------------------------------------------------------------


47.
Section 5.5(e): Assumed Benefit Plans

48.    Section 5.5(n): Workers Compensation Claims


FIRST AMENDMENT TO
ASSET PURCHASE AGREEMENT


THIS FIRST AMENDMENT ASSET PURCHASE AGREEMENT (“Amendment”) is made this ___ day
of June, 2013, by and among Shiloh Die Cast Midwest LLC, an Ohio limited
liability company (“Purchaser”), Contech Castings, LLC, a Delaware limited
liability company (“Seller”) and Contech Castings Real Estate Holdings, LLC, a
Delaware limited liability company (“Real Estate Seller”) (the “Seller” and the
“Real Estate Seller” are sometimes collectively referred to herein as the
“Sellers”). Unless otherwise expressly defined in this Amendment, capitalized
terms used herein shall have the meaning ascribed to such terms as in the Asset
Purchase Agreement. Purchaser and Sellers are sometimes referred to collectively
as the “Parties” or individually as a “Party”.
RECITALS
A.The Parties previously entered into that certain Asset Purchase Agreement
dated June 11, 2013 (the “APA”);
B.Sellers have disclosed to Purchaser the loss of certain business of the Seller
since the execution of the APA in the amount of approximately Five Million Six
Hundred Thousand Dollars ($5,600,000);
C.Sellers have further disclosed to Purchaser that it has or will be awarded
additional business since the execution of the APA in the amount of
approximately Six Million Dollars ($6,000,000); and
D.Based on the foregoing, and other considerations, the Parties mutually desire
to amend the APA in accordance with the terms and provisions of this Amendment.
WHEREFORE, based on the foregoing recitals and for good and valuable
consideration, the receipt and adequacy of which is acknowledged, the Parties
agree as follows:
AMENDMENT
1.    Section 2.6(b) of the APA is amended and restated to read, in its
entirety, as follows:
(b)    On the Closing Date, Purchaser shall (A) cause the Escrow Holder to
deliver the Deposit (together with all accrued interest thereon) to Seller, and
(B) subject to the adjustments hereinafter identified in this Section 2.6(b),
pay and deliver, in Good Funds, the balance of the Purchase Price to Seller
(and/or directly to Sellers’ secured and/or lien creditors to release the liens
against the Purchased Assets), which balance amount together with the Deposit
identified in (A) above, shall be Fifty-Four Million Nine Hundred Thousand
Dollars ($54,900,000) (“Purchase Price”), less the Deposit and less the sum of
the following: accrued interest on the Deposit; the working capital adjustments,
as provided in Section 2.6(c); any charges and prorations for which Sellers or
the Real Estate Seller are responsible and/or accountable pursuant to Section
2.7(c), excluding however accrued real property taxes for the Facilities in the
approximate amount of Five Hundred Seventy-Six Thousand Thirteen and 79/100
Dollars ($576,013.79), which shall be paid by the Sellers and Real Estate
Sellers at Closing and thereafter upon verification of such payment reimbursed
by the Purchaser to the Seller and Real Estate Seller; the Chrysler Equipment
Purchase Adjustment identified in Section 2.6(d) below; all amounts deposited
into the various escrow(s) at Closing as provided herein; all amounts listed on
Section 2.3(g) of the Disclosure Schedule which are being assumed hereunder by
Purchaser; and as applicable, the amounts identified on Section 2.6(b) of the
Disclosure Schedule related to the JTEKT and related Chrysler business, and/or
other customer/business loss from the execution date of the Agreement through
Closing.


--------------------------------------------------------------------------------




2.    Section 2.6(c) of the APA is amended and restated to read, in its
entirety, as follows:
(c)    Working Capital Purchase Price Adjustment. The Purchase Price shall be
adjusted as follows:
(i)    The Purchase Price assumes that, based on the Seller’s March 31, 2013
balance sheet, the Seller will convey to Purchaser at Closing targeted net
working capital of Eleven Million Six Hundred Ninety-Three Thousand Four Hundred
Ninety-Eight Dollars ($11,693,498), as calculated on Section 2.6(c) of the
Disclosure Schedule (“Net Working Capital Target”). Within seven (7) days of
execution of this Amendment, Seller shall calculate, based on the Seller’s May
31, 2013 balance sheet, and in accordance with GAAP consistently applied by
Seller in accordance with its historical practices, the estimated Net Working
Capital as of May 31, 2013 (the “Estimated Closing Net Working Capital”). To the
extent that the Estimated Closing Net Working Capital is less than the Net
Working Capital Target, the Purchase Price shall be decreased on a
dollar-for-dollar basis on account of the deficiency. Thereafter, at Closing,
Seller and Purchaser shall calculate and agree upon the Seller’s actual net
working capital (“Final Closing Net Working Capital”), in accordance with GAAP
consistently applied by Seller and in accordance with its historical practices.
To the extent that the Final Closing Net Working Capital is not greater than One
Million Dollars ($1,000,000) less than the Estimated Closing Net Working
Capital, there shall be no additional Purchase Price adjustment on account of
the deficiency; provided however, to the extent the above referenced decrease in
Working Capital is more than One Million Dollars ($1,000,000.00), there shall be
a dollar for dollar reduction of the Purchase Price but only for the amount in
excess of One Million Dollars ($1,000,000.00). To the extent that the Final
Closing Net Working Capital is greater than the Estimated Net Working Capital,
there shall be no additional Purchase Price adjustment on account of the excess.
(ii)    [this subsection is deleted in its entirety]
(iii)    Both Purchaser and Sellers shall provide to the other access to all
materials used in the calculation of the Final Closing Net Working Capital and
shall make their financial staff and advisors available to resolve any disputes
as to the calculation Final Closing Net Working Capital.
(iv)    [this subsection with respect to the Working Capital Escrow is deleted
in its entirety]
(v)    [this subsection is deleted in its entirety]
(vi)    From the date of this Amendment through Closing:
(A)    Seller will continue to operate its Business in ordinary course from the
execution of this Agreement to Closing, and specifically as it relates to its
Working Capital (i.e. collecting accounts receivable and paying accounts payable
in accordance with the terms in place as of March 30, 2013). Seller further will
not extend payment terms to suppliers or attempt to accelerate the collection of
receivables from customers ahead of current terms;
(B)    Seller will immediately notify Purchaser of any business events or known
changes that could significantly impact the Final Closing Net Working Capital or
the Estimated Closing Net Working Capital. Seller further will immediately
notify Purchaser of any potential or known changes in Seller’s Working Capital
that are not in the ordinary course of Seller’s business;




--------------------------------------------------------------------------------




(C)    Seller agrees to allow Purchaser to monitor the status of Seller’s Net
Working Capital as of the May 31, 2013 balance sheet through Closing, and to
respond immediately to Purchaser inquiries from time-to-time regarding Seller’s
Net Working Capital;
(D)    Seller in good faith agrees to manage Seller’s Net Working Capital with
the intent of having the Final Closing Net Working Capital be as close to the
Estimated Closing Net Working Capital as possible; and
(E)    Seller agrees not to manage Seller’s Net Working Capital to intentionally
and/or knowingly cause the Final Closing Net Working Capital to differ
negatively from the Estimated Closing Net Working Capital.
3.    The foregoing amendments to the APA set forth in Paragraphs 1 and 2 herein
are predicated upon the receipt by Purchaser of the opportunity to accept
purchase or work orders for Nexteer Part Nos. 28262919 and 38000591 at the
purchase or work order price proffered by Nexteer, and which price permits a
reasonable margin to Purchaser.
4.    The amendments contained in this Amendment shall not, by their making,
constitute any Material Adverse Effect under the APA or otherwise constitute any
breach of the APA, any warranty or representation contained in the APA, or of
any the Disclosure Schedules to the APA, and shall not give rise to any
termination event under Article IX of the APA.
5.    To the extent this Amendment deletes or alters any defined terms contained
in the APA, or conflicts with any definition of any term contained in the APA,
this Amendment shall control.
6.    Except as provided in this Amendment, no other term or provision of the
APA is amended, modified, altered or waived, and each such provision shall
remain in full force and effect.
7.    This Amendment, together with the APA as modified by this Amendment, set
forth the entire agreement and understanding of the Parties hereto, and
supersedes any and all prior agreements, arrangements, understandings and
representations among the Parties.
[signatures on separate page]


    




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
and delivered as of the date first written above.
 


SHILOH DIE CAST MIDWEST LLC
                        
By: /s/ Ramzi Hermiz
 
Name: Ramzi Hermiz
 
Title: President
 



                    


CONTECH CASTINGS, LLC
    
By: /s/ John C. Donato
 
Name: John C. Donato
 
Title: Chief Restructuring Officer of Revstone Transportation LLC, The Sole
Member of Contech Casting, LLC
 









CONTECH CASTINGS REAL ESTATE HOLDINGS, LLC
By: /s/ John C. Donato
 
Name: John C. Donato
 
Title: Chief Restructuring Officer of Revstone Transportation LLC, The Sole
Member of Contech Casting, LLC
 







--------------------------------------------------------------------------------




SECOND AMENDMENT TO
ASSET PURCHASE AGREEMENT


THIS SECOND AMENDMENT ASSET PURCHASE AGREEMENT (“Amendment”) is made this ___
day of July, 2013, by and among Shiloh Die Cast Midwest LLC, an Ohio limited
liability company (“Purchaser”), Contech Castings, LLC, a Delaware limited
liability company (“Seller”) and Contech Castings Real Estate Holdings, LLC, a
Delaware limited liability company (“Real Estate Seller”) (the “Seller” and the
“Real Estate Seller” are sometimes collectively referred to herein as the
“Sellers”). Unless otherwise expressly defined in this Amendment, capitalized
terms used herein shall have the meaning ascribed to such terms as in the Asset
Purchase Agreement. Purchaser and Sellers are sometimes referred to collectively
as the “Parties” or individually as a “Party”.
RECITALS
A.The Parties previously entered into that certain Asset Purchase Agreement
dated June 11, 2013, and as thereafter amended by that certain First Amendment
to Asset Purchase Agreement dated June 25, 2013 (collectively the “APA”);
B.At the Bankruptcy Court hearing on June 26, 2013, the Bankruptcy Court did not
enter the Bankruptcy Order; and
C.Based on the foregoing, and other considerations, the Parties mutually desire
to amend the APA in accordance with the terms and provisions of this Amendment.
WHEREFORE, based on the foregoing recitals and for good and valuable
consideration, the receipt and adequacy of which is acknowledged, the Parties
agree as follows:
AMENDMENT
1.    Section 5.12 of the APA is amended and restated to read, in its entirety,
as follows:
5.12    Governmental Approvals. Between the date hereof and the Closing Date,
Seller and Purchaser will cooperate to: (a) use commercially reasonable efforts
to obtain, as promptly as practicable, all approvals, authorizations and
clearances of any Governmental Authority, including the issuance of the
Alternative Bankruptcy Order as set forth in Section 6.4 to consummate the
transactions set forth herein; and (b) provide such other information and
communications to any Governmental Authority or such authorities that may
reasonably request.
2.    Section 7.5 of the APA is amended and restated to read, in its entirety,
as follows:
7.5    Customer Agreements. Sellers shall have obtained agreements with its
customers Chrysler, Ford and Nexteer, satisfactory to Sellers, in their sole
discretion, with respect to the sales support of the Sellers ("Customer
Agreements") on or before the Bankruptcy Court hearing date with respect to the
Alternative Bankruptcy Order. If the Sellers fail to obtain the Customer
Agreements on or before the Bankruptcy Court hearing date, then Sellers have the
option to, in writing, either (a) waive this condition to Closing, or (b)
terminate this Agreement, at which time the Deposit shall be fully refunded to
Purchaser.
3.    Section 6.4 of the APA is amended and restated to read, in its entirety,
as follows:
6.4    Court Approval/Waiver. On June 26, 2013, the Bankruptcy Court in the
Bankruptcy Case did not rule upon or enter an order in substantially the same
form and substance as set forth in the motion and related order attached hereto
as Exhibit 6.4, and as requested by Sellers and Sellers’ parent Revstone (the
“Bankruptcy Order”). As a result of the failure to obtain the Bankruptcy Order
on June 26,




--------------------------------------------------------------------------------




2013 as provided above, the Sellers and the Purchaser agree as follows. Sellers
and Revstone shall use diligent and commercially reasonable efforts on or before
July 18, 2013 to obtain either a comparable or a modified and/or reduced
Alternative Bankruptcy Order as hereinafter defined, and as mutually agreed to
by the Parties as hereinafter provided, and which Alternative Bankruptcy Order
shall upon agreement, be attached to this Amendment as Revised Exhibit 6.4 (the
“Alternative Bankruptcy Order”); provided, however, that the issuance of a
final, non-appealable Alternative Bankruptcy Order shall not be a condition to
Closing hereunder. Upon agreement to the Alternative Bankruptcy Order, the
Parties shall also agree upon the amount of the increase in the General Escrow
as provided in Section 6.14, below, which increase shall be at least Two Hundred
Fifty Thousand Dollars ($250,000), for a total of One Million Two Hundred Fifty
Thousand Dollars ($1,250,000). If the Bankruptcy Court, whether based on a
decision on the merits or otherwise, rules against entry of the Alternative
Bankruptcy Order, abstains from entry of the Alternative Bankruptcy Order, or
expressly disapproves of the relief requested in the Alternative Bankruptcy
Order, then the General Escrow, at Closing, shall be increased to a total of
Three Million Dollars ($3,000,000) as provided in Section 6.14 below. If the
Bankruptcy Court, on or before July 18, 2013, issues the Alternative Bankruptcy
Order, but changes the Alternative Bankruptcy Order from the form and substance
of the Alternative Bankruptcy Order attached as Revised Exhibit 6.4 such that it
is materially less protective as to adversely effect or be reasonably likely to
adversely effect Purchaser, as reasonably and objectively determined by the
Purchaser and Seller, then the General Escrow shall be increased by One Million
Dollars ($1,000,000) as provided in Section 6.14 below; provided, however, under
no circumstances shall such increase cause the General Escrow to exceed Two
Million Two Hundred Fifty Thousand Dollars ($2,250,000). If there is a
reasonable, good faith disagreement between Purchaser and Seller as to whether
the entered Alternative Bankruptcy Order is “materially less protective as to
adversely effect or be reasonably likely to adversely effect Purchaser” (the
“Materiality Dispute”), then the additional One Million Dollars ($1,000,000)
shall be placed into the General Escrow, which sum may not be used or otherwise
disbursed pending the resolution of the Materiality Dispute either by order of a
court of competent jurisdiction or the mutual written consent of the Parties.
4.    Section 6.14 of the APA is amended and restated to read, in its entirety,
as follows:
6.14    General Escrow. Subject to Section 6.4, above, if applicable, the
Sellers and the Purchaser further agree to escrow on the Closing Date from the
proceeds, up to an additional Two Million Dollars ($2,000,000)(“Additional
Escrow Funds”), for a total General Escrow of Three Million Dollars
($3,000,000), to be utilized by the Purchaser after the Closing for the
satisfaction of the obligations and/or liabilities of the Sellers under this
Agreement (the “General Escrow”). Except as hereinafter provided, claims against
the General Escrow may only be made by Purchaser after which time as there has
accrued or been asserted against or by Purchaser or any of its Affiliates,
obligations and/or liabilities and/or Losses aggregating an amount exceeding
Five Hundred Sixty Thousand Dollars ($560,000) (the “General Escrow Threshold
Amount”). Except as hereinafter provided, in calculating the General Escrow
Threshold Amount, only individual claims and/or Losses in excess of Ten Thousand
Dollars ($10,000) (the “Minimum Escrow Claim Amount”) may be aggregated to meet
the General Escrow Threshold Amount; and after meeting the General Escrow
Threshold Amount, claims and/or Losses against the General Escrow shall revert
back to and start at Dollar One ($1) for all claims and/or Losses and the
General Escrow shall be available for such purposes. Other than amounts and time
periods as provided in this Section 6.14, such General Escrow shall generally be
consistent with the terms and conditions of the Deposit escrow as identified in
Section 2.6(a). Notwithstanding the above, the parties agree that there shall be
no General Escrow Threshold Amount or Minimum Escrow Claim Amount for any
claims, including claims for indemnification, or Losses incurred (including
defense costs and expenses), by or against or naming the Purchaser or any of its
Affiliates attributable to, related to or resulting from any suits or actions
taken by the Unsecured Creditors Committee in the Bankruptcy Case (the “UCC”),
Boston Finance Group, LLC (“BFG”) or any other third party who files an
objection to the Alternative Bankruptcy Order (the “Concerned Creditors Claims”)
and Purchaser




--------------------------------------------------------------------------------




shall be reimbursed from the General Escrow for all Concerned Creditors Claims
on a Dollar One ($1.00) basis. For purposes of clarity, the Additional Escrow
Funds shall be utilized solely to satisfy Concerned Creditor Claims while the
remaining General Escrow may be utilized to satisfy any indemnification claims
by the Purchaser. The term of the General Escrow shall be twenty-four (24)
months subsequent to Closing (the “General Escrow Period”), subject to
adjustment as hereinafter provided. If at the end of the first twelve (12)
months of the General Escrow Period, no individual claim or Loss against or by
the Purchaser has been made equal to or greater than the Minimum Claim Amount
and there are no Concerned Creditors Claims, then fifty percent (50%) of the
balance remaining in the General Escrow shall be released to Sellers; and if at
the end of the General Escrow Period there are any funds remaining in the
General Escrow, and no claim or Loss against or by Purchaser has been made equal
to or greater than the Minimum Claim Amount and there are no Concerned Creditor
Claims, such General Escrow shall be released to Sellers. Pursuant to Section
6.4 of this Agreement, as provided in this Amendment, the Parties agree that if
the Bankruptcy Court, based upon a decision on the merits, rules against entry
of the Alternative Bankruptcy Order, expressly disapproves of the relief
requested in the Alternative Bankruptcy Order, or abstains from ruling on the
entry of the Alternative Bankruptcy Order, the Parties shall proceed to Closing
subject to the other terms and conditions of this Agreement, and the General
Escrow shall be increased to a total of Three Million Dollars ($3,000,000). If,
pursuant to Section 6.4, the Bankruptcy Court enters an Alternative Bankruptcy
Order, but changes the Alternative Bankruptcy Order from the form and substance
agreed to in Revised Exhibit 6.4 such that it is materially less protective so
as to adversely effect or be reasonably likely to adversely effect Purchaser, as
reasonably and objectively determined by the Purchaser and Seller, the Parties
shall proceed to Closing subject to the other terms and conditions of this
Agreement, and this General Escrow shall only be increased to a total of no more
than Two Million Two Hundred Fifty Thousand Dollars ($2,250,000).
5.    Section 6.16 of the APA is deleted in its entirety.
6.    Section 9.1(g) of the APA is deleted in its entirety.
7.    The amendments contained in this Amendment shall not, by their making,
constitute any Material Adverse Effect under the APA or otherwise constitute any
breach of the APA, any warranty or representation contained in the APA, or of
any the Disclosure Schedules to the APA, and shall not give rise to any
termination event under Article IX of the APA.
8.    To the extent this Amendment deletes or alters any defined terms contained
in the APA, or conflicts with any definition of any term contained in the APA,
this Amendment shall control.
9.    Except as provided in this Amendment, no other term or provision of the
APA is amended, modified, altered or waived, and each such provision shall
remain in full force and effect.
10.    This Amendment, together with the APA as modified by this Amendment, set
forth the entire agreement and understanding of the Parties hereto, and
supersedes any and all prior agreements, arrangements, understandings and
representations among the Parties.
[signatures on separate page]


    




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
and delivered as of the date first written above.
 


SHILOH DIE CAST MIDWEST LLC
                        
By: /s/ Ramzi Hermiz
 
Name: Ramzi Hermiz
 
Title: President
 



                    


CONTECH CASTINGS, LLC
    
By: /s/ John C. Donato
 
Name: John C. Donato
 
Title: Chief Restructuring Officer of Revstone Transportation LLC, The Sole
Member of Contech Casting, LLC
 









CONTECH CASTINGS REAL ESTATE HOLDINGS, LLC
By: /s/ John C. Donato
 
Name: John C. Donato
 
Title: Chief Restructuring Officer of Revstone Transportation LLC, The Sole
Member of Contech Casting, LLC
 







